



PREFERRED APARTMENT COMMUNITIES, INC.
SALES AGREEMENT
June 21, 2019
RBC Capital Markets, LLC
200 Vesey Street
New York, New York 10281


D.A. Davidson & Co.
8 Third Street North
Great Falls, Montana 59401


JonesTrading Institutional Services LLC
757 Third Avenue, 23rd Floor
New York, New York 10017


JMP Securities LLC
600 Montgomery Street, 11th Floor
San Francisco, California 94111


B. Riley FBR, Inc.
299 Park Avenue, 7th Floor
New York, NY 10017


National Securities Corporation
200 Vesey Street, 25th Floor
New York, New York, 10281


Compass Point Research & Trading, LLC
1055 Thomas Jefferson Street NW, Suite 303
Washington, DC 20007
 



As Agents


Royal Bank of Canada
c/o RBC Capital Markets, LLC
200 Vesey Street
New York, New York 10281
 



As Forward Purchaser


Ladies and Gentlemen:
Preferred Apartment Communities, Inc., a Maryland corporation (the “Company”),
confirms its agreement with RBC Capital Markets, LLC (“RBC”), JonesTrading
Institutional Services LLC (“Jones Trading”), B. Riley FBR, Inc. (“FBR”),
Compass Point Research & Trading, LLC (“Compass”), D.A. Davidson & Co. (“D.A.
Davidson”), JMP Securities LLC (“JMP”) and National Securities Corporation
(“National”), each as sales agent and/or principal and/or, in the case of RBC,
forward seller (in any such capacity, each an “Agent” and together the “Agents”)
and Royal Bank of Canada, as forward purchaser (in such capacity, the “Forward
Purchaser”), as stated in this agreement (as the same may be amended or
supplemented from time to time, this “Agreement”). For purposes of clarity, it
is understood and agreed by the parties hereto that, if Shares are offered or
sold through RBC acting as forward seller for the Forward Purchaser, then RBC,
as forward seller, shall be acting as sales agent for the Forward Purchaser with
respect to the offering and sale of such Shares, and, except in cases where this
Agreement expressly refers to an Agent acting as sales agent for the Company or
unless otherwise expressly stated or the context otherwise requires, references
in this Agreement to any Agent acting as sales agent shall also be









--------------------------------------------------------------------------------





deemed to apply to RBC when acting as forward seller, mutatis mutandis; provided
that RBC shall be the only Agent acting as a forward seller.
The Company may, subject to the terms and conditions stated herein, (i) issue,
offer and sell from time to time to or through the Agents, severally and not
jointly, shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) and (ii) instruct RBC to offer and sell shares of Common Stock
as forward seller, having, with respect to (i) and (ii) above combined, an
aggregate gross sales price (the “Maximum Program Amount”) of up to $125,000,000
(the “Shares”), on the terms and subject to the conditions stated in this
Agreement and, if applicable, in any Terms Agreement or Confirmation (as such
terms are hereinafter defined). The Company agrees that if and when it
determines to sell Shares directly to one or more of the Agents, acting as
principal, the Company will enter into a separate agreement in substantially the
form of Annex B hereto relating to such sale, with such changes to such form as
the parties thereto may agree (each a “Terms Agreement”). Any Shares issued and
sold by the Company through any of the Agents, acting as sales agents for the
Company, or to any of the Agents, acting as principal, pursuant to this
Agreement and, if applicable, any Terms Agreements, are hereinafter sometimes
called “Primary Shares.”
The Company may also enter into one or more forward stock purchase transactions
with the Forward Purchaser as set forth in one or more separate letter
agreements, each in substantially the form attached as Annex C hereto (each, a
“Confirmation” and, collectively, the “Confirmations”). Under each Confirmation,
the Company will, on the terms and subject to the conditions set forth in such
Confirmation and in this Agreement, deliver to the Forward Purchaser, or an
affiliate thereof (including the Agent affiliated with the Forward Purchaser),
up to the maximum number of shares of Common Stock as may be sold in accordance
with this Agreement in connection with such Confirmation. In connection with any
Confirmation entered into as contemplated by this Agreement, it is contemplated
that the Forward Purchaser will attempt to borrow and then offer, through RBC,
acting as forward seller and sales agent on behalf of the Forward Purchaser, the
applicable Shares for sale on the terms and subject to the conditions set forth
in this Agreement. The aggregate gross sales price of the Shares that may be
sold pursuant to this Agreement (including Shares borrowed by the Forward
Purchaser and sold through RBC, as forward seller, in connection with any
Confirmation) and any Terms Agreements shall not exceed the Maximum Program
Amount.
References to “gross sale proceeds” or “gross proceeds” from the sale of any
Shares (and any similar references) shall be deemed to mean, in the case of any
Shares sold to any Agents pursuant to any Terms Agreement, the public offering
price of such Shares reflected in the pricing supplement related to such Terms
Agreement.
The Company hereby confirms its agreement with each of the Agents and the
Forward Purchaser as follows:
1.Representations, Warranties and Agreements of the Company. The Company
represents and warrants to, and covenants with, each Agent and the Forward
Purchaser as follows:


2

--------------------------------------------------------------------------------





(a)    A registration statement on Form S-3 (File No. 333-211178) relating to
the Shares (i) has been prepared by the Company in conformity with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and the rules and regulations of the Securities and Exchange Commission (the
“Commission”) thereunder, (ii) has been filed with the Commission under the
Securities Act, (iii) has become effective under the Securities Act, and (iv) is
effective under the Securities Act. Electronic copies of such registration
statement and any amendments thereto have been delivered by the Company to the
Agents. As used in this Agreement:
(i)    “Applicable Time” means, with respect to any Shares, any time that a
purchaser shall agree to purchase Shares through an Agent, acting as sales agent
or forward seller, or from an Agent, acting as principal, pursuant to this
Agreement or pursuant to a Terms Agreement to which such Agent is a party;
(ii)    “Base Prospectus” means the base prospectus included in the Prospectus
most recently filed by the Company with the Commission pursuant to Rule 424(b)
under the Securities Act;
(iii)    “Effective Date” means any date as of which any part of the
Registration Statement (as defined below) relating to the Shares became, or is
deemed to have become, effective under the Securities Act in accordance with the
rules and regulations thereunder;
(iv)    “Issuer Free Writing Prospectus” means each “free writing prospectus”
(as defined in Rule 405 under the Securities Act) prepared by or on behalf of
the Company or used or referred to by the Company in connection with the
offering of the Shares;
(v)    “Disclosure Package” means (A) either (1) as of any Applicable Time
relating to an offering of Shares through an Agent, acting as sales agent, the
Prospectus, as amended and supplemented (if applicable) as of such Applicable
Time but excluding any pricing supplement or preliminary pricing supplement
prepared in connection with an offering of Shares by any Agent as principal
pursuant to a Terms Agreement, or (2) as of any Applicable Time relating to an
offering of Shares by an Agent as principal pursuant to a Terms Agreement, the
preliminary prospectus prepared in connection with such offering as contemplated
by Section 3(a)(xxvi) hereof, as amended and supplemented (if applicable) as of
such Applicable Time, and any Issuer Free Writing Prospectus relating solely to
the offering of Shares pursuant to such Terms Agreement and consented to in
writing by such Agent as provided in Section 3(a)(vi) hereof, as the case may
be, and (B) each Issuer Free Writing Prospectus (other than a road show that is
an Issuer Free Writing Prospectus but is not required to be filed under Rule 433
under the Securities Act and, except as is applicable in the case of clause
(A)(2) of this paragraph, other than an Issuer Free Writing Prospectus referred
to in clause (A)(2) of this paragraph) filed or used by the Company on or before
such Applicable Time in connection with the offering


3

--------------------------------------------------------------------------------





of Shares, taken together (collectively, and, with respect to any Shares,
including the public offering price of such Shares);
(vi)    “preliminary pricing supplement” means any preliminary prospectus
supplement to the Prospectus relating to an offering of Shares by any Agent as
principal pursuant to a Terms Agreement in the form filed by the Company with
the Commission pursuant to Rule 424(b) under the Securities Act as contemplated
by Section 3(a)(xxvi) hereof;
(vii)    “preliminary prospectus” means, with respect to any offering of Shares
by any Agent as principal pursuant to a Terms Agreement (A) the Prospectus, in
the form most recently filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act and (B) the preliminary pricing supplement
relating to such offering;
(viii)    “pricing supplement” means any prospectus supplement to the Prospectus
relating to an offering of Shares by any Agent as principal pursuant to a Terms
Agreement in the form filed by the Company with the Commission pursuant to Rule
424(b) under the Securities Act as contemplated by Section 3(a)(xxvi) hereof;
(ix)    “Prospectus” means the Prospectus Supplement and the accompanying Base
Prospectus, in the form most recently filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act; provided that, when used with
respect to any offering of Shares by an Agent as principal pursuant to a Terms
Agreement, the term “Prospectus” means (A) the Prospectus Supplement and the
accompanying Base Prospectus, in the form most recently filed by the Company
with the Commission pursuant to Rule 424(b) under the Securities Act and (B) the
pricing supplement relating to such offering;
(x)    “Prospectus Supplement” means the prospectus supplement (other than a
preliminary pricing supplement or a pricing supplement prepared in connection
with an offering of Shares by any Agent as principal pursuant to a Terms
Agreement) specifically relating to the Shares, in the form in which such
prospectus supplement has most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act; and
(xi)    “Registration Statement” means, collectively, and subject to Section
3(a)(xxviii), the various parts of the registration statement referred to in the
first paragraph of this Section 1(a), each as amended as of the Effective Date
for such part, including any Prospectus and all exhibits to such registration
statement, and including the information deemed by virtue of Rule 430B under the
Securities Act to be part of such registration statement as of such Effective
Date.
All references in this Agreement to financial statements and other information
which is “described,” “disclosed,” “contained,” “included” or “stated” in the
Registration Statement, any preliminary pricing supplement, any preliminary
prospectus, any pricing


4

--------------------------------------------------------------------------------





supplement, the Base Prospectus, the Disclosure Package, the Prospectus
Supplement or the Prospectus (and other references of like import) shall be
deemed to mean and include all such financial statements and other information
that is incorporated or deemed to be incorporated by reference in the
Registration Statement, such preliminary pricing supplement, such preliminary
prospectus, such pricing supplement, the Base Prospectus, the Disclosure
Package, the Prospectus Supplement or the Prospectus, respectively.
Any reference to the date of any preliminary prospectus means the date of the
applicable preliminary pricing supplement. Any reference to the date of the
Prospectus means the date of the Prospectus Supplement or, in the case of any
offering of Shares by an Agent as principal pursuant to a Terms Agreement, the
date of the applicable pricing supplement. Any reference to any preliminary
prospectus or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Form S-3 under the
Securities Act as of the date of such preliminary prospectus or the date of the
Prospectus, as the case may be. Any reference to any amendment or supplement to
any preliminary prospectus or the Prospectus shall be deemed to refer to and
include any document filed under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), after the date of such preliminary prospectus or the
Prospectus, as the case may be, and incorporated by reference in such
preliminary prospectus or the Prospectus, as the case may be; and any reference
to any amendment to the Registration Statement shall be deemed to include any
document filed with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act after the Effective Date that is incorporated by reference
in the Registration Statement. The Commission has not issued any order
preventing or suspending the use of any preliminary prospectus, the Prospectus
or any Issuer Free Writing Prospectus or suspending the effectiveness of the
Registration Statement, and no proceeding or examination for such purpose has
been instituted or, to the Company’s knowledge, threatened by the Commission.
The Commission has not notified the Company of any objection to the use of the
form of the Registration Statement or any post-effective amendment thereto.
(b)    The Registration Statement, and any post-effective amendment thereto, has
been declared effective by the Commission. The Company has been since the time
of initial filing of the Registration Statement and continues to be eligible to
use Form S-3 for the offering of the Shares, including not having been an
“ineligible issuer,” as defined in Rule 405 of the Securities Act, (x) at the
time of filing the Registration Statement and any post-effective amendment
thereto, (y) at the earliest time thereafter that the Company or another
offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) of the Securities Act) of the Shares and (z) at the date of this
Agreement, any Terms Agreement and any Confirmation.
(c)    The Registration Statement conformed and will conform in all material
respects on each Effective Date and on each Delivery Date (as defined in Section
2(h) below), and any amendment to the Registration Statement filed after the
date hereof will conform in all material respects when filed, to the
requirements of the Securities Act and the rules and regulations thereunder.
Each preliminary prospectus and the Prospectus conformed and will conform, in
all material respects when such documents were or are, as the case may be,


5

--------------------------------------------------------------------------------





filed with the Commission pursuant to Rule 424(b) under the Securities Act and
on each Delivery Date to the requirements of the Securities Act and the rules
and regulations thereunder. The documents incorporated by reference in any
preliminary prospectus and the Prospectus conformed, and any further documents
so incorporated will conform, when filed with the Commission, in all material
respects to the requirements of the Exchange Act or the Securities Act, as
applicable, and the rules and regulations of the Commission thereunder.
(d)    The Registration Statement did not and will not, as of any Effective
Date, contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Registration Statement in reliance
upon and in conformity with written information furnished to the Company by the
Agents or the Forward Purchaser specifically for inclusion therein, which
information is specified in Section 6(b).
(e)    The Prospectus, as amended and supplemented from time to time, did not
and will not, as of its date or as of any Delivery Date, contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Prospectus in reliance upon and in
conformity with written information furnished to the Company by the Agents or
the Forward Purchaser specifically for inclusion therein, which information is
specified in Section 6(b).
(f)    The documents incorporated by reference in any preliminary prospectus and
the Prospectus did not or will not, as the case may be, when they became or
become effective or were or are filed with the Commission, as the case may be,
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(g)    The Disclosure Package did not and will not, as of any Applicable Time,
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Disclosure
Package in reliance upon and in conformity with written information furnished to
the Company by the Agents or the Forward Purchaser specifically for inclusion
therein, which information is specified in Section 6(b).
(h)    Each Issuer Free Writing Prospectus conformed or will conform, as the
case may be, in all material respects to the requirements of the Securities Act
and the rules and regulations thereunder on the date of first use, and the
Company has complied, or will comply, as the case may be, with all prospectus
delivery and any filing requirements applicable to such Issuer Free Writing
Prospectus pursuant to the Securities Act and rules and regulations thereunder.
The Company has not made, and without the prior written consent of the Agents
and Forward Purchaser will not make, any offer relating to the Shares


6

--------------------------------------------------------------------------------





that would constitute an Issuer Free Writing Prospectus (except that, in the
case of any Issuer Free Writing Prospectus relating solely to an offering of
Shares pursuant to a Terms Agreement, only the prior written consent of the
Agent or Agents, as applicable, party to such Terms Agreement shall be
required). The Company has retained or will retain, as the case may be, in
accordance with the Securities Act and the rules and regulations thereunder all
Issuer Free Writing Prospectuses that were not or are not required to be filed
pursuant to the Securities Act and the rules and regulations thereunder.
(i)    Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute any offering material in connection with the
offering and sale of the Shares other than any preliminary prospectus reviewed
and consented to by the applicable Agent or Agents as contemplated by Section
3(a)(v), the Prospectus, any Issuer Free Writing Prospectus (in connection with
the offering of the Shares) reviewed and consented to by the applicable Agent or
Agents as contemplated by Section 3(a)(v) (except that, in the case of any
preliminary prospectus or Issuer Free Writing Prospectus relating solely to an
offering of Shares pursuant to a Terms Agreement, only the review by and consent
of the Agent or Agents, as applicable, party to such Terms Agreement as
contemplated by Section 3(a)(v) shall be required) or the Registration
Statement.
(j)    Organization; Execution, Delivery and Performance.
(1)The Company and each of its “significant subsidiaries” as defined by Rule
1-02(w) of Regulation S-X under the Securities Act (each a “Subsidiary” and
collectively, the “Subsidiaries”) is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, with full power and authority (corporate and other)
to own, lease, use and operate its properties and to carry on its business as
and where now owned, leased, used, operated and conducted, except where the
failure to be or to do so would not have a Material Adverse Effect (as defined
herein). Each of the Company and its Subsidiaries is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which its ownership or use of property or the nature of the business conducted
by it makes such qualification necessary except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect. For the
purposes hereof, “Material Adverse Effect” shall mean any event, circumstance,
occurrence, fact, condition, change or effect, individually or in the aggregate,
that is materially adverse to (i) the financial condition, business affairs,
properties, results of operations or business prospects of the Company and its
Subsidiaries considered as one enterprise, or (ii) the ability of the Company to
perform its obligations under this Agreement or any Confirmation or the validity
or enforceability of this Agreement against the Company or any Confirmation. As
used in this Agreement, “business prospects” excludes any development resulting
from any event, circumstance, development, change or effect (A) in general
economic or business conditions, (B) in financial or securities markets
generally, or (C) generally affecting the business or industry in which the
Company operates.


7

--------------------------------------------------------------------------------





(2)The Company has no Subsidiaries other than those listed on Exhibit 21.1 to
the Company’s most recently filed Annual Report on Form 10‑K. Except as set
forth in the Disclosure Package and the Prospectus, (i) the Company owns,
directly or indirectly, all of the capital stock or comparable equity interests
of each Subsidiary free and clear of any and all liens, security interests,
charges, pledges or similar encumbrances (“Liens”), and (ii) comparable equity
interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive rights of first refusal and other similar
rights. The Company has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital stock or other equity securities of its Subsidiaries.
(3)The Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, any Confirmation and any Terms
Agreement and to consummate the transactions contemplated hereby and thereby and
the Company has the requisite power and authority to issue the Shares and the
Confirmation Shares (as defined herein) in accordance with the terms hereof and
thereof. The issuance, sale and/or delivery by the Company of any shares of
Common Stock to the Forward Purchaser or any of its affiliates pursuant to the
terms of any Confirmation (the “Confirmation Shares”) in accordance with the
terms thereof and the delivery by the Forward Purchaser or any of its affiliates
of such Confirmation Shares to close out open borrowings of Common Stock created
in the course of the hedging activities by the Forward Purchaser or any of its
affiliates relating to the Forward Purchaser’s exposure under such Confirmation
do not and will not require registration under the Securities Act.
(4)The execution and delivery of this Agreement, any Terms Agreement and any
Confirmation by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby have been duly authorized by the
Company’s Board of Directors and no further consent or authorization of the
Company, its Board of Directors or its stockholders is required.
(5)This Agreement has been duly executed and delivered by the Company by its
authorized representatives, and such authorized representatives are true and
official representatives with authority to sign each such document and the other
documents or certificates executed in connection herewith and bind the Company
accordingly.
(6)This Agreement constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by general principals of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. Any Terms Agreement or Confirmation, when
executed and delivered by the Company, will constitute a legal, valid and
binding obligation of the Company


8

--------------------------------------------------------------------------------





enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by general principals of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
(k)    Conflicts.
(1)The execution, delivery and performance of this Agreement, any Terms
Agreement and any Confirmation by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby will not:
(i)    conflict with or result in a violation of any provision of the charter of
the Company or any of its Subsidiaries or by-laws of the Company or any of its
Subsidiaries as in effect on the date hereof;
(ii)    violate or conflict with, or result in a breach of any provision of, or
constitute a default and/or an event of default (or an event which with notice
or lapse of time or both could become a default and/or an event of default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Company or any of its Subsidiaries is a party, except for possible
violations, conflicts, breaches, defaults or events of default as would not,
individually or in the aggregate, have a Material Adverse Effect on the Company;
or
(iii)    result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company, any of
its Subsidiaries or the Company’s securities are subject) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except for such
violations as would not, individually or in the aggregate, have a Material
Adverse Effect on the Company.
(2)Neither the Company nor any of its Subsidiaries is in violation of its
charter, by-laws or other organizational documents. Neither the Company nor any
of its Subsidiaries is in default (and no event has occurred which with notice
or lapse of time or both could put the Company or any of its Subsidiaries in
default), under, and neither the Company nor any of its Subsidiaries has taken
any action or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party or by which any property or assets of the Company or of any of its
Subsidiaries is bound or affected, except for possible defaults, events,
terminations, amendments, accelerations or cancellations which would not,
individually or in the aggregate, have a Material Adverse Effect. The


9

--------------------------------------------------------------------------------





businesses of the Company and of all of its Subsidiaries are not being conducted
in violation of any law, rule ordinance or regulation of any governmental
entity, except for possible violations which would not, individually or in the
aggregate, have a Material Adverse Effect. Except as required under the
Securities Act, the Exchange Act, or any applicable state securities laws,
neither the Company nor any of its Subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency, regulatory agency, self-regulatory organization or
stock market or any third party in order for it to execute, deliver or perform
any of its obligations under this Agreement, any Terms Agreement or any
Confirmation in accordance with the terms hereof or thereof or the consummation
of the transactions contemplated hereby and thereby. All consents,
authorizations, orders, filings and registrations which the Company or any of
its Subsidiaries is required to obtain prior to each Settlement Date as pursuant
to the preceding sentence will be obtained or effected on or prior to such time.
(l)    Capitalization.
(1)All the issued and outstanding shares of Common Stock of the Company have
been duly authorized and are validly issued, fully paid and non-assessable and
issued in compliance with federal and state securities laws and conform to the
description of such shares contained in the Prospectus. The capitalization of
the Company is as set forth under the caption “Description of Capital Stock” in
the Prospectus. The Primary Shares, when issued and delivered, will be duly
authorized for issuance and sale pursuant to this Agreement and any Terms
Agreement, if applicable, and, when issued and delivered by the Company against
payment therefor pursuant to this Agreement and any Terms Agreement, if
applicable, will be duly authorized, validly issued, fully paid and
non-assessable, will be issued in compliance with federal and state securities
laws and will conform to the information in the Prospectus and to the
description of such Primary Shares contained therein; the Confirmation Shares,
when issued and delivered, will be duly authorized for issuance and sale
pursuant to the applicable Confirmation and, when issued and delivered by the
Company against payment therefor pursuant to such Confirmation, will be duly
authorized, validly issued, fully paid and non-assessable, will be issued in
compliance with federal and state securities laws and will conform to the
information in the Prospectus and to the description of such Confirmation Shares
contained therein.
(2)Except as disclosed in the Disclosure Package and the Prospectus:
(i)    there are no outstanding options, warrants, scrip, rights to subscribe
for, puts, calls, rights of first refusal, agreements, understandings, claims or
other commitments or rights of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, any shares of capital
stock of the Company, or arrangements by which the Company is or may become
bound to issue additional shares of capital stock of the Company;


10

--------------------------------------------------------------------------------





(ii)    there are no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the Securities
Act;
(iii)    there are no anti-dilution or price adjustment provisions contained in
any security issued by the Company (or in any agreement providing rights to
security holders) that will be triggered by the issuance of the Primary Shares
or Confirmation Shares; and
(iv)    no shares of capital stock and/or other securities of the Company are
subject to preemptive rights, rights of first refusal and/or any other similar
rights of the stockholders of the Company and/or any other person or entity (a
“Person”) or any Lien imposed through the actions or failure to act of the
Company.
(3)The Common Stock has been registered pursuant to Section 12(b) of the
Exchange Act and the Company has not received any notification that the
Commission is contemplating terminating such registration; and the Company has
not received any notification that the New York Stock Exchange (the “NYSE”) is
contemplating terminating the listing of the Common Stock.
(m)    SEC Information. The SEC Documents have been made available to the Agents
and the Forward Purchaser via EDGAR. As used herein, “SEC Documents” means all
of the Company’s reports, schedules, financial statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act since December 31, 2017, including, without
limitation, the Company’s annual report on Form 10‑K for the year ended December
31, 2017, the Company’s quarterly reports on Form 10-Q for the quarters ended
March 31, 2018, June 30, 2018 and September 30, 2018, the Company’s current
reports on Form 8‑K filed since December 31, 2017 and the Company’s proxy
statement on Schedule 14A filed with the Commission on March 16, 2018, and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, which are “filed” information (but
excluding all information contained therein that is deemed to be “furnished”
information).
(n)    Company Financial Statements.
(1)As of their respective dates, the financial statements included or
incorporated by reference in the Registration Statement and the Prospectus
(“Company Financial Statements”) complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the Commission with respect thereto as in effect at the time of the filing.
The Company Financial Statements have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”), consistently applied,
during the periods involved except:


11

--------------------------------------------------------------------------------





(i)    as may be otherwise indicated in such financial statements or the notes
thereto; or
(ii)    in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements.
(2)The Company Financial Statements fairly present in all material respects the
consolidated financial position of the Company and its consolidated
Subsidiaries, if any, as of the dates thereof and the consolidated results of
their operations, stockholders’ equity and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
(3)Except as expressly set forth in the Company Financial Statements or in the
Disclosure Package and the Prospectus, the Company has no material liabilities,
contingent or otherwise, other than:
(i)    liabilities incurred in the ordinary course of business subsequent to
December 31, 2017; and
(ii)    obligations under contracts and commitments incurred in the ordinary
course of business and not required under GAAP to be reflected in such financial
statements.
(4)All information relating to or concerning the Company and its officers,
directors, employees, customers or clients (including, without limitation, all
information regarding the Company’s internal financial accounting controls and
procedures) set forth in the Disclosure Package and the Prospectus, when taken
together as a whole, does not contain an untrue statement of material fact or
omit to state any material fact necessary in order to make the statements made
herein or therein, in light of the circumstances under which they were made, not
misleading.
(5)Other than the Company Financial Statements, no other financial statements
are required by the Securities Act to be set forth or to be incorporated by
reference in the Registration Statement or the Prospectus under the Securities
Act, other than those set forth or incorporated by reference therein.
(o)    Internal Controls and Compliance with the Sarbanes-Oxley Act. The Company
is in compliance with, and there has been no failure on the part of the Company
or, to the Company’s knowledge, any of the Company’s directors or officers, in
their capacities as such, to comply, in all material respects, with the
Sarbanes-Oxley Act of 2002 (“SOX”). The Company maintains a system of internal
controls, including, but not limited to, disclosure controls and procedures,
internal controls over accounting matters and financial reporting, an internal
audit function and legal and regulatory compliance controls (collectively,
“Internal Controls”) that comply with the applicable Securities Laws (as defined
below) and are sufficient to provide reasonable assurances that (A) transactions
are executed in accordance with management’s general or specific authorization;
(B)


12

--------------------------------------------------------------------------------





transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) receipts and expenditures are being made only in accordance with
management’s general or specific authorization; (D) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (E) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Internal Controls are overseen by the Audit
Committee (the “Audit Committee”) of the Board of Directors of the Company in
accordance with the rules of NYSE. The Company has not publicly disclosed or
reported to the Audit Committee or the Board of Directors of the Company a
significant deficiency, material weakness, change in Internal Controls or fraud
involving management or other employees who have a significant role in Internal
Controls, any violation of, or failure to comply with, the applicable Securities
Laws, or any matter which, if determined adversely, would have a Material
Adverse Effect. Except as described in the Disclosure Package and the
Prospectus, since the end of the Company’s most recent audited fiscal year,
there has been (A) no material weaknesses in the Company’s internal control over
financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially affected
or is reasonably likely to materially affect the Company’s internal control over
financial reporting, including any corrective actions with regard to significant
deficiencies or material weaknesses. For the purposes hereof, “Securities Laws”
means, collectively, SOX, the Securities Act, the Exchange Act, the auditing
principles, rules, standards and practices applicable to auditors of “issuers”
(as defined in SOX) promulgated or approved by the Public Company Accounting
Oversight Board and, as applicable, the rules of NYSE.
(p)    Disclosure Controls. The Company and its Subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that complies with the requirements of the
Exchange Act and that has been designed to provide reasonable assurances that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.
(q)    Intellectual Property. Except as set forth in the Disclosure Package and
the Prospectus, the Company and its Subsidiaries own or possess, or can acquire
on reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
the business now operated by them. None of the Company nor any of its
Subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property Right or of any facts or circumstances that would render any
Intellectual Property Right invalid or inadequate to protect the interest of the
Company or any of its Subsidiaries therein, and which infringement or conflict
(if


13

--------------------------------------------------------------------------------





the subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, singly or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect.
(r)    Permits; Compliance. Each of the Company and its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), except as
described in the Registration Statement and the Prospectus or where such failure
to possess would not have a Material Adverse Effect, and there is no action
pending or, to the knowledge of the Company, threatened regarding suspension or
cancellation of any of the Company Permits. Neither the Company nor any of its
Subsidiaries is in conflict with, or in default or violation of, any of the
Company Permits, except for any such conflicts, defaults or violations which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or except as described in the Registration Statement and
the Prospectus. The Company has received no notification with respect to
possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect or except as
described in the Registration Statement and the Prospectus.
(s)    Absence of Litigation. Except as set forth in the Disclosure Package and
the Prospectus, there is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency, self-
regulatory organization or body pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries, or the
Company’s or any of its Subsidiaries’ businesses, properties or assets or the
Company’s or any of its Subsidiaries’ officers or directors in their capacity as
such, that would reasonably be expected to result in a Material Adverse Effect.
(t)    No Material Changes. Except as set forth in the Disclosure Package and
the Prospectus, since December 31, 2017, there has not been: (i) any material
adverse change in the financial condition, operations or business of the Company
from that shown on the Company Financial Statements, or any material transaction
or commitment effected or entered into by the Company outside of the ordinary
course of business (any such change is called a “Material Adverse Change”); (ii)
to the Company’s knowledge, any effect, change or circumstance which has had, or
could reasonably be expected to have, a Material Adverse Effect; or (iii) any
incurrence of any material liability outside of the ordinary course of business.
(u)    Labor Matters.
(1)Neither the Company nor any of its Subsidiaries is a party to or bound by any
collective bargaining agreements. Neither the Company nor any of its
Subsidiaries has violated in any material respect any laws, regulations, orders
or contract terms affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment


14

--------------------------------------------------------------------------------





discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.
(2)Each of the Company and its Subsidiaries is, and during the three years prior
to the date hereof, has been, in compliance in all material respects with all
applicable laws respecting employment (including laws relating to classification
of employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization.
(v)    Hazardous Materials. Except as described in the Registration Statement,
and the Prospectus, there has not been any (i) unlawful presence of any
hazardous substances, hazardous materials, toxic substances or waste materials
(collectively, “Hazardous Materials”) on any of the properties owned by it or
its Subsidiaries or subject to mortgage loans owned by the Company or any of its
Subsidiaries, or (ii) any unlawful spills, releases, discharges or disposal of
Hazardous Materials that have occurred or are presently occurring off such
properties as a result of any construction on or operation and use of such
properties, which presence or occurrence in the case of clauses (i) and (ii)
would reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect. In connection with the properties owned by the Company
and its Subsidiaries or subject to mortgage loans owned by the Company or any of
its Subsidiaries, except as described in the Registration Statement and the
Prospectus, there has been no material failure to comply with all applicable
local, state and federal environmental laws, regulations, ordinances and
administrative and judicial orders relating to the generation, recycling, reuse,
sale, storage, handling, transport and disposal of any Hazardous Materials,
except as would not, individually or in the aggregate, reasonably result in a
Material Adverse Effect.
(w)    Environmental Laws. Except as would not, individually or in the
aggregate, result in a Material Adverse Effect, (i) neither the Company nor any
of its Subsidiaries is in violation of any federal, state, local or foreign law
or regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to Hazardous Materials or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), which violation includes, without limitation,
noncompliance with any material permits or other material governmental
authorizations required for the operation of the business of the Company under
applicable Environmental Laws, or noncompliance with any material terms and
conditions thereof, nor has the Company or any of its Subsidiaries received any
written communication, whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Company or any of its Subsidiaries
is in violation of any Environmental Law that remains outstanding or unresolved;
(ii) there is no pending claim, action or cause of action filed with a court or
governmental authority, no pending investigation with respect to which the
Company or any of its Subsidiaries has received written notice, and no written
notice by any person or entity alleging potential liability for investigatory
costs, cleanup costs, governmental responses costs, natural resources damages,
property damages, personal


15

--------------------------------------------------------------------------------





injuries, attorneys’ fees or penalties arising out of, based on or resulting
from the presence, or release into the environment, of any Hazardous Materials
at any location owned, leased or operated by the Company or any of its
Subsidiaries, now or in the past, pending or, to the knowledge of the Company,
threatened against the Company, any of its Subsidiaries; and (iii) to the
knowledge of the Company, there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Hazardous
Materials, that reasonably would result in a violation of any Environmental Law.
(x)    Tax Returns. Each of the Company and its Subsidiaries has filed all
federal, state and foreign income tax returns required to be filed by or on
behalf of the Company or any of its Subsidiaries on or before the due dates
therefor (taking into account all extensions of time to file) and has paid or
provided for the payment of all such taxes indicated by such tax returns and all
assessments received by the Company any of its Subsidiaries to the extent that
such taxes or assessments have become due. There are no taxes that have been
assessed on the Company or any Subsidiary or are due by the Company or any
Subsidiary that have not been paid, except for the nonpayment of which would
not, individually or in the aggregate, have a Material Adverse Effect. Neither
the Company nor any of its Subsidiaries have executed a waiver with respect to
the statute of limitations relating to the assessment or collection of any
foreign, federal, state or local tax. The Company has no knowledge of any
material tax deficiency that has been threatened or asserted in writing against
the Company or its Subsidiaries.
(y)    Certain Transactions. Except as set forth in the Disclosure Package and
the Prospectus, there are no loans, leases, royalty agreements or other
transactions between (i) the Company or any of its Subsidiaries, on the one
hand, and (ii) any officer or director of the Company, any person owning five
(5%) percent or more of the capital stock of the Company, any member of the
immediate family of such officer, director or 5% or more stockholder, or any
corporation or other entity controlled by such officer, director or 5% or more
stockholder.
(z)    Property Ownership. Except as set forth in the Disclosure Package and the
Prospectus and except as would not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect, (i) each of the
Company and its Subsidiaries owns its property and assets free and clear of all
Liens, except such Liens which arise in the ordinary course of business and do
not impair its ownership or use of such property or assets, and (ii) with
respect to the property and assets it leases, if any, each of the Company and
its Subsidiaries is in compliance with such leases and, to its knowledge, holds
a valid leasehold interest free of any Liens except as set forth under the terms
of the lease.
(aa)    Insurance. Each of the Company and its Subsidiaries is insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are customary in
the business in which it is engaged, including directors’ and officers’
liability insurance. Neither the Company nor any Subsidiary has any reason to
believe that it will not be able: (i) to renew its existing


16

--------------------------------------------------------------------------------





insurance coverage as and when such policies expire; or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted.
(bb)    Illegal Payments. Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the FCPA (as defined below), including, without limitation, making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA, and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith. “FCPA” means Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder.
(cc)    Money Laundering Laws. To the Company’s knowledge, the operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.
(dd)    PATRIOT Act. To the best knowledge of the Company, neither the sale of
the Shares or the Confirmation Shares by the Company nor its use of the proceeds
therefrom will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Without limiting the foregoing, the Company is not (A) a
person whose property or interests in property are blocked pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (B) a person who engages in any dealings or
transactions, or be otherwise associated, with any such person. To the best
knowledge of the Company, each of the Company and its Subsidiaries is in
compliance, in all material respects with the USA PATRIOT Act of 2001 (signed
into law October 26, 2001).
(ee)    No Finders. Except for the compensation set forth in this Agreement, any
Terms Agreement or any Confirmation and as disclosed in the Disclosure Package
and the


17

--------------------------------------------------------------------------------





Prospectus, the Company is not obligated to pay, and has not obligated the
Agents or the Forward Purchaser to pay, a finder’s, consulting or origination
fee in connection with the sale of the Shares and Confirmation Shares, and
hereby agrees to indemnify the Agents and the Forward Purchaser from any such
claim made by any other person as more fully set forth in Section 6 hereof. The
Company has not offered for sale or solicited offers to purchase the Shares or
the Confirmation Shares except as set forth in the Disclosure Package and the
Prospectus and for negotiations with the Agents. Except as set forth in the
Disclosure Package and the Prospectus, no other person has any right to
participate in any offer, sale or distribution of the Shares or the Confirmation
Shares, to which the Agents’ rights, described herein, shall apply.
(ff)    REIT Qualifications. The Company made a timely election to be subject to
tax as a real estate investment trust (a “REIT”) pursuant to the Internal
Revenue Code of 1986, as amended (the “Code”), beginning with its taxable year
ended December 31, 2011. The Company has been organized and operated in
conformity with the requirements for qualification and taxation as a REIT. The
Company’s current and proposed method of operation as described in the
Registration Statement and the Prospectus will enable it to continue to meet the
requirements for qualification and taxation as a REIT under the Code.
(gg)    Manager; Management Agreement.
(1)The Company currently is managed by Preferred Apartment Advisors, LLC, a
Delaware limited liability company (the “Manager”), pursuant to the Sixth
Amended and Restated Management Agreement dated as of June 3, 2016 (as the same
has been or may be subsequently amended or supplemented, the “Management
Agreement”), among the Company, Preferred Apartment Communities Operating
Partnership, L.P. and the Manager.
(2)The Manager is a limited liability company duly formed and validly existing
under the laws of the State of Delaware.
(3)The Management Agreement has been duly and validly authorized, executed and
delivered by or on behalf of the Manager and the Company and constitutes a valid
and binding agreement of the Manager and the Company enforceable in accordance
with its terms, except as such enforceability may be limited by general
principals of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.
(4)The execution and delivery of the Management Agreement did not, and the
performance thereunder by the Manager do not and will not conflict with, or
result in a breach of any of the terms and provisions of, or constitute a
default under: (i) the Manager’s or any of its subsidiaries’ charter or by-laws,
or other organizational documents, as applicable; (ii) any indenture, mortgage,
stockholders agreement, note, lease or other material agreement or instrument to
which the Manager or any of its subsidiaries is a party or by which the Manager
or any of its


18

--------------------------------------------------------------------------------





subsidiaries or any of their properties is bound except, for purposes of this
clause (ii) only, for such conflicts, breaches or defaults that could not
reasonably be expected to have or result in, individually or in the aggregate,
(A) a material adverse effect on the financial condition, business affairs,
properties, results of operations or business prospects of the Manager, or (B) a
Material Adverse Effect; or (iii) any statute, rule or regulation or order of
any court or other governmental agency or body having jurisdiction over the
Manager or any of its subsidiaries or any of their respective properties. No
consent, approval, authorization or order of any court or other governmental
agency or body has been obtained nor is required for the performance of the
Management Agreement by the Manager. The Manager is not in violation of its
limited liability company agreement or other organizational documents, as
applicable.
(5)Except as set forth in the Disclosure Package and the Prospectus, there is no
action, suit, proceeding, inquiry or investigation before or brought by any
court or governmental agency or body, domestic or foreign, now pending, or, to
the knowledge of the Company, threatened against or affecting the Manager that
would reasonably be expected to result in a Material Adverse Effect.
(6)The Manager possesses such certificates, authorities or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct the business now operated by it, other than those which the failure to
possess or own would not reasonably be expected to have or result in,
individually or in the aggregate, (A) a material adverse effect on the financial
condition, business affairs, properties, results of operations or business
prospects of the Manager, (B) a Material Adverse Effect, or (C) a material
adverse effect on the performance of the services under the Management Agreement
by the Manager, and to the knowledge of the Company, the Manager has not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit.
(al)Not an Investment Company. The Company is not, and after receipt of payment
for the Shares on and Delivery Date or any proceeds received pursuant to any
Confirmation on any settlement date pursuant to such Confirmation, and the
application of the proceeds thereof as contemplated under the caption “Use of
Proceeds” in the Disclosure Package will not be, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
(am)Approval for Listing. The Primary Shares and the Confirmation Shares have
been approved for listing on the Exchange, subject only to notice of issuance.
(an)Accurate Disclosure. The statements in the Prospectus under the heading
“Description of Capital Stock” are true and correct in all material respects and
the statements in the Company’s most recent Annual Report on Form 10-K
(incorporating by reference the Company’s proxy statement) incorporated by
reference into the Disclosure Package and the Prospectus under the caption
“Certain Relationships and Related Transactions” as updated by the information
contained in the Disclosure Package and the Prospectus, insofar as such


19

--------------------------------------------------------------------------------





statements summarize legal matters, agreements, documents or proceedings
discussed therein, are, in all material respects, accurate and fair summaries of
such legal matters, agreements, documents or proceedings and present the
information required to be shown. The Common Stock (including the Shares and the
Confirmation Shares) conforms in all material respects to the description
thereof contained in the Prospectus. Neither the Company nor any of the
Subsidiaries has sent or received any notice indicating the termination of or
intention to terminate any of the material contracts or agreements referred to
or described in the Registration Statement or the Prospectus, or filed as an
exhibit to the Registration Statement, and no such termination has been
threatened by the Company, any Subsidiary or any other party to any such
contract or agreement.
(ao)Forward-Looking Statements. The information contained in the Disclosure
Package and the Prospectus regarding the Company’s expectations, plans and
intentions, and any other information that constitutes “forward-looking”
information within the meaning of the Securities Act and the Exchange Act were
made by the Company on a reasonable basis and reflect the Company’s good faith
belief and/or estimate of the matters described therein.
(ap)Absence of Manipulation. Neither the Company, nor to the Company’s
knowledge, any of its affiliates, has taken or may take, directly or indirectly,
any action designed to cause or result in, or which has constituted or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of the shares of any securities of the Company to facilitate the sale
or resale of the Shares. The Company acknowledges that the Agent may engage in
passive market making transactions in the Shares or Confirmation Shares on the
NYSE in accordance with Regulation M under the Exchange Act.
(aq)Statistical and Market-Related Data. Any third-party statistical and
market-related data included in the Disclosure Package and the Prospectus are
based on or derived from sources that the Company believes to be reliable and
accurate.
(ar)No Restriction on Subsidiaries. Except as disclosed in the Disclosure
Package and the Prospectus and except as limited by certain loans that
subsidiaries of the Company have received pursuant to loan programs of the
Department of Housing and Urban Development, no Subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such Subsidiary’s capital
stock, from repaying to the Company any loans or advances to such Subsidiary
from the Company or from transferring any of such Subsidiary’s properties or
assets to the Company or any other Subsidiary of the Company.
(as)Compliance with OFAC. None of the Company or any of its subsidiaries or any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and none of the Company or any of its subsidiaries will, directly or
indirectly, use the proceeds of the offering or sale of the Primary Shares or
the Confirmation Shares, or lend, contribute or otherwise make


20

--------------------------------------------------------------------------------





available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
(at)Prior Sales of Securities. Except as disclosed in the Disclosure Package and
the Prospectus, the Company has not sold, issued or distributed any securities
during the six-month period preceding the date hereof other than pursuant to (i)
employee benefit, incentive and other compensation plans (ii) the issuance or
sale of Common Stock in connection with the Company’s Series A Redeemable
Preferred Stock, par value $0.01 per share, or any warrants issued in connection
with the issuance or sale of the Series A Redeemable Preferred Stock, and (iii)
the issuance or sale of Common Stock in connection with the Company’s Series M
Redeemable Preferred Stock, par value $0.01 per share.
(au)Independent Accountants. PricewaterhouseCoopers LLP (“PwC”), who have
certified the financial statements and supporting schedules included in the
Disclosure Package and the Prospectus are independent public accountants as
required by the Securities Act, the rules and regulations promulgated by the
Commission and the Public Company Accounting Oversight Board.
(av)Other Independent Accountants. To the knowledge of the Company, each of the
accountants who has certified financial statements of any businesses or
properties acquired or proposed to be acquired by the Company or a subsidiary
included or incorporated by reference in the Disclosure Package and the
Prospectus, if any, for purposes of complying with Rule 3-05 or Rule 3-14 of
Regulation S-X of the Securities Act were, at the time of such certification and
the time such financial statements were first so included or incorporated by
reference, independent public accountants as required by the Securities Act, the
rules and regulations of the Commission and the American Institute of Certified
Public Accountants or Public Company Accounting Oversight Board, as applicable.
(aw)ERISA Matters. Each of the Company and its Subsidiaries is in compliance in
all material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
thereunder (“ERISA”); to the Company’s knowledge, no “reportable event” (as
defined in Section 4043(c) of ERISA) for which the 30-day notice requirement has
not been waived has occurred with respect to any “pension plan” (as defined in
Section 3(2) of ERISA) for which the Company and each Subsidiary would have any
liability; each of the Company and its Subsidiaries and has not incurred and do
not reasonably expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan” or (ii)
Sections 412 or 4971 of the Code; and each “pension plan” for which the Company
or any Subsidiary or “ERISA Affiliate” (as defined below) would have any
liability that is intended to be qualified under Section 401(a) of the Code has
received a determination or opinion letter from the Internal Revenue Service
regarding its qualified status and, to the Company’s knowledge, nothing has
occurred, whether by action or by failure to act, which would reasonably be
expected to cause the loss of such qualification. “ERISA Affiliates” means, with
respect to


21

--------------------------------------------------------------------------------





the Company, any member of any group of organizations described in Sections
414(b), (c), (m) or (o) of the Code of which the Company is a member.
(ax)Investment Strategy. The Company’s investment strategy described in the
Disclosure Package and the Prospectus accurately reflect in all material
respects the current intentions of the Company with respect to the operation of
the Company’s business, and no material deviation from such investment strategy
is currently contemplated.
(ay)No Consents Required. No consent, approval, authorization, or order of, or
filing with, any governmental agency or body or any court is required for the
consummation of the transactions contemplated by this Agreement, any Terms
Agreement or any Confirmation in connection with the issuance and sale of the
Shares or the Confirmation Shares, except such as have been obtained and made
under the Securities Act and such as may be required by NYSE, the Financial
Industry Regulatory Authority (“FINRA”) or under state securities laws or the
laws of any foreign jurisdiction.
(az)Non-GAAP Information. All “non-GAAP financial measures” (as defined in the
Securities Act) included in the Disclosure Package or the Prospectus comply with
the requirements of Regulation G and Item 10 of Regulation S-K under the
Securities Act.
(ba)No Non-Compete Obligations. To the Company’s knowledge, no director or
officer is subject to any non-competition agreement or non-solicitation
agreement with any employer or prior employer which could materially affect each
director’s or officer’s ability to be and act in the capacity of a director or
officer of the Company.
(bb)No FINRA Member Payments. Except as described in the Disclosure Package or
the Prospectus, the Company has not made any direct or indirect payments (in
cash, securities or otherwise) to: (i) any person, as a finder’s fee, consulting
fee or otherwise, in consideration of such person raising capital for the
Company or introducing to the Company persons who raised or provided capital to
the Company; (ii) to any FINRA member; or (iii) to any person or entity that has
any direct or indirect affiliation or association with any FINRA member, within
the past 12 months, other than payments to the Agents in connection with the
offering of Shares and Confirmation Shares and other payments in connection with
the sale of up to (i) a maximum of 2,400,000 shares of Series A Redeemable
Preferred Stock and warrants to purchase a up to a maximum of 48,000,000 shares
of Common Stock and (ii) a maximum of 500,000 shares of Series M Redeemable
Preferred Stock.
(bc)No Loans to FINRA members. To the Company’s knowledge, apart from the
subordinated loan made by the Company to International Assets Advisory, LLC on
November 15, 2012, no affiliate of the Company has made a subordinated loan to
any member of FINRA.
(bd)No Proceeds to FINRA members. No proceeds from the sale of the Shares
(excluding the Agent’s compensation prescribed herein or any Terms Agreement) or
Confirmation Shares will be paid by the Company to any FINRA member, or any
persons associated or affiliated with a member of FINRA, except as specifically
authorized herein.


22

--------------------------------------------------------------------------------





(be)No Agreements with Agents. Except as described in the Disclosure Package or
the Prospectus, and except for this Agreement, the Company has not entered into
any agreement or arrangement (including, without limitation, any consulting
agreement or any other type of agreement) during the 180-day period prior to the
date hereof, which arrangement or agreement provides for the receipt of any item
of value and/or the transfer or issuance of any warrants, options or other
securities from the Company to a FINRA member, any person associated with a
member (as defined by FINRA rules), any potential agents in the offering of
Shares and/or any related persons.
(bf)Regulation M. The Common Stock is an “actively traded security” exempted
from the requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule.
(bg)Cybersecurity. The Company and its subsidiaries’ information technology
assets and equipment, computers, systems, networks, hardware, software,
websites, applications and databases (collectively, “IT Systems”) are adequate
for, and operate and perform in all material respects as required in connection
with, the operation of the business of the Company and the subsidiaries as
currently conducted, and to the Company’s knowledge are free and clear of all
bugs, errors, defects, Trojan horses, time bombs, malware and other corruptants.
The Company and its subsidiaries have implemented and maintained commercially
reasonable controls, policies, procedures and safeguards to maintain and protect
their confidential information and the integrity, continuous operation,
redundancy and security of all IT Systems and data (including all personal,
personally identifiable, sensitive, confidential or regulated data (“Personal
Data”)) used in connection with their businesses, and to the Company’s knowledge
there have been no breaches, violations, outages or unauthorized uses of or
accesses to same, except for those that have been remedied without material cost
or liability or the duty to notify any other person, nor any incidents under
internal review or investigations relating to the same. The Company and its
subsidiaries are presently in compliance in all material respects with all
applicable laws or statutes and all judgments, orders, rules and regulations of
any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT
Systems and Personal Data and to the protection of such IT Systems and Personal
Data from authorized use, access, misappropriation or modification
Any certificate signed by any officer of the Company and delivered to any Agent,
the Forward Purchaser or their counsel after the date of this Agreement or in
connection with the offering or sale of the Shares shall be deemed a
representation and warranty by the Company to each of the Agents and the Forward
Purchaser, as to the matters covered thereby; provided that any such certificate
delivered pursuant to any Terms Agreement in connection with the offering or
sale of Shares pursuant to such Terms Agreement shall be deemed a representation
and warranty by the Company to only the Agent or Agents, as the case may be,
party to such Terms Agreement.
2.    Sale and Delivery of Shares.
(a)    On the terms and subject to the conditions set forth herein, the Company
may, in its sole discretion: (I) issue and sell Shares through the Agents, each
acting severally


23

--------------------------------------------------------------------------------





as sales agent, from time to time and, if agreed to by any Agent or Agents, as
the case may be, pursuant to a Terms Agreement with the Company, issue and sell
the Shares to be sold pursuant to such Terms Agreement directly to such Agent or
Agents, as the case may be, acting severally as principal and, in the case of
sales through an Agent acting as sales agent, such Agent agrees to use its
commercially reasonable efforts to sell the applicable Shares as sales agent for
the Company at such prices and in such amounts as the Company instructs such
Agent to sell from time to time in accordance with this Agreement (but subject
to the acceptance of such instructions by such Agent); and (II) if the Company
shall enter into a Confirmation with the Forward Purchaser, then, in
consultation with the Forward Purchaser and RBC (or an affiliate of the Forward
Purchaser), instruct RBC, acting as forward seller on behalf of the Forward
Purchaser, to offer and sell the Shares borrowed by the Forward Purchaser from
third parties as contemplated by such Confirmation and, subject to the
acceptance of such instructions by RBC, RBC agrees to use its commercially
reasonable efforts to sell such Shares as forward seller for the Forward
Purchaser at such prices and in such amounts as the Company instructs RBC from
time to time in accordance with this Agreement; in each case referred to in
clause (I) and (II) above on the terms and subject to the conditions set forth
in this Agreement and, if applicable, such Terms Agreement or Confirmation, as
the case may be.
Sales of the Shares, if any, through an Agent acting as sales agent will be made
(1) in “at the market” offerings (as defined in Rule 415 under the Securities
Act) by means of ordinary brokers’ transactions at market prices prevailing at
the time of sale, including sales made on the New York Stock Exchange (the
“Exchange”), sales made to or through market makers and sales made through other
securities exchanges or electronic communications networks, and (2) in such
privately negotiated transactions, which may include block trades, as the
Company and such Agent may agree. Sales of Shares, if any, purchased by an Agent
as principal will be made as provided in the applicable Terms Agreement and the
applicable preliminary pricing supplement and pricing supplement prepared in
connection with the offering of those Shares.
(b)    Subject to the satisfaction of the conditions to the obligations of the
Agents and the Forward Purchaser as set forth in Section 5 hereof, the Shares to
be sold by any Agent, acting as sales agent on behalf of the Company or as
forward seller, are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and such Agent on any trading day (other than a day on which
the Exchange is scheduled to close prior to its regular weekday closing time)
(each, a “Trading Day”) on which the Company has instructed such Agent to make
such sales pursuant to this paragraph.
On any Trading Day, the Company may instruct an Agent by telephone (confirmed
promptly by facsimile transmission or electronic mail, which confirmation will
be promptly acknowledged (including, without limitation, by facsimile
transmission or electronic mail) by such Agent) as to the minimum price per
Share at which such Shares may be sold and the maximum aggregate gross sales
price and the maximum aggregate number of Shares to be sold through such Agent,
as sales agent or forward seller, as the case may be, on such day (which shall
not in any event be in excess of (x) the aggregate gross sales price available


24

--------------------------------------------------------------------------------





for issuance as of such Trading Day under the Prospectus and the Registration
Statement or the aggregate number of unissued Shares that have been approved for
listing on the Exchange or authorized for issuance by the Company’s board of
directors or any duly authorized committee thereof or (y) the maximum aggregate
gross sales price which may be sold without exceeding the Maximum Program
Amount). Such instruction shall also specify whether such Shares will be
borrowed by the Forward Purchaser and sold through RBC, as forward seller, in
connection with hedging a forward stock purchase transaction pursuant to a
Confirmation in accordance with clause (II) of Section 2(a) above. Subject to
the terms and conditions hereof and to the acceptance of such instructions by
the applicable Agent, such Agent shall use its commercially reasonable efforts
to sell on any particular Trading Day as sales agent (whether acting on behalf
of the Company or as forward seller on behalf of the Forward Purchaser) all of
the Shares so designated and instructed by the Company on such day. If an Agent
elects to purchase Shares as principal, the sale and purchase of such Shares
shall be made pursuant to a Terms Agreement, and the Company agrees not to enter
into a Terms Agreement with any Agent to sell any Shares in excess of the
aggregate gross sales price or number of Shares set forth in clause (x) or (y)
above in this paragraph.
The Company acknowledges and agrees that (i) there can be no assurance that any
Agent will be successful in selling Shares as sales agent or that the Forward
Purchaser or any of its affiliates will be successful in borrowing and selling
Shares through RBC, as forward seller, (ii) no Agent shall incur any liability
or obligation to the Company or any other person or entity if it does not sell
Shares as sales agent (whether acting on behalf of the Company or as forward
seller on behalf of the Forward Purchaser) for any reason other than a failure
by such Agent to use its commercially reasonable efforts to sell such Shares as
sales agent in accordance with the terms of this Agreement, (iii) no Agent or
Forward Purchaser shall incur any liability for not borrowing, offering or
selling any Shares as a result of any of the circumstances specified in clauses
(i) or (ii) of Section 2(k), and (iv) no Agent shall be under any obligation to
purchase Shares as principal except as otherwise specifically agreed by such
Agent and the Company pursuant to, and on the terms and subject to the
conditions set forth in, a Terms Agreement signed by such Agent. In the event of
a conflict between the terms of this Agreement and the terms of any Terms
Agreement to which an Agent is a party, or any Confirmation to which the Forward
Purchaser is a party, the terms of such Terms Agreement or Confirmation, as the
case may be, will control; provided that the Company shall not enter into any
Terms Agreement providing for the issuance and sale of any Shares in excess of
the aggregate gross sales price or number of Shares set forth in clause (x) or
(y) in the second paragraph of this Section 2(b).
(c)    The Company agrees that any offer to sell, any solicitation of an offer
to buy, or any sales of Shares by or on behalf of the Company or the Forward
Purchaser shall be effected by or through only one of the Agents on any given
day (whether acting as sales agent, forward seller or principal) and the Company
shall in no event request that more than one Agent offer or sell Shares (whether
acting as sales agent, forward seller or principal) on the same day; provided
that the foregoing shall not prohibit the Company from entering into a Terms
Agreement with two or more Agents providing for such Agents, each acting
severally as principal, to offer and sell the Shares set forth in such Terms
Agreement or prohibit or


25

--------------------------------------------------------------------------------





limit in any respect the offer or sale of Shares purchased by any Agent, as
principal, from the Company pursuant to a Terms Agreement.
(d)    As of any Trading Day, the Company shall not authorize the offering,
issuance or sale of any Shares (including, without limitation, sales on behalf
of the Forward Purchaser or pursuant to any Terms Agreement), no Agent, acting
as sales agent, shall be obligated to offer or sell any Shares, and no Agent,
acting as principal, shall be obligated to purchase any Shares pursuant to a
Terms Agreement, (i) at a price lower than the minimum price therefor authorized
from time to time by the Company’s board of directors or a duly authorized
committee thereof, (ii) in a number or with a maximum gross sales price in
excess of the maximum aggregate number or maximum aggregate gross sales price of
Shares that may be sold by the Company at such time under Section 2(b), or (iii)
in excess of the unissued Shares approved for listing on the Exchange. In
addition, no Agent, acting as sales agent, shall sell any Shares on any Trading
Day at a price lower than the minimum sales price or in an amount in excess of
the maximum number of Shares or maximum gross sales price of Shares that the
Company shall have instructed such Agent to sell as provided in Section 2(b).
In addition, the Company or any Agent may, upon notice to the other relevant
parties by telephone (confirmed promptly by facsimile transmission or electronic
mail, which confirmation will be promptly acknowledged (including, without
limitation, by facsimile transmission or electronic mail) by such Agent or the
Company, as the case may be), suspend the offering of the Shares with respect to
which such Agent is acting as sales agent for any reason and at any time (a
“Suspension”); provided, however, that such Suspension shall not affect or
impair the parties’ respective obligations with respect to (A) any Shares that
an Agent has agreed to purchase pursuant to a Terms Agreement entered into prior
to the giving of such notice, or (B) any Shares which an investor has agreed to
purchase prior to the giving of such notice, but which have not been delivered
to, and paid for by, such investor as contemplated hereby prior to the giving of
such notice; provided further, however, that such Suspension shall not affect or
impair the parties’ respective obligations with respect to any Confirmation
executed and delivered by the Company and the Forward Purchaser prior to the
giving of such notice. If the Company or an Agent shall give notice of a
Suspension as aforesaid, then it may rescind such Suspension by notice to the
other parties, which notice shall be given in the manner described in the
immediately preceding sentence.
(e)    If any party hereto has reason to believe that the exemptive provisions
set forth in Rule 101(c)(1) of Regulation M under the Exchange Act are not
satisfied with respect to the Company or the Shares, it shall promptly notify
the other parties hereto and sales of the Shares under this Agreement shall be
suspended until that or other exemptive provisions have been satisfied in the
judgment of each party hereto; provided, however, that such suspension shall not
affect or impair the parties’ respective obligations with respect to (i) any
Shares that an Agent has agreed to purchase pursuant to a Terms Agreement
entered into prior to the giving of such notice, or (ii) any Shares that an
investor has agreed to purchase prior to the giving of such notice, but which
have not been delivered to, and paid for by, such investor as contemplated
hereby prior to the giving of such notice; provided


26

--------------------------------------------------------------------------------





further, however, that such suspension shall not affect or impair the parties’
respective obligations with respect to any Confirmation executed and delivered
by the Company and the Forward Purchaser prior to the giving of such notice.
(f)    The gross sales price of any Shares sold under this Agreement through any
Agent, acting as sales agent, shall be the market price for such Shares
prevailing at the time of such sale or the price determined through a privately
negotiated transaction. The compensation payable to an Agent for sales of any
Shares sold through such Agent, as sales agent, shall be equal to such
percentage of the aggregate gross sales price of such Shares as the Company and
such Agent may agree by telephone (confirmed promptly by facsimile transmission
or electronic mail, which confirmation will be promptly acknowledged (including,
without limitation, by facsimile transmission or electronic mail) by the other
party), which in any event shall not exceed 1.5% of the gross sales price.
Notwithstanding the foregoing, in the event the Company and an Agent agree to
sell Shares other than through ordinary brokers’ transactions using sales
efforts and methods that may constitute a “distribution” within the meaning of
Rule 100 of Regulation M under the Exchange Act, such Agent shall not be
obligated to sell such Shares until the Company and such Agent agree to
compensation that is customary for such Agent with respect to transactions of
such nature and size and that may exceed 1.5% of the gross sales price. The
compensation payable to an Agent for sales of any Shares sold to such Agent as
principal shall be set forth in the applicable Terms Agreement. The proceeds
(after deducting the applicable Agent’s commission) from the sale of Shares
through an Agent as sales agent or the total price paid to the Company by an
Agent in the case of Shares sold to such Agent as principal, as the case may be,
in each case after further deduction for any transaction fees, transfer taxes or
other similar fees, taxes or charges imposed by any governmental, regulatory or
self-regulatory organization in respect of such sales, shall constitute the net
proceeds to the Company or the Forward Purchaser, as applicable, for such Shares
(the “Net Proceeds”). The applicable Agent shall notify the Company as promptly
as practicable if any deduction (other than the deduction of commissions or
discounts payable to such Agent) described in the preceding sentence will be
required.
(g)    The applicable Agent shall provide written confirmation (which may be by
facsimile transmission or electronic mail) to the Company following the close of
trading on the Exchange each day on which Shares are sold through such Agent, as
sales agent, setting forth the number of Shares sold on such day, the gross
sales price or prices per Share, the aggregate gross sales price of the Shares,
the aggregate Net Proceeds to the Company or to the Forward Purchaser, as
applicable, and the compensation payable by the Company to such Agent with
respect to such sales.
(h)    Settlement for sales of Shares through any Agent under this Agreement or
under any Terms Agreement to which one or more of the Agents is a party will
occur on the second business day that is also a Trading Day following the trade
date on which such sales are made, unless another date shall be agreed to by the
Company and such Agent or Agents, as the case may be. On each date of settlement
for the sale of Shares through an Agent acting as sales agent for the Company or
to an Agent acting as principal (each such day, a


27

--------------------------------------------------------------------------------





“Direct Delivery Date”), or through RBC acting as forward seller for the Forward
Purchaser (each such day, a “Forward Delivery Date,” and together with a Direct
Delivery Date, a “Delivery Date”), the Shares sold through such Agent for
settlement on such date shall be delivered by the Company or the Forward
Purchaser, as the case may be, to such Agent against payment of the Net Proceeds
from the sale of such Shares to the Company or the Forward Purchaser, as
applicable, provided, however, that notwithstanding the foregoing, settlement
for any Additional Securities (as defined in Annex B hereto) that are to be
purchased by an Agent pursuant to any Terms Agreement will occur on the date or
dates specified pursuant to such Terms Agreement and the term “Delivery Date,”
as used in this Agreement and any Terms Agreement with respect to such
Additional Securities, shall be deemed to include any such date on which any
such Additional Securities are to be purchased by any Agent pursuant to a Terms
Agreement. Settlement for all Shares shall be effected by book-entry delivery of
the Shares to the applicable Agent’s account at The Depository Trust Company
against payment by such Agent of the Net Proceeds from the sale of such Shares
in same day funds delivered to an account designated by the Company or the
Forward Purchaser, as applicable. In the case of any Shares purchased by an
Agent as principal, the foregoing settlement procedures may be superseded by any
different procedures set forth in the applicable Terms Agreement. If the Company
shall default on its obligation to deliver Shares to any Agent on any Delivery
Date, the Company shall (i) indemnify and hold such Agent harmless against any
loss, claim or damage arising from or as a result of such default, and (ii) pay
such Agent any commission (or, in the case of Shares to be sold pursuant to
Terms Agreement, the discount), to which it would otherwise be entitled absent
such default. If any Agent breaches this Agreement by failing to deliver to the
Company or the Forward Purchaser, as the case may be, the applicable Net
Proceeds on any Delivery Date for Shares delivered by the Company or (unless
otherwise agreed by the Forward Purchaser) the Forward Purchaser, as applicable,
such Agent will pay the Company or the Forward Purchaser, as applicable,
interest on such Net Proceeds at a rate equal to the effective overnight federal
funds rate for the period from and including such Delivery Date to but excluding
the date on which such Net Proceeds, together with such interest, have been
fully paid.
(i)    Notwithstanding any other provision of this Agreement, the Company shall
not offer or sell, or instruct or request any Agent to offer or sell, any Shares
through such Agent as sales agent or forward seller (and, by notice to such
Agent given by telephone (confirmed promptly by telecopy or email), shall cancel
any instructions for any such offer or sale of any Shares prior to the
commencement of the periods referenced below), and such Agent shall not be
obligated to make any such offer or sale of Shares, and the Company shall not
enter into any Terms Agreement with any Agent or any Confirmation with the
Forward Purchaser, (i) during any period in which the Company is, or could be
deemed to be, in possession of material non-public information or (ii) except as
provided in Section 2(j) hereof, at any time during the period commencing on and
including the 10th business day prior to the time the Company issues a press
release containing, or shall otherwise publicly announce, its earnings, revenues
or other operating results for a fiscal period or periods (each, an “Earnings
Announcement”) through and including the time that is 24 hours after the time
that the Company files a Quarterly Report on Form 10-Q or an Annual


28

--------------------------------------------------------------------------------





Report on Form 10-K (a “Filing Time”) that includes consolidated financial
statements as of and for the same fiscal period or periods, as the case may be,
covered by such Earnings Announcement.
(j)    Notwithstanding clause (ii) of Section 2(i) hereof, if the Company wishes
to have Shares offered or sold through an Agent, as sales agent or forward
seller, or enter into any Terms Agreement with an Agent or any Confirmation with
the Forward Purchaser, as the case may be, at any time during the period
commencing on and including the 10th business day prior to the time the Company
issues an Earnings Announcement through and including the time that is 24 hours
after the corresponding Filing Time, the Company shall first (i) prepare and
deliver to the Agents and the Forward Purchaser (with a copy to their counsel),
a Current Report on Form 8-K that includes substantially the same financial and
related information (together with management’s discussion and analysis thereof)
that was included in such Earnings Announcement (other than any earnings
projections and similar forward-looking data and officers’ quotations) (each, an
“Earnings 8-K”), in form and substance reasonably satisfactory to the Agents and
the Forward Purchaser, and, prior to filing such Earnings 8-K, obtain the
written consent of the Agents and the Forward Purchaser, to such filing (which
consent shall not be unreasonably withheld), (ii) provide the Agents and the
Forward Purchaser with the officers’ certificate, opinions and letters of
counsel and accountants’ letters specified in Sections 3(a)(xii), 3(a)(xiii) and
3(a)(xiv), respectively, hereof, (iii) afford the Agents and the Forward
Purchaser the opportunity to conduct a due diligence review as contemplated by
Section 3(a)(xi) hereof prior to filing such Earnings 8-K and (iv) file (and not
furnish) such Earnings 8-K with the Commission. For purposes of clarity, the
parties hereto agree that (A) the delivery of any officers’ certificate, opinion
or letter of counsel or accountants’ letter pursuant to this Section 2(j) shall
not relieve the Company from any of its obligations under this Agreement with
respect to any Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as
the case may be, including, without limitation, the obligation to deliver
officers’ certificates, opinions and letters of counsel and accountants’ letters
as provided in Sections 3(a)(xii), 3(a)(xiii) and 3(a)(xiv), respectively,
hereof, and (B) this Section 2(j) shall in no way affect or limit the operation
of clause (i) of Section 2(i) hereof, which shall have independent application.
(k)    As set out in the Confirmations and notwithstanding anything herein to
the contrary, in the event that either (i) the Forward Purchaser is unable to
borrow and deliver any Shares for sale under this Agreement pursuant to the
terms of such Confirmation, or (ii) in the commercially reasonable judgment of
the Forward Purchaser, it is either impracticable to do so or the Forward
Purchaser would incur a stock loan cost that is equal to or greater than 200
basis points per annum to do so, then RBC, as forward seller, shall be obligated
to use commercially reasonable efforts to sell only the aggregate number of
Shares that the Forward Purchaser is able to, and that in the commercially
reasonable judgment of the Forward Purchaser it is practicable to, so borrow
below such cost. For the avoidance of doubt, the obligations of any Agent or
Forward Purchaser hereunder with respect to the borrowing of or offer or sale of
any Shares in connection with a forward stock purchase transaction shall be
subject to the related Confirmation being effective and not having been
terminated.


29

--------------------------------------------------------------------------------





3.    Further Agreements of the Company, the Agents and the Forward Purchaser.
(a)    The Company covenants and agrees with each Agent and the Forward
Purchaser, as follows:
(i)The Company shall: (A) advise the Agents and the Forward Purchaser of the
time when any amendment or supplement to the Registration Statement, any
preliminary prospectus, the Disclosure Package, the Prospectus or any Issuer
Free Writing Prospectus has been filed (other than documents incorporated by
reference) and furnish the Agents and the Forward Purchaser with copies thereof
(which may be electronic copies) (in each case, directly in connection with the
offering of the Shares and, for the avoidance of doubt, other than (1) an
amendment made by the filing of any report or other document under Section 13,
14 or 15(d) of the Exchange Act, or (2) by a prospectus supplement relating to
the offering of securities other than the Shares (including without limitation
other shares of Common Stock)); (B) advise the Agents and the Forward Purchaser
of the time that any post-effective amendment to the Registration Statement
becomes effective; (C) advise the Agents and the Forward Purchaser as soon as
reasonably practicable if the Company (i) does not file any reports, any
definitive proxy or information statements or other documents required to be
filed by the Company with the Commission pursuant to Sections 13, 14 or 15(d) of
the Exchange Act subsequent to the date of this Agreement in the manner and
within the time periods required by the Exchange Act, or (ii) does not file any
such document referred to in clause (i) above, on a timely basis, with the
Exchange if such document is required to be filed with the Exchange; (D) advise
the Agents and the Forward Purchaser, promptly after it receives notice thereof,
of the issuance by the Commission of any stop order suspending the effectiveness
of the Registration Statement or of any order or notice preventing or suspending
the use of the Registration Statement, any preliminary prospectus, the
Prospectus or any Issuer Free Writing Prospectus, or of any proceedings to
remove, suspend or terminate from listing or quotation the Common Stock from any
securities exchange upon which it is listed for trading or included or
designated for quotation, or of the suspension of the qualification or
registration of (or any exemption relating to) the Shares for offering, sale or
trading in any jurisdiction, or of the threatening or initiation of any
proceeding or examination known to the Company for any of the foregoing
purposes, of any notice from the Commission objecting to the use of the form of
the Registration Statement or any post-effective amendment thereto or of any
request by the Commission for the amending or supplementing of the Registration
Statement, any preliminary prospectus, the Prospectus or any Issuer Free Writing
Prospectus (including, without limitation, any document incorporated by
reference in any of the foregoing) or for additional or supplemental information
or the receipt of any other comments from the Commission; and (E) in the event
of the issuance of any stop order or of any order preventing or suspending the
use of the Registration Statement, any preliminary prospectus, the Prospectus or
any Issuer Free Writing Prospectus or suspending any such qualification,
registration or


30

--------------------------------------------------------------------------------





exemption, promptly use its reasonable best efforts to obtain the lifting or
reversal of such order.
(ii)If, during any period when the delivery of a prospectus (or, in lieu
thereof, a notice pursuant to Rule 173 under the Securities Act) is required in
connection with the offering or sale of Shares (including in circumstances where
such requirement may be satisfied pursuant to Rule 172 under the Securities Act
or where such delivery may be required under Rule 173(d) under the Securities
Act) (the “Prospectus Delivery Period”), any event or development shall occur or
condition shall exist as a result of which the Disclosure Package or the
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or, if for any other reason it shall be necessary or
advisable to amend or supplement the Registration Statement, the Disclosure
Package or the Prospectus (including, without limitation, any document
incorporated by reference in any of them) or to file under the Exchange Act any
document incorporated by reference in the Disclosure Package or the Prospectus,
or to file a new registration statement containing the Prospectus, in order to
comply with the Securities Act, the Exchange Act or other applicable law,
including in connection with the delivery of the Prospectus, the Company shall
notify the Agents and the Forward Purchaser of any such event or condition, and,
promptly prepare and (subject to Section 3(a)(v)) file with the Commission (and
use its reasonable best efforts to have any amendment to the Registration
Statement or any new registration statement be declared effective) and furnish
without charge to the Agents and the Forward Purchaser and to any dealer in
securities as many copies (which may be electronic copies) as any Agent or the
Forward Purchaser may from time to time reasonably request of any amendment or
supplement to the Registration Statement, the Disclosure Package or the
Prospectus, or any new registration statement, necessary in order to make the
statements in the Disclosure Package or the Prospectus as so amended or
supplemented, in the light of the circumstances under which they were made, not
misleading or so that the Registration Statement, the Disclosure Package or the
Prospectus, as amended or supplemented will comply with applicable law.
(iii)The Company will deliver promptly to the Agents and the Forward Purchaser
and to their counsel, without charge, a signed copy (which may be an electronic
copy) of the Registration Statement and each amendment to the Registration
Statement filed with the Commission, including all consents and exhibits filed
therewith. The Company will deliver promptly to any Agent or the Forward
Purchaser, without charge, such number of the following documents as such Agent
or the Forward Purchaser shall reasonably request (which may be electronic
copies): (A) conformed copies of the Registration Statement as originally filed
with the Commission and each amendment thereto (in each case excluding exhibits
other than this Agreement and the computation of per share earnings), (B) each
preliminary


31

--------------------------------------------------------------------------------





prospectus, the Disclosure Package, the Prospectus and any amendment or
supplement thereto and (C) each Issuer Free Writing Prospectus.
(iv)The Company shall pay the applicable Commission filing fees relating to the
Shares within the time required by Rule 456(b)(1) of the Securities Act without
regard to the proviso therein and otherwise in accordance with Rules 456(b) and
457(r) under the Securities Act.
(v)Prior to filing with the Commission any amendment or supplement to the
Registration Statement, any preliminary prospectus, the Disclosure Package, the
Prospectus or any Issuer Free Writing Prospectus (in each case, directly in
connection with the offering of the Shares and, for the avoidance of doubt,
other than (1) an amendment made by the filing of any report or other document
under Section 13, 14 or 15(d) of the Exchange Act, or (2) by a prospectus
supplement relating to the offering of securities other than the Shares
(including, without limitation, other shares of Common Stock)), the Company
shall furnish a copy thereof (which maybe an electronic copy) to the Agents and
the Forward Purchaser (or, in the case of any such preliminary prospectus or
Issuer Free Writing Prospectus relating solely to an offering of Shares pursuant
to a Terms Agreement, to the Agent or Agents party to such Terms Agreement) and
their counsel, and the Company shall not file or use any such proposed amendment
or supplement to the Registration Statement, any preliminary prospectus, the
Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus to
which any Agent or the Forward Purchaser reasonably objects (or, in the case of
any preliminary prospectus or Issuer Free Writing Prospectus relating solely to
an offering of Shares pursuant to a Terms Agreement, to which any Agent party to
such Terms Agreement reasonably objects).
(vi)The Company represents that it has not made, and agrees not to make, any
offer relating to the Shares that constitutes or would constitute an issuer free
writing prospectus (as defined in Rule 433(h) of the Securities Act) or that
otherwise constitutes or would constitute a “free writing prospectus” (as
defined in Rule 405 under the Securities Act) or a portion thereof required to
be filed by the Company with the Commission or retained by the Company under
Rule 433 under the Securities Act, without the prior written consent of each
Agent and the Forward Purchaser (except, in the case of any Issuer Free Writing
Prospectus relating solely to an offering of Shares pursuant to a Terms
Agreement, only the prior written consent of the Agent or Agents party to such
Terms Agreement shall be required).
(vii)The Company has complied and will comply with all applicable requirements
of Rules 164 and 433 under the Securities Act with respect to any Issuer Free
Writing Prospectus with respect to the Shares, including in respect of timely
filing with the Commission, legending and record keeping. If, during the
Prospectus Delivery Period, any event or development shall occur or condition
shall exist as a result of which any Issuer Free Writing Prospectus, as then
amended or supplemented, would conflict with the information in the Registration
Statement,


32

--------------------------------------------------------------------------------





the Disclosure Package or the Prospectus or would include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or, if for any other reason it shall be necessary to amend
or supplement any Issuer Free Writing Prospectus in order to comply with the
Securities Act or other applicable law, the Company shall notify the Agents and
the Forward Purchaser of any such event or condition, and, promptly prepare and,
subject to Section 3(a)(v), file with the Commission and furnish without charge
to the Agents and the Forward Purchaser, and to any dealer in securities as many
copies as any Agent or the Forward Purchaser may from time to time reasonably
request of an amendment or supplement to such Issuer Free Writing Prospectus
that will correct such conflict or make the statements in the Issuer Free
Writing Prospectus as so amended or supplemented, in the light of the
circumstances under which they were made, not misleading or so that such Issuer
Free Writing Prospectus, as amended or supplemented will comply with applicable
law.
(viii)As soon as practicable after each Effective Date (it being understood that
the Company shall have until at least 405 days or, if the fourth quarter
following the fiscal quarter that includes the Effective Date is the last fiscal
quarter of the Company’s fiscal year, 440 days after the end of the Company’s
current fiscal quarter), to make generally available to the Company’s security
holders an earnings statement of the Company and its subsidiaries (which need
not be audited) complying with Section 11(a) of the Securities Act and Rule 158
under the Securities Act); provided, however, that such delivery obligation to
the Agents and the Forward Purchaser will be deemed satisfied if such earnings
statement is available on EDGAR.
(ix)The Company shall promptly, from time to time, take such action as any Agent
or the Forward Purchaser may reasonably request to qualify or register the
Shares and any Confirmation Shares for offering and sale under (or obtain
exemptions from the application of) the securities or Blue Sky laws of those
jurisdictions as such Agent or the Forward Purchaser, as applicable, may
reasonably request and shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required to
permit the continuance of sales and dealings therein in such jurisdictions for
as long as may be necessary to complete the sale of the Shares; provided that in
connection therewith the Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation, other than those arising
out of the offering of the Shares in any jurisdiction where it is now subject.
(x)At each Applicable Time, each Delivery Date, each Registration Statement
Amendment Date (as defined below), each date on which the Company shall file an
Annual Report on Form 10-K or Quarterly Report on Form 10-Q,


33

--------------------------------------------------------------------------------





including any date on which an amendment to any such document is filed (each
such date, a “Company Periodic Report Date”), the date of each Terms Agreement
to which any Agent is a party and each time notice of rescission of a Suspension
shall have been given as contemplated by Section 2(d), the Company shall be
deemed to have affirmed each representation, warranty, covenant and other
agreement of the Company contained in this Agreement, but modified as necessary
to relate to the Registration Statement, any preliminary prospectus, the
Disclosure Package and the Prospectus as amended or supplemented as of such
applicable time or date.
(xi)Except during any Suspension, the Company will cooperate timely with any
reasonable due diligence review conducted by an Agent or the Forward Purchaser
or their counsel from time to time in connection with the transactions
contemplated by this Agreement, any Confirmation or any Terms Agreement, as
applicable, including, without limitation, and upon reasonable notice providing
information and making available documents and appropriate officers, during
regular business hours and at the Company’s principal offices, as such Agent or
the Forward Purchaser may reasonably request.
(xii)Upon commencement of the offering of Shares under this Agreement, upon each
Delivery Date of any Shares sold to an Agent pursuant to a Terms Agreement, and
promptly after each (A) date the Registration Statement or the Prospectus shall
be amended or supplemented (other than (1) by an amendment or supplement
providing solely for the determination of the terms, offering or sale of the
Shares, (2) in connection with the filing of any report or other document under
Section 13, 14 or 15(d) of the Exchange Act, or (3) by a prospectus supplement
relating to the offering of other securities (including, without limitation,
other shares of Common Stock)) or filed pursuant to Section 3(a)(xxviii) (each
such date, a “Registration Statement Amendment Date”), (B) Company Periodic
Report Date (each date of filing of one or more of the documents referred to in
clause (A) or (B) shall be a “Representation Date”), and (C) each time notice of
rescission of a Suspension shall have been given as contemplated by Section
2(d), the Company will furnish or cause to be furnished forthwith to the Agents
and the Forward Purchaser an officers’ certificate dated the date of delivery
thereof, in the form set forth as Exhibit C (and including any changes proposed
by the Company reasonably satisfactory to the Agents and the Forward Purchaser),
but modified as necessary to relate to the Registration Statement, any
preliminary prospectus, the Prospectus and the Disclosure Package as amended and
supplemented, and to the documents incorporated by reference into any
preliminary prospectus and the Prospectus, through such date of delivery
thereof.
The requirement to furnish or cause to be furnished an officers’ certificate as
aforesaid pursuant to this Section 3(a)(xii) shall be waived for any
Representation Date occurring at a time at which the Company has not instructed
any Agent, in its capacity as sales agent or forward seller, or the Forward
Purchaser to sell Shares as provided in Section 2(b), which waiver shall
continue until the date on which the


34

--------------------------------------------------------------------------------





Company delivers such an instruction as provided in Section 2(b); provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Shares following a Representation
Date when the Company relied on such waiver and did not furnish or cause to be
furnished to the Agents and the Forward Purchaser an officers’ certificate
pursuant to this Section 3(a)(xii), then before the Company instructs any Agent
or the Forward Purchaser to sell any Shares or enters into any Terms Agreement
with any Agent or any Confirmation with the Forward Purchaser, the Company shall
furnish or cause to be furnished to the Agents and Forward Purchaser an
officers’ certificate pursuant to this Section 3(a)(xii), dated as of the date
of delivery thereof.
As used in this Section 3(a)(xii), to the extent there shall be an Applicable
Time on or within one business day following the date referred to in clause (A),
(B) or (C) above, promptly shall be deemed to be on or prior to such Applicable
Time; provided that this sentence shall not be applicable with respect to
deliveries required on the Delivery Date of any Shares sold to an Agent pursuant
to a Terms Agreement. Notwithstanding the foregoing, this Section 3(a)(xii)
shall not apply during any Suspension.
(xiii)Upon commencement of the offering of Shares under this Agreement, upon
each Delivery Date of any Shares sold to an Agent pursuant to a Terms Agreement,
each time an Agent or the Forward Purchaser shall reasonably request upon
reasonable advance notice and promptly after each Representation Date and (B)
each time notice of rescission of a Suspension shall have been given as
contemplated by Section 2(d), the Company will furnish or cause to be furnished
to the Agents and the Forward Purchaser and their counsel (x) the written
opinion of Maryland counsel to the Company, dated the date of delivery thereof,
in a form set forth in Exhibit A hereto and (y) the written opinions and
negative assurance letter of special corporate and tax counsel to the Company,
dated the date of delivery thereof, in the forms set forth in Exhibit B-1 and
Exhibit B-2, hereto, respectively (and, in the case of each of clause (x) and
(y), including any changes proposed by the Company reasonably satisfactory to
the Agents and the Forward Purchaser and their counsel), but modified as
necessary to relate to the Registration Statement, any preliminary prospectus,
the Prospectus and the Disclosure Package as amended and supplemented, and to
the documents incorporated by reference into any preliminary prospectus and the
Prospectus, through the date of such opinions and letter or, in lieu of any such
opinion or letter, counsel last furnishing an opinion or letter to the Agents
and the Forward Purchaser under this clause (xiii) shall furnish the Agents and
the Forward Purchaser with a letter substantially to the effect that the Agents
and the Forward Purchaser may rely on the last opinion or letter so delivered by
such counsel to the same extent as though each were dated the date of delivery
of such letter authorizing reliance (except that such letter authorizing
reliance shall state that the statements in such last opinion or letter shall be
deemed to relate to the Registration Statement, any preliminary prospectus, the
Prospectus and the


35

--------------------------------------------------------------------------------





Disclosure Package as amended and supplemented, and to the documents
incorporated by reference into any preliminary prospectus and the Prospectus,
through the date of delivery of such letter authorizing reliance).
The requirement to furnish or cause to be furnished written opinions and letters
of counsel as aforesaid pursuant to this Section 3(a)(xiii) shall be waived for
any Representation Date occurring at a time at which the Company has not
instructed any Agent, in its capacity as sales agent or forward seller, or the
Forward Purchaser to sell Shares as provided in Section 2(b), which waiver shall
continue until the date on which the Company delivers such an instruction as
provided in Section 2(b); provided, however, that such waiver shall not apply
for any Representation Date on which the Company files its annual report on Form
10-K. Notwithstanding the foregoing, if the Company subsequently decides to sell
Shares following a Representation Date when the Company relied on such waiver
and did not furnish or cause to be furnished to the Agents and the Forward
Purchaser written opinions and/or letters of counsel pursuant to this Section
3(a)(xii), then before the Company instructs any Agent or the Forward Purchaser
to sell any Shares or enters into any Terms Agreement with any Agent or any
Confirmation with the Forward Purchaser, the Company shall furnish or cause to
be furnished to the Agents and Forward Purchaser and their counsel such written
opinions and letters of counsel pursuant to this Section 3(a)(xiii), dated the
date of delivery thereof.
As used in this Section 3(a)(xiii), to the extent there shall be an Applicable
Time on or within one business day following the date referred to in clause (A)
or (B) above, promptly shall be deemed to be on or prior to such Applicable
Time; provided that this sentence shall not be applicable with respect to
deliveries required on the Delivery Date of any Shares sold to an Agent pursuant
to a Terms Agreement. Notwithstanding the foregoing, this paragraph shall not
apply during any Suspension.
(xiv)Upon commencement of the offering of Shares under this Agreement, upon the
date of each Terms Agreement to which an Agent is a party, upon each Delivery
Date of any Shares sold to an Agent pursuant to a Terms Agreement, each time an
Agent or the Forward Purchaser shall reasonably request upon reasonable advance
notice and promptly after each (A) Representation Date and (B) each time notice
of rescission of a Suspension shall have been given as contemplated by Section
2(d), the Company will cause PwC, independent public accountants for the
Company, or other independent accountants of nationally recognized standing for
the Company and, if applicable, any other firm of accountants that shall be
required to furnish a letter pursuant to Section 5(f) with respect to any
properties, businesses or entities whose independent accountants are not the
same as the Company’s independent accountants, to furnish to the Agents and the
Forward Purchaser a letter, dated the date of delivery thereof, in form
reasonably satisfactory to the Agents and the Forward Purchaser and their
counsel, of the same tenor as the letter referred to in Section 5(f) hereof, but
modified as necessary to relate to the Registration Statement, any preliminary
prospectus, the Prospectus and the Disclosure Package, as amended


36

--------------------------------------------------------------------------------





and supplemented, and to the documents incorporated by reference into any
preliminary prospectus and the Prospectus, through the date of such letter. In
connection with any letter delivered on a Delivery Date of any Shares sold to an
Agent pursuant to a Terms Agreement, such letter shall reaffirm the statements
made in the letter dated on the date of such Terms Agreement except that the
specified date referred to in such letter for carrying out procedures shall be
no more than three business days prior to such Delivery Date.
The requirement to cause to be furnished an accountant’s letter as aforesaid
pursuant to this Section 3(a)(xiv) shall be waived for any Representation Date
occurring at a time at which the Company has not instructed any Agent, in its
capacity as sales agent or forward seller, or the Forward Purchaser to sell
Shares as provided in Section 2(b), which waiver shall continue until the date
on which the Company delivers such an instruction as provided in Section 2(b);
provided, however, that such waiver shall not apply for any Representation Date
on which the Company files its annual report on Form 10-K. Notwithstanding the
foregoing, if the Company subsequently decides to sell Shares following a
Representation Date when the Company relied on such waiver and did not furnish
or cause to be furnished to the Agents and the Forward Purchaser accountant
letter(s) pursuant to this Section 3(a)(xii), then before the Company instructs
any Agent or the Forward Purchaser to sell any Shares or enters into any Terms
Agreement with any Agent or any Confirmation with the Forward Purchaser, the
Company shall cause to be furnished to the Agents and Forward Purchaser
accountant letter(s) pursuant to this Section 3(a)(xiv) dated as of the date of
delivery thereof.
As used in this Section 3(a)(xiv), to the extent there shall be an Applicable
Time on or within one business day following the date referred to in clause (A)
or (B) above, promptly shall be deemed to be on or prior to such Applicable
Time; provided, however, that this sentence shall not be applicable with respect
to deliveries required on the date of a Terms Agreement or the Delivery Date of
any Shares sold to an Agent pursuant to a Terms Agreement. Notwithstanding the
foregoing, this paragraph shall not apply during any Suspension.
(xv)The Company consents to the Agents, the Forward Purchaser and their
respective affiliates trading in the Company’s Common Stock for their own
account and for the account of their clients at the same time as sales of Shares
occur pursuant to this Agreement or any Terms Agreement; provided, however, that
such trading does not violate any applicable laws, including applicable federal
and state securities laws and all rules or regulations promulgated thereunder.
(xvi)The Company shall comply with the provisions of Rules 424(b) and 430B, as
applicable, under the Securities Act in connection with the offering and sale of
the Shares, including with respect to the timely filing of documents thereunder,
and will use their reasonable efforts to confirm that any filings made by the
Company under such Rule 424(b) in connection with the offering of the Shares
were received


37

--------------------------------------------------------------------------------





in a timely manner by the Commission. If, following any instruction to an Agent
to sell Shares pursuant to Section 2(b) hereof or following the execution of any
Terms Agreement, to the knowledge of the Company, all filings required by Rule
424 and Rule 433 under the Securities Act in connection with the offering of the
Shares shall not have been made or the representations in Sections 1(a), (b),
(c), (d), (e), (f), (g), (h) and (i) shall not be true and correct on any
Delivery Date with respect to the Shares sold pursuant to such instruction or
such Terms Agreement, the Company will offer to any person who has agreed to
purchase Shares as the result of an offer to purchase solicited by such Agent
the right to refuse to purchase and pay for such Shares and, in the case of a
Delivery Date with respect to Shares sold pursuant such Terms Agreement, will
offer the Agent or Agents, as applicable, party to such Terms Agreement the
right to refuse to purchase and pay for such Shares.
(xvii)In the case of any Shares sold through any of the Agents acting as sales
agent, the Company will disclose in its Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q, as applicable, (1) the number of Shares sold
through the Agents under this Agreement, (2) the aggregate number of Shares
underlying each Confirmation and (3) the aggregate net proceeds to the Company
and the aggregate compensation paid by the Company with respect to sales of
Shares during the most recent fiscal quarter then ended and will separately
disclose the same information with respect to Shares sold to the Agents, acting
as principal.
(xviii)Other than during the period of any Suspension, the Company will not,
without (A) giving the Agents and the Forward Purchaser prior written notice as
promptly as reasonably possible specifying the nature of such proposed action
and the date of such proposed action, and (B) the Agents and the Forward
Purchaser suspending activity under this program for such period of time as
requested by the Company or, if longer, as deemed appropriate by the Agents in
light of such proposed action, directly or indirectly, (1) issue, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” or liquidate or decrease a “call equivalent position”
within the meaning of Rule 16a‑1 under the Exchange Act, or otherwise dispose of
or transfer (or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition of), or (2) announce the
offering of, or file any registration statement under the Securities Act (other
than a registration statement on Form S-8) in respect of, any shares of Common
Stock, options or warrants to acquire shares of Common Stock or securities
exchangeable or exercisable for or convertible into shares of Common Stock or
publicly announce an intention to do any of the foregoing, other than:
(a) the issuance and sale of Shares offered and sold through or to the Agents
pursuant to this Agreement or any Terms Agreements,
(b) issuance, grant or sale of Common Stock, options to purchase shares of
Common Stock or Common Stock issuable upon the exercise of options or


38

--------------------------------------------------------------------------------





other equity awards pursuant to any employee or director stock option or
benefits plan or stock ownership plan or issuances permitted by FINRA,
(c) the issuance or sale of Common Stock pursuant to any dividend reinvestment
plan that the Company may adopt from time to time,
(d) the issuance of Common Stock upon the exercise of any currently outstanding
warrants, options or other rights in effect or outstanding and disclosed in
Disclosure Package and the Prospectus,
(e) the issuance or sale of Common Stock in connection with the Company’s
offering of, and pursuant to any redemptions of, Series A Redeemable Preferred
Stock, par value $0.01 per share, or any warrants issued in connection with the
issuance or sale of the Series A Redeemable Preferred Stock, and
(f) the issuance or sale of Common Stock in connection with the Company’s
offering of, and pursuant to any redemptions of, Series M Redeemable Preferred
Stock, par value $0.01 per share.
The provisions set forth in this paragraph shall be in addition to, and shall
not limit, any lock-up agreement that may be set forth in any Terms Agreement.
(xix)The Company will apply the Net Proceeds from the sale of the Shares being
sold by the Company and the net proceeds received from the sale of Confirmation
Shares under any Confirmations substantially in accordance with the description
as set forth in the Prospectus and the Disclosure Package under the caption “Use
of Proceeds.”
(xx)The Company has not taken or will not take, directly or indirectly, any
action designed to cause or result in, or that has constituted or that might
reasonably be expected to constitute, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any security of the Company in
connection with the offering of the Shares and neither will take any action
prohibited by Regulation M under the Exchange Act in connection with the
offering of the Shares contemplated by this Agreement, any Confirmation or any
Terms Agreements.
(xxi)The Company shall maintain, at its expense, a registrar and transfer agent
for the Common Stock.
(xxii)The Company will use its reasonable efforts to maintain the listing of the
Shares and the Confirmation Shares on the NYSE (or the Company’s then principal
trading market for its Common Stock).


39

--------------------------------------------------------------------------------





(xxiii)During the Prospectus Delivery Period, the Company will comply with all
applicable securities laws, rules and regulations, including, without
limitation, the Sarbanes-Oxley Act, and use reasonable efforts to cause its
directors and officers, in their respective capacities as such, to comply with
all applicable securities laws, rules and regulations, including, without
limitation, the provisions of the Sarbanes-Oxley Act.
(xxiv)The Company shall not invest or otherwise use the proceeds received by the
Company from the sale of the Shares or the Confirmation Shares in such a manner
as would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.
(xxv)In connection with any offering of Shares by any Agent as principal, the
Company shall prepare a preliminary pricing supplement to the Prospectus and, as
promptly as practicable after the execution of the Terms Agreement relating to
such offering, the Company shall prepare a pricing supplement to the Prospectus,
in each case setting forth (as applicable) the plan of distribution for such
Shares and such other matters as the Agent or any of the Agents party to such
Terms Agreement may reasonably request or that the Company shall deem necessary
or appropriate for inclusion therein and, in the case of a pricing supplement,
the public offering price of the Shares to be sold pursuant to such Terms
Agreement, any discounts or commissions payable to the Agent or Agents, as the
case may be, party thereto and the net proceeds to the Company from the sale of
such Shares and the use of such proceeds, each of which shall be satisfactory to
each of the Agents party to such Terms Agreement in form and substance, and the
Company shall file the same, in each case together with the Prospectus, with the
Commission and, to the extent required, with the NYSE not later than the
business day following the date thereof and provide electronic and, if requested
by any such Agent, hard copies thereof to such Agents.
(xxvi) In the event that notice of a Suspension is given and subsequently
rescinded, all as provided in Section 2(d), the Company shall not instruct any
Agent or the Forward Purchaser to sell any Shares or enter into any Terms
Agreement with any Agent or any Confirmation with the Forward Purchaser until
such time as the Agents and the Forward Purchaser shall have received an
officers’ certificate to the effect specified in Section 3(a)(xii), opinions and
letter of counsel to the effect specified in Section 3(a)(xiii), accountant
letter(s) to the effect specified in Section 3(a)(xiv), and the letter and
negative assurance statement from Latham & Watkins LLP to the effect specified
in Section 5(e), each dated as of the date of delivery thereof to the Agents and
the Forward Purchaser, and the Company shall have offered the Agents and the
Forward Purchaser the opportunity to conduct a due diligence review with the
Company and its independent public accountants.
(xxvii)The Company shall reserve and keep available at all times, free of
preemptive rights, a number of authorized and unissued shares of Common Stock


40

--------------------------------------------------------------------------------





sufficient to enable the Company to satisfy its obligations to issue Primary
Shares and Confirmation Shares pursuant to this Agreement, any Confirmations and
any Terms Agreements.
(b)    Each Agent, severally and not jointly, agrees that it shall not include
any “issuer information” (as defined in Rule 433 under the Securities Act) in
any “free writing prospectus” (as defined in Rule 405 under the Securities Act)
used or referred to by such Agent in connection with the offering or sale of the
Shares without the prior consent of the Company (any such issuer information
with respect to whose use the Company has given its consent, “Permitted Issuer
Information”); provided that (i) no such consent shall be required with respect
to any such issuer information contained in any document filed by the Company
with the Commission prior to the use of such free writing prospectus, and (ii)
“issuer information,” as used in this Section 3(b), shall not be deemed to
include information prepared by or on behalf of an Agent or the Forward
Purchaser on the basis of or derived from issuer information.
4.    Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 8 hereunder, will pay all expenses incident to the
performance of the Company’s obligations hereunder, which the parties
acknowledge include expenses relating to: (i) the preparation, printing and
filing of the Registration Statement and each amendment and supplement thereto,
each Prospectus and of each amendment and supplement thereto, and of this
Agreement; (ii) the preparation, issuance and delivery of the Shares and
Confirmation Shares; (iii) the printing and delivery by the Agent of copies of
the Prospectus and any amendments and supplements thereto; (iv) the fees and
expenses incurred in connection with the listing or qualification of the Shares
and Confirmation Shares for trading on the NYSE; (v) the filing fees and
expenses (including counsel fees), if any, related to the filing and clearance
of the transactions and related documentation with the Commission and FINRA; and
(vi) the reasonable out-of-pocket expenses of Agents and the Forward Purchaser,
including fees and disbursements of counsel to the Agents and the Forward
Purchaser. Notwithstanding the foregoing, in no event shall the aggregate amount
of expenses reimbursed to Agents and the Forward Purchaser hereunder exceed
$60,000. The Agents and the Forward Purchaser shall be solely responsible for
allocating any expenses reimbursed pursuant to this Section 4 between
themselves.
5.    Conditions of the Agents’ and the Forward Purchaser’s Obligations. The
several obligations of (A) each Agent hereunder with respect to any Shares that
the Company has instructed such Agent to sell as sales agent on behalf of the
Company or as forward seller, (B) the obligations of each Agent hereunder and
under any Terms Agreement with respect to any Shares that such Agent has agreed
to purchase or has the option to purchase as principal pursuant to any Terms
Agreement and (C) the obligations of the Forward Purchaser hereunder are subject
to (i) the accuracy of the representations and warranties of the contained
herein, (a) as of the date of this Agreement, (b) as of the date such
instructions are given to the applicable Agent or the date of such Terms
Agreement, as the case may be, (c) as of each subsequent Registration Statement
Amendment Date and Company Periodic Report Date, (d) as of each Applicable Time
and Delivery Date with respect to such Shares, and (e) as of each Trade Date (as
defined in each Confirmation, if any), (ii) the accuracy of the statements of
the Company made in any certificates pursuant to the provisions


41

--------------------------------------------------------------------------------





hereunder, and, if applicable, under such Terms Agreement or Confirmation, as
the case may be, and (iii) the performance by the Company of its covenants and
other obligations hereunder and, if applicable, under such Terms Agreement or
Confirmation, as the case may be, and to each of the following additional terms
and conditions:
(a)    The Company shall have filed the Prospectus and, in the case of any
offering or sale of Shares pursuant to a Terms Agreement, the applicable
preliminary prospectus with the Commission (including the information required
by Rule 430B under the Securities Act) in the manner and within the time period
required by Rule 424(b) under the Securities Act (without giving effect to Rule
424(b)(8)). The Company shall have complied with all filing requirements
applicable to any Issuer Free Writing Prospectus and any other material required
to be filed by the Company pursuant to Rule 433(d) under the Securities Act in
connection with the issuance and sale of the Shares, in each case used or
referred to after the date hereof, within the applicable time periods prescribed
for such filings under such Rule 433. No stop order suspending the effectiveness
of the Registration Statement or any post-effective amendment thereto or
preventing or suspending the use of any preliminary prospectus, the Prospectus
or any Issuer Free Writing Prospectus shall have been issued and no proceeding
or examination for such purpose shall have been instituted or threatened by the
Commission; any request of the Commission for inclusion of additional
information in the Registration Statement, any preliminary prospectus or the
Prospectus or otherwise shall have been complied with; the Commission shall not
have notified the Company of any objection to the use of the form of the
Registration Statement or any post-effective amendment thereto; and FINRA shall
have raised no objection to the fairness and reasonableness of the underwriting
terms and arrangements.
(b)    No Agent or Forward Purchaser shall have discovered and disclosed to the
Company that the Registration Statement or any amendment or supplement thereto,
or the Prospectus or the Disclosure Package or any amendment or supplement
thereto relating to the Shares or Confirmation Shares, contains an untrue
statement of a fact which, in the judgment of such Agent or the Forward
Purchaser, as the case may be, is material or omits to state a fact which, in
the judgment of such Agent or the Forward Purchaser, as the case may be, is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.
(c)    All corporate and partnership proceedings and other legal matters
incident to the authorization, form and validity of this Agreement, any Terms
Agreements, any Confirmations, the Shares, any Confirmation Shares, the
Registration Statement, any preliminary prospectus, the Prospectus and any
Issuer Free Writing Prospectus, and all other legal matters relating to this
Agreement, any Confirmations and any Terms Agreements, and the transactions
contemplated hereby and thereby shall be reasonably satisfactory in all material
respects to counsel for the Agents and the Forward Purchaser, and the Company
shall have furnished to counsel for the Agents and the Forward Purchaser all
documents and information that they may reasonably require for the purposes of
enabling them to pass upon such matters, or in order to evidence the accuracy of
any of the representations and warranties, or the satisfaction of any of the
conditions or agreements herein or therein contained.


42

--------------------------------------------------------------------------------





(d)    The Agents and the Forward Purchaser shall have received (i) the opinion
of Venable LLP, Maryland counsel for the Company, addressed to the Agents and
Forward Purchaser and delivered and dated on each date specified in Section
3(a)(xiii) and 3(a)(xxvii) hereof, the form of which is attached hereto as
Exhibit A, and (ii) the opinions and negative assurance letter or letters of
Proskauer Rose LLP, special corporate and tax counsel for the Company, addressed
to the Agents and the Forward Purchasers and delivered and dated on each date
specified in Section 3(a)(xiii) and 3(a)(xxvii) hereof, the form of which are
attached hereto as Exhibit B-1 and Exhibit B-2.
(e)    The Agents and the Forward Purchaser shall have received from Latham &
Watkins LLP, counsel for the Agents and the Forward Purchaser, such letter and
negative assurance statement, addressed to the Agents and the Forward Purchaser
and delivered and dated on each date specified in Section 3(a)(xiii) and
3(a)(xxvii) hereof, with respect to the Registration Statement, the Prospectus
and the Disclosure Package and other related matters as the Agents and the
Forward Purchaser may reasonably request, and the Company shall have furnished
to such counsel such documents and information as they may reasonably request to
enable them to pass upon such matters.
(f)    At the dates specified in Section 3(a)(xiv) and 3(a)(xxvii) hereof, the
Agents and the Forward Purchaser shall have received from PwC, independent
public accountants for the Company, or other independent public accountants of
nationally recognized standing for the Company, a letter, in form and substance
satisfactory to the Agents and the Forward Purchaser, addressed to the Agents
and the Forward Purchaser and dated the date of delivery thereof (i) confirming
that they are independent public accountants within the meaning of the
Securities Act and the applicable rules and regulations adopted thereunder by
the Commission and the Public Company Accounting Oversight Board (United
States), and (ii) stating, as of the date of delivery thereof (or, with respect
to matters involving changes or developments since the respective dates as of
which specified financial information is given in the Prospectus and the
Disclosure Package and any amendments or supplements thereto, as of a date not
more than three days prior to the date of delivery thereof), the conclusions and
findings of such firm with respect to the financial statements of the Company
and any other properties, businesses or entities (including any pro forma
financial statements) and certain financial information regarding the Company
and, if applicable, such other properties, businesses or entities contained or
incorporated by reference in the Registration Statement, the Disclosure Package,
any Issuer Free Writing Prospectus (other than any electronic road show) and the
Prospectus and any amendments or supplements thereto, as customarily covered by
accountants’ “comfort letters” in connection with public offerings. If the
Registration Statement, the Disclosure Package, any Issuer Free Writing
Prospectus or the Prospectus contains or incorporates by reference the financial
statements of any properties, businesses or entities whose independent public
accountants are not the same as the Company’s independent public accountants,
then, at the dates specified in Section 3(a)(xiv) and 3(a)(xxvii) hereof, the
Agents and the Forward Purchaser shall have received from an independent public
accountant, a letter, in form and substance satisfactory to the Agents and the
Forward Purchaser, addressed to the Agents and the Forward Purchaser and dated
the date of delivery thereof, as to the matters set forth in the preceding
sentence but modified


43

--------------------------------------------------------------------------------





to relate solely to such financial statements and any other financial
information contained or incorporated by reference in the Registration
Statement, the Disclosure Package, any Issuer Free Writing Prospectus or the
Prospectus and any amendments or supplements thereto relating to such
properties, businesses or entities, as the case may be; provided, however, that
the immediately preceding sentence shall not apply to financial statements of
any properties acquired or proposed to be acquired by the Company included or
incorporated by reference in the Disclosure Package and the Prospectus if such
financial statements (A) were so included or incorporated by reference solely
for purposes of complying with Rule 3-14 of Regulation S-X of the Securities Act
in connection with the filing of the Registration Statement, or any
post-effective amendment thereto, but were not individually or, in the case of a
group of “related properties,” in the aggregate “significant” for purposes of
Rule 3-14 and (B) were for a properties or properties, as applicable, whose
independent public accountants are not the same as the Company’s independent
public accountants; provided further, however, with respect to such financial
statements referred to in the immediately preceding proviso, the Agents and the
Forward Purchaser shall have received a certificate of the Chief Financial
Officer and Chief Accounting Officer of the Company, providing “management
comfort” with respect to such financial statements and any related financial
information in form and substance satisfactory to the Agents and the Forward
Purchaser, addressed to the Agents and the Forward Purchaser and dated the date
of delivery thereof.
(g)    Since the commencement of the offering of the Shares under this Agreement
or, if later, since the most recent Registration Statement Amendment Date or
Company Periodic Report Date (whichever is later) and, in the case of the sale
of Shares pursuant to a Terms Agreement to which any Agent is a party, since the
date of such Terms Agreement:
(A)    in the judgment of the Agents and the Forward Purchaser (or, in the case
of the sale of Shares pursuant to a Terms Agreement, in the judgment of the
Agent or Agents party to such Terms Agreement) there shall not have occurred any
Material Adverse Change;
(B)    there shall not have been any change, increase or decrease specified in
the letter or letters referred to in Section 5(f) above or Section 3(a)(xiv)
which is, in the sole judgment of the Agents and the Forward Purchaser (or, in
the case of the sale of Shares pursuant to a Terms Agreement, in the judgment of
the Agent or Agents party to such Terms Agreement) so material and adverse as to
make it impractical or inadvisable to proceed with the offering, sale or
delivery of the Shares on the terms and in the manner contemplated in the
Registration Statement, the Disclosure Package and the Prospectus; and
(C)    (i) no downgrading shall have occurred in the rating accorded to any
securities issued or guaranteed by the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
in Section 3(a)(62) of the Exchange Act; and (ii) no such organization shall
have publicly announced that it has under surveillance or review, or has changed
its outlook with respect to, its


44

--------------------------------------------------------------------------------





rating of any securities of or guaranteed by the Company or any of its
subsidiaries (other than an announcement with positive implications of a
possible upgrading).
(h)    (i) The Company shall have furnished to the Agents and the Forward
Purchaser a certificate of an officer in a form satisfactory to the Agents and
the Forward Purchaser stating the minimum gross sales price per share for sale
of Shares pursuant to this Agreement and the other information specified in
clauses (x) and (y) of Section 2(b) and, in the event of any change in such
information, shall promptly provide the Agents and the Forward Purchaser with a
new certificate of an officer setting forth such changed information (and the
receipt of such certificate and any such new certificate shall have been
confirmed by the Agents and the Forward Purchaser (which confirmation may be by
facsimile transmission or electronic mail)), and (ii) on each date specified in
Section 3(a)(xii) and 3(a)(xxvii), the Company shall have furnished to the
Agents and the Forward Purchaser a certificate to the effect set forth in
Exhibit C attached hereto (and including any changes proposed by the Company
reasonably satisfactory to the Agents and the Forward Purchaser and their
counsel and such additional matters as the Agents and the Forward Purchaser may
reasonably request) of the Chief Executive Officer, the Chairman of the Board of
Directors, the President, the Vice Chairman of the Board of Directors or the
Chief Financial Officer of the Company on behalf of the Company.
(i)    Subsequent to the later of (i) the execution and delivery of this
Agreement or (ii) the most recent Company Periodic Report Date or Registration
Statement Amendment Date (whichever is later) and, in connection with any Terms
Agreement, subsequent to the date of such Terms Agreement, there shall not have
occurred any of the following: (i) trading or quotation in any securities issued
or guaranteed by the Company shall have been suspended or limited by the
Commission or by the NYSE; (ii) trading in securities generally on the NYSE
shall have been suspended or limited, or minimum or maximum prices shall have
been generally established on any of such stock exchange by the Commission or
FINRA; (iii) a general banking moratorium shall have been declared by federal or
New York authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States has occurred;
or (iv) there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in United States’ or
international political, financial or economic conditions, as in the judgment of
any Agent or the Forward Purchaser (or, in connection with any Terms Agreement,
any Agent or Agents party to such Terms Agreement) is material and adverse and
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Shares in the manner and on the terms described in the
Prospectus and the Disclosure Package or to enforce contracts for the sale of
securities.
(j)    The NYSE shall have approved the Shares and any Confirmation Shares for
listing, subject only to official notice of issuance, and satisfactory evidence
of such action shall have been provided to the Agents and the Forward Purchaser.


45

--------------------------------------------------------------------------------





(k)    On or prior to each Delivery Date, the Company shall have furnished to
the Agents and the Forward Purchaser such further certificates and documents as
any of the Agents and the Forward Purchaser may reasonably request.
(l)    In the case of any Terms Agreement, any additional conditions specified
therein to the obligations of any Agent party thereto shall have been satisfied
as of the dates required.
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to the Agents and
the Forward Purchaser.
6.    Indemnification.
(a)    Indemnification of the Agents and the Forward Purchaser. The Company
agrees to indemnify and hold harmless each Agent and the Forward Purchaser,
their respective affiliates, directors, officers, employees and agents, and each
person, if any, who controls any Agent or the Forward Purchaser within the
meaning of the Securities Act or the Exchange Act, from and against any loss,
claim, damage, liability or expense, as incurred, to which any Agent, the
Forward Purchaser or any such affiliate, director, officer, employee, agent or
controlling person may become subject, insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, or any
amendment thereto, including any information deemed to be a part thereof
pursuant to Rule 430B under the Securities Act, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading; or (ii) any untrue statement or
alleged untrue statement of a material fact contained in any Issuer Free Writing
Prospectus, any preliminary prospectus, the Disclosure Package or the Prospectus
(or any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact, in each case necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and to reimburse each Agent and the Forward Purchaser,
their respective affiliates, officers, directors, employees, agents and each
such controlling person for any and all documented and reasonably incurred
expenses (including the fees and disbursements of counsel chosen by the
applicable Agents and the Forward Purchaser, as the case may be) as such
expenses are incurred by any Agent or the Forward Purchaser or any of their
respective affiliates, officers, directors, employees, agents or controlling
persons in connection with the reasonable costs of investigating, defending,
settling, compromising or the paying of any such loss, claim, damage, liability,
expense or action; provided, however, that the foregoing indemnity agreement
shall not apply to any loss, claim, damage, liability or expense to the extent,
but only to the extent, arising out of or based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with written information furnished to the Company by the
Agents or the Forward Purchaser expressly for use in the Registration Statement,
any Issuer Free Writing Prospectus, any preliminary prospectus, the Disclosure


46

--------------------------------------------------------------------------------





Package or the Prospectus (or any amendment or supplement thereto). The Company
hereby acknowledges that the only information the Agents or the Forward
Purchaser have furnished to the Company for the uses set forth in the preceding
sentence are the statements set forth in the penultimate sentence of Section
6(b). The indemnity agreement set forth in this Section 6(a) shall be in
addition to any liabilities that the Company may otherwise have.
(b)    Indemnification of the Company. Each Agent and the Forward Purchaser,
severally and not jointly, agrees to indemnify and hold harmless the Company,
each of the Company’s affiliates, officers, directors, employees and agents and
each person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act, from and against any loss, claim, damage,
liability or expense, as incurred, to which the Company, any such affiliates,
officers, directors, employees and agents and any such persons, if any, who
control the Company within the meaning of the Securities Act or the Exchange Act
may become subject, insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Issuer Free Writing Prospectus, any preliminary
prospectus, the Disclosure Package or the Prospectus (or any amendment or
supplement thereto), or arises out of or is based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, and only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, any Issuer Free Writing Prospectus, any preliminary prospectus, the
Disclosure Package or the Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with written information furnished to the
Company by the Agents or the Forward Purchaser expressly for use therein; and to
reimburse the Company, any such affiliates, officers, directors, employees and
agents and any such persons, if any, who control the Company within the meaning
of the Securities Act or the Exchange Act for any and all documented and
reasonably incurred expenses (including the fees and disbursements of counsel
chosen by the Company) as such expenses are incurred by the Company, any such
affiliates, officers, directors, employees and agents and any such persons, if
any, who control the Company within the meaning of the Securities Act or the
Exchange Act in connection with investigating, defending, settling, compromising
or paying any such loss, claim, damage, liability, expense or action. The
Company hereby acknowledges that the only information that the Agents or the
Forward Purchaser have furnished to the Company expressly for use in the
Registration Statement, any Issuer Free Writing Prospectus, any preliminary
prospectus, the Disclosure Package or the Prospectus (or any amendment or
supplement thereto) are the statements set forth in the first sentence of the
ninth full paragraph under caption “Plan of Distribution” in the Prospectus
concerning the exemption of the Common Stock from the requirements of Regulation
M under the Exchange Act. The indemnity agreement set forth in this Section 6(b)
shall be in addition to any liabilities that any Agent or the Forward Purchaser
may otherwise have.
(c)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 6 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying


47

--------------------------------------------------------------------------------





party under this Section 6, notify the indemnifying party in writing of the
commencement thereof, but the failure to so notify the indemnifying party (i)
will not relieve it from liability under paragraph (a) or (b) above unless and
to the extent it did not otherwise learn of such action and such failure results
in substantial prejudice to the indemnifying party (through the forfeiture by
the indemnifying party of substantial rights and defenses, or otherwise) and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party under this Agreement other than the indemnification
obligation provided in paragraph (a) or (b) above. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded in good faith and has
specifically notified the indemnifying party that a conflict may arise between
the positions of the indemnifying party and the indemnified party in conducting
the defense of any such action or that there may be legal defenses available to
it and/or other indemnified parties that are different from or additional to
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assume such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to such indemnified party of such indemnifying party’s election so to assume the
defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 6 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (A) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel), reasonably approved by the
Company, in the case of Section 6(a), or by the applicable Agents and the
Forward Purchaser, in the case of Section 6(b), representing the indemnified
parties who are parties to such action), or (B) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party.
(d)    Settlements. The indemnifying party under this Section 6 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there is a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened action, suit or proceeding
in respect of which any indemnified party is or could have been a party and
indemnity was or could have


48

--------------------------------------------------------------------------------





been sought hereunder by such indemnified party, unless such settlement,
compromise or consent (x) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding and (y) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any indemnified
party. The indemnifying party shall not be required to indemnify any indemnified
party for any amount paid or payable by it in any settlement without the prior
written consent of the indemnifying party.
7.    Contribution. If the indemnification provided for in Section 6 hereof is
for any reason unavailable to or otherwise insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the applicable Agents and
the Forward Purchaser, on the other hand, from the offering of the Shares
pursuant to this Agreement or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company, on the one hand, and of the applicable
Agents and the Forward Purchaser, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative benefits received
by the Company, on the one hand, and the applicable Agents and the Forward
Purchaser, on the other hand, in connection with the offering of the Shares
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds received by the Company from the offering
of the Shares sold to or through the applicable Agents pursuant to this
Agreement and any Terms Agreements (and, for purposes of the foregoing, the
Company shall be deemed to have received net proceeds from the sale of Shares
sold through RBC, acting as forward seller on behalf of the Forward Purchaser in
connection with a Confirmation entered into by the Forward Purchaser, in an
amount equal to the proceeds that would have been received by the Company upon
full physical settlement of the Confirmation Shares under such Confirmation,
assuming that the aggregate amount payable by the Forward Purchaser to the
Company for such Confirmation Shares is equal to the aggregate amount of net
proceeds received by the Forward Purchaser from the sale of such Shares through
such Agent) in each case before deducting expenses and before deducting any
transaction fees, transfer taxes or other similar fees, taxes or charges of the
nature referred to in Section 2(f) hereof), and the total commissions received
by the applicable Agents and, in the case of any Shares purchased by any
applicable Agent as principal, discounts received by such Agent under this
Agreement and any applicable Terms Agreement to which such Agent is a party bear
to the aggregate gross sales price of the Shares sold to or through the
applicable Agents pursuant to this Agreement and any such Terms Agreements. For
the avoidance of doubt, the net proceeds received by the Forward Purchaser upon
the sale of Shares by RBC as forward seller shall be calculated as the gross
proceeds from such sale minus the commission owed to such Agent, which
commission, on a per share basis, shall be deemed to equal to the percentage
discount applied to the Initial Forward Price (as defined in the related
Confirmation), and such commission amount shall also be deemed to be the
commission received by such Agent for such sales. The relative fault of the
Company, on the one hand, and the applicable


49

--------------------------------------------------------------------------------





Agents and the Forward Purchaser, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company, on the one hand, or the
applicable Agents or the Forward Purchaser, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 6(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.
The Company, the Agents and the Forward Purchaser agree that it would not be
just and equitable if contribution pursuant to this Section 7 were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 7.
Notwithstanding the provisions of this Section 7, neither any Agent nor the
Forward Purchaser, if any, shall be required to contribute, in the aggregate,
any amount in excess of the amount by which the total commissions and discounts
received by such Agent exceed the aggregate amount of damages that such Agent
and the Forward Purchaser have otherwise been required to pay by reason of such
untrue statements or omissions or alleged untrue statements or omissions which
resulted in such losses, claims, damages, liabilities or expenses. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this Section 7,
each affiliate, director, officer, employee and agent of any Agent or the
Forward Purchaser and each person, if any, who controls any Agent or the Forward
Purchaser within the meaning of the Securities Act or the Exchange Act shall
have the same rights to contribution as such Agent or the Forward Purchaser, as
the case may be, and each of the Company’s affiliates, officers, directors,
employees and agents and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act shall have the same rights
to contribution as the Company, as the case may be.
The provisions set forth in Sections 6 and 7 of this Agreement shall be in
addition to, and shall not limit, any indemnification, contribution or similar
provision set forth in any Confirmation.
8.    Termination.
(a)    The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that with respect to any pending sale through an Agent as sales agent,
and with respect to any pending sale to an Agent pursuant to a Terms Agreement
and any offering or resale of any Shares purchased or to be purchased by an
Agent pursuant to a Terms Agreement, the obligations of the Company, including
in respect of compensation of such Agent and the Forward Purchaser,


50

--------------------------------------------------------------------------------





shall remain in full force and effect notwithstanding such termination and the
provisions of Section 1, Section  4, Section  6, Section  7, Section 8, Section 
9, Section  10, Section  11, Section 12, Section  13, Section  15, Section  16,
Section 18, Section 19, Section 20 and Section 21 of this Agreement shall remain
in full force and effect notwithstanding such termination.
(b)    Each Agent and the Forward Purchaser shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time, but solely with respect to such Agent or the Forward
Purchaser, as applicable. Any such termination shall be without liability of any
party to any other party except that with respect to any pending sale through
any such Agent, as sales agent, and with respect to any pending sale to such
Agent pursuant to a Terms Agreement and any offering or resale of any Shares
purchased or to be purchased by such Agent pursuant to a Terms Agreement, the
obligations of the Company, including in respect of compensation of such Agent
or the Forward Purchaser, as the case may be, shall remain in full force and
effect notwithstanding such termination and the provisions of Section 1,
Section 4, Section 6, Section 7, Section 8, Section 9, Section 10, Section 11,
Section 12, Section 13, Section 15, Section 16, Section 18, Section 19,
Section 20 and Section 21 of this Agreement shall remain in full force and
effect notwithstanding such termination.
(c)    Unless earlier terminated pursuant to Section 8(a), (b) or (d), this
Agreement shall automatically terminate upon the sale of Shares pursuant to this
Agreement and any Terms Agreements with an aggregate gross sales price equal to
the Maximum Program Amount. Any such termination shall be without liability of
any party to any other party except that with respect to any pending sale
through an Agent, as sales agent, and with respect to any pending sale to an
Agent pursuant to a Terms Agreement and any offering or resale of any Shares
purchased or to be purchased by an Agent pursuant to a Terms Agreement, the
obligations of the Company, including in respect of compensation of the Agents
and the Forward Purchaser, shall remain in full force and effect notwithstanding
such termination and the provisions of Section 1, Section 4, Section 6, Section
7, Section 8, Section 9, Section 10, Section 11, Section 12, Section 13, Section
15, Section 16, Section 18, Section 19, Section 20 and Section 21 of this
Agreement shall remain in full force and effect notwithstanding such
termination. The Company shall promptly notify the Agents and the Forward
Purchaser of any automatic termination pursuant to this Section 8(c).
(d)    This Agreement shall remain in full force and effect unless terminated
pursuant to Section 8(a), (b) or (c) above or otherwise by mutual agreement of
the parties; provided that any such termination by mutual agreement pursuant to
this clause (d) shall in all cases be deemed to provide that, except that with
respect to any pending sale through an Agent, as sales agent, and with respect
to any pending sale to an Agent pursuant to a Terms Agreement and any offering
or resale of any Shares purchased or to be purchased by an Agent pursuant to a
Terms Agreement, the obligations of the Company, including in respect of
compensation of the Agents and the Forward Purchaser, shall remain in full force
and effect notwithstanding such termination and the provisions of Section 1,
Section 4, Section 6, Section 7, Section 8, Section 9, Section 10, Section 11,
Section 12, Section 13,


51

--------------------------------------------------------------------------------





Section 15, Section 16, Section 18, Section 19, Section 20 and Section 21 of
this Agreement shall remain in full force and effect notwithstanding such
termination.
(e)    Any termination of this Agreement pursuant to Section 8(a) or (b) above
shall be effective on the date specified in the applicable notice of
termination, provided that such termination shall not be effective until the
close of business on the date of receipt of such notice by the Agents and the
Forward Purchaser, in the case of termination pursuant to Section 8(a), or the
Company, in the case of termination pursuant to Section 8(b). Any termination of
this Agreement pursuant to Section 8(d) shall be effective as of the date
specified by mutual agreement of the parties. If such termination shall occur
prior to the Delivery Date for any sale of Shares, such sale shall settle in
accordance with the provisions of Section 2(h) hereof.
9.    Research Analyst Independence. The Company acknowledges that the Agents’
and the Forward Purchaser’s respective research analysts and research
departments are required to be independent from their respective investment
banking divisions and are subject to certain regulations and internal policies,
and that the Agents’ and the Forward Purchaser’s respective research analysts
may hold views and make statements or investment recommendations and/or publish
research reports with respect to the Company and/or the offering of the Shares
that differ from the views of the Agents’ or the Forward Purchaser’s respective
investment banking divisions. The Company hereby waives and releases, to the
fullest extent permitted by law, any claims that the Company may have against
any Agent or the Forward Purchaser with respect to any conflict of interest that
may arise from the fact that the views expressed by their respective independent
research analysts and research departments may be different from or inconsistent
with the views or advice communicated to the Company by the Agents’ and the
Forward Purchaser’s respective investment banking divisions. The Company
acknowledges that each Agent and the Forward Purchaser is a full service
securities firm and as such from time to time, subject to applicable securities
laws, may effect transactions for its own account or the accounts of its
customers and hold long or short positions in debt or equity securities of the
companies that may be the subject of the transactions contemplated by this
Agreement, any Confirmation or any Terms Agreement.
10.    No Advisory or Fiduciary Responsibility. The Company acknowledges and
agrees that: (i) the offering of the Shares pursuant to this Agreement and any
Terms Agreement and the issuance and sale of Confirmation Shares pursuant to any
Confirmation, including the determination of the gross sales price of the Shares
and any related discounts, commissions and compensation and the price to be paid
for any Confirmation Shares, are arm’s-length commercial transactions between
the Company, on the one hand, and the applicable Agents and/or the Forward
Purchaser, as applicable, on the other hand, and the Company is capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement and such Terms
Agreements and Confirmations; (ii) except to the extent any Agent offers and
sells shares as sales agent, in connection with each transaction contemplated by
this Agreement, any Terms Agreement and any Confirmation and the process leading
to such transactions, each of the Agents and the Forward Purchaser have been
acting solely as a principal and is not the financial advisor, agent or
fiduciary of the Company or its affiliates, stockholders, creditors, limited or
general partners, or employees or any other party; (iii) no Agent


52

--------------------------------------------------------------------------------





or Forward Purchaser has assumed or will assume by this Agreement, any Terms
Agreement or any Confirmation, any advisory, fiduciary or, except to the extent
any Agent offers and sells Shares as sales agent of the Company, agency
responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or thereby or the process leading thereto (irrespective of
whether any Agent or the Forward Purchaser has advised or is currently advising
the Company on other matters) and no Agent or Forward Purchaser has or will have
any obligation to the Company with respect to the transactions contemplated
hereby or thereby except the obligations expressly set forth in this Agreement
or in any Terms Agreement to which such Agent is a party or any Confirmation to
which the Forward Purchaser is a party; (iv) each Agent and the Forward
Purchaser and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and no
Agent or Forward Purchaser has or will have any obligation to disclose any such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) no Agent or Forward Purchaser has provided or will provide legal,
accounting, regulatory or tax advice with respect to the transactions
contemplated by this Agreement, any Terms Agreement or any Confirmation and the
Company has consulted their own legal, accounting, regulatory and tax advisors
to the extent they deemed appropriate.
The Company hereby waives and releases, to the fullest extent permitted by law,
any claims that the Company may have against any Agent and the Forward Purchaser
with respect to any breach or alleged breach of agency or fiduciary duty.
11.    Notices, etc. Unless otherwise expressly provided herein, all statements,
requests, notices and agreements hereunder and under any Terms Agreements shall
be in writing, and:
(a)    if to RBC Capital Markets, LLC or to Royal Bank of Canada, shall be
delivered or sent by mail or facsimile transmission to RBC Capital Markets, LLC,
200 Vesey Street, 8th Floor, New York, New York 10281, Attention: Equity Capital
Markets, (Fax: (212) 428-6260);
(b)    if to JonesTrading Institutional Services LLC shall be delivered or sent
by mail or facsimile transmission to 900 Island Park Drive, Suite 160, Daniel
Island, South Carolina 29492, Email: burke@jonestrading.com, Attention: Burke
Cook;
(c)    if to B. Riley FBR, Inc., shall be delivered or sent by mail or facsimile
transmission to, 11100 Santa Monica Blvd., Ste. 800, Los Angeles, California
90025, Attention: General Counsel (Fax: (212) 457-9947);
(d)    if to Compass Point Research & Trading, LLC, shall be delivered or sent
by mail or facsimile transmission to, 1055 Thomas Jefferson Street NW, Suite
303, Washington, DC 20007, Attention: Jody Adam Rosen (Fax: (202) 540-7311);
(e)    if to D.A. Davidson & Co., shall be delivered or sent by mail or
facsimile transmission to 8 Third Street North, Great Falls, Montana 59401,
Attention: Marge Sitzmann, (Fax: (406) 791-7357);


53

--------------------------------------------------------------------------------





(f)    if to JMP Securities LLC, shall be delivered or sent by mail or facsimile
transmission to 600 Montgomery Street, 11th Floor, San Francisco, California
94111, Attention: Ryan Abbe; Email: rabbe@jmpsecurities.com (Fax: (415)
835-8920);
(g)    if to National Securities Corporation shall be delivered or sent by mail
or facsimile transmission to 200 Vesey Street, 25th Floor, New York, New York
10281, Attention: Jonathan C. Rich (Fax: (212) 380-2828); and
(h)    if to the Company, shall be delivered or sent by mail or facsimile
transmission to Preferred Apartment Communities, Inc., 3284 Northside Parkway
NW, Suite 150, Atlanta, Georgia, Attention: Jeffrey R. Sprain (Email:
jsprain@pacapts.com).
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof except as otherwise expressly provided herein. The
Company shall be entitled to act and rely upon any request, consent, notice or
agreement given or made by an Agent or the Forward Purchaser. Any party hereto
or any party to a Terms Agreement may change its address for this purpose by
giving written notice to the other parties hereto or thereto.
12.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors. Any Terms Agreement shall inure to the benefit of and be binding
upon the parties to such Terms Agreement and their respective successors. This
Agreement and the terms and provisions hereof are for the sole benefit of only
the parties hereto and any Terms Agreement and the terms and provisions thereof
are for the sole benefit of only the parties thereto, in each case, except that
(a) the representations, warranties, indemnities and agreements of the Company
contained in this Agreement shall also be deemed to be for the benefit of the
affiliates, directors, officers, employees and agents of the respective Agents
and Forward Purchaser and each person, if any, who controls any Agent or the
Forward Purchaser within the meaning of the Securities Act or the Exchange Act,
(b) the representations, warranties, indemnities (if any) and agreements of the
Company contained in any Terms Agreement shall also be deemed to be for the
benefit of the affiliates, directors, officers, employees and agents of each
Agent party thereto and each person, if any, who controls any such Agent within
the meaning of the Securities Act or the Exchange Act and (c) the indemnity
agreement of the Agents and the Forward Purchaser contained in Section 6(b) of
this Agreement shall be also be deemed to be for the benefit of affiliates,
officers, directors, employees and agents of the Company and each person, if
any, who controls the Company within the meaning of the Securities Act or the
Exchange Act. Nothing in this Agreement or in any Terms Agreement is intended or
shall be construed to give any person, other than the persons referred to in
this Section 12, any legal or equitable right, remedy or claim under or in
respect of this Agreement, any such Terms Agreement or any provision contained
herein or therein.
13.    Survival. The respective indemnities, agreements, representations,
warranties and other statements of the Company and of its officers and the
Agents and the Forward Purchaser contained in this Agreement or any Terms
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement or any Terms Agreement, shall survive the delivery of and payment for
the Shares and shall remain in full force and effect, regardless of any
investigation made by or on behalf of any of them or any person controlling any
of them.


54

--------------------------------------------------------------------------------





14.    Definition of the Terms “Business Day, “Affiliate” and “Subsidiary.” For
purposes of this Agreement, (a) “business day” means each Monday, Tuesday,
Wednesday, Thursday or Friday that is not a day on which banking institutions in
New York are generally authorized or obligated by law or executive order to
close, and (b) “affiliate” and “subsidiary” have the meanings set forth in
Rule 405 under the Securities Act.
15.    Governing Law. This Agreement and any claim, controversy or dispute
relating to or arising under this Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
16.    Waiver of Jury Trial. The Company, the Agents and the Forward Purchaser
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or any Terms Agreement or the transactions
contemplated hereby and thereby.
17.    Entire Agreement and Counterparts. This Agreement constitutes the entire
agreement of the parties hereto and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement and any Terms Agreement may be
executed in two or more counterparts and, if executed in more than one
counterpart, the executed counterparts shall each be deemed to be an original
but all such counterparts shall together constitute one and the same instrument.
Delivery of an executed Agreement or Terms Agreement by one party to the other
may be made by facsimile, electronic mail in PDF format or other electronic
transmission. This Agreement and any Terms Agreement may not be amended or
modified unless in writing by all of the parties hereto or thereto, as the case
may be, and no condition herein or therein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit.
18.    Partial Unenforceability. To the fullest extent permitted by applicable
law, the invalidity or unenforceability of any Section, paragraph or provision
of this Agreement or any Terms Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof or thereof,
as the case may be, and, if any Section, paragraph or provision of this
Agreement or any Terms Agreement is for any reason determined to be invalid or
unenforceable, there shall be deemed to be made such minor changes (and only
such minor changes) as are necessary to make it valid and enforceable.
19.    Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
20.    General Provisions. Each of the parties hereto acknowledges that it is a
sophisticated business person who was adequately represented by counsel during
negotiations regarding the provisions hereof, including, without limitation, the
indemnification provisions of Section 6 and the contribution provisions of
Section 7, and is fully informed regarding said provisions. Each of the parties
hereto further acknowledges that the provisions of Sections 6 and 7 hereto
fairly allocate the risks in light of the ability of the parties to investigate
the Company, its affairs and their business in order to assure that adequate
disclosure has been made in the Registration Statement, each preliminary
prospectus, each Issuer Free Writing Prospectus, the Disclosure


55

--------------------------------------------------------------------------------





Package and the Prospectus (and any amendments and supplements thereto), as
required by the Securities Act and the Exchange Act.
21.    Several Obligations of the Agents and Forward Purchaser. Anything herein
to the contrary notwithstanding, all representations, warranties, agreements and
other obligations of the Agents and the Forward Purchaser set forth in this
Agreement or any Terms Agreement are the several (and not joint)
representations, warranties, agreements and other obligations of each Agent and
the Forward Purchaser (in the case of this Agreement) or of each Agent party to
such Terms Agreement (in the case of any Terms Agreement). The Company further
understands and agrees that each Agent shall provide its services hereunder
independently from any other Agent and that no Agent will rely upon any services
or work performed by any other Agent.  Accordingly, the Company further agrees
that no Agent shall have any liability to the Company or its securityholders for
any actions or omissions of any other Agent.
[Signature Pages Follow]


56

--------------------------------------------------------------------------------






If the foregoing correctly sets forth the agreement by and among the Company and
the Agents and the Forward Purchaser, please indicate your acceptance in the
space provided for that purpose below.


Very truly yours,
PREFERRED APARTMENT COMMUNITIES, INC.
By:
/s/ Jeffrey R. Sprain     .

Name: Jeffrey R. Sprain
Title: Executive Vice President, General Counsel and Secretary


Accepted:
RBC CAPITAL MARKETS, LLC,
As Agent


By:    /s/ Donovan Campbell        

    Authorized Representative


ROYAL BANK OF CANADA,
As Forward Purchaser


By:    /s/ Brian Ward            

    Authorized Representative


JONES TRADING INSTITUTIONAL SERVICES LLC,
As Agent


By:    /s/ Burke Cook            

    Authorized Representative


B. RILEY FBR, INC.,
As Agent


By:    /s/ Patrice McNicoll        

    Authorized Representative











--------------------------------------------------------------------------------





COMPASS POINT RESEARCH & TRADING, LLC,
As Agent


By:    /s/ Chris Nealon            

    Authorized Representative


D.A. DAVIDSON & CO.,
As Agent


By:    /s/ Keith Getter            

    Authorized Representative


JMP SECURITIES LLC,
As Agent


By:    /s/ Ryan Abbe            

    Authorized Representative


NATIONAL SECURITIES CORPORATION,
As Agent


By:    /s/ Jonathan Rich            

    Authorized Representative








[Signature Page to Sales Agreement]


US-DOCS\103792847.8

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF OPINION OF VENABLE LLP
On file with the Company








A-1






US-DOCS\103792847.8

--------------------------------------------------------------------------------






EXHIBIT B-1
FORM OF CORPORATE OPINION OF PROSKAUER ROSE LLP
On file with the Company.
































    
    


B-1



--------------------------------------------------------------------------------






EXHIBIT B-2
FORM OF TAX OPINION OF PROSKAUER ROSE LLP
On file with the Company


(Officers’ Certificate to the Agents)



--------------------------------------------------------------------------------





EXHIBIT C
OFFICERS’ CERTIFICATE


On file with the Company.


C-1

--------------------------------------------------------------------------------






Annex A
Form of Due Diligence Protocol
for Primary Open Market Sales Program


On File with the Company


Annex A-1



--------------------------------------------------------------------------------









Annex A-2
US-DOCS\103792847.8

--------------------------------------------------------------------------------






Annex B


Preferred Apartment Communities, Inc.
Common Stock
(par value $0.01 per share)
TERMS AGREEMENT


[Date]




[•]
[•]
[•]


Ladies and Gentlemen:
Preferred Apartment Communities, Inc., a Maryland corporation (the “Company”),
proposes, on the terms and subject to the conditions stated herein and in the
Sales Agreement dated June 21, 2019 (the “Sales Agreement”) between the Company
and RBC Capital Markets, LLC, Jones Trading Institutional Services LLC, B. Riley
FBR, Inc., Compass Point Research & Trading, LLC, D.A. Davidson & Co., JMP
Securities LLC and National Securities Corporation. (the “Agents”) and the
Forward Purchaser (as defined in the Sales Agreement), to issue and sell to [•],
one of the Agents under the Sales Agreement (the “Agent”), the number of shares
of the Company’s common stock, par value $0.01 per share (the “Common Stock”),
specified in the Schedule 1 hereto (the “[Purchased] Securities”), [and to grant
to the Agent the option to purchase all or any of the additional shares of
Common Stock specified in the Schedule 1 hereto (the “Additional Securities”
and, together with the Purchased Securities,] the “Securities”). Terms, whether
or not capitalized, that are used herein but not defined and that are defined in
the Sales Agreement shall have the respective meanings ascribed thereto in the
Sales Agreement. [Provisions regarding Additional Securities and the definition
of “Securities” to be revised, included or deleted, as applicable.]
[The Agent, shall have the right, at its option, to purchase from the Company
all or a portion of the Additional Securities at the same purchase price per
share to be paid by the Agent to the Company for the Purchased Securities;
provided that the purchase price per share payable by the Agent for any
Additional Securities shall be reduced by an amount per share equal to any
dividends or distributions declared by the Company and paid or payable on the
Purchased Securities but not payable on such Additional Securities. This option
may be exercised by the Agent at any time and from time to time and one or more
times on or before the 30th day following the date hereof, by written notice to
the Company. Such notice shall set forth the aggregate number of shares of





--------------------------------------------------------------------------------





Additional Securities as to which the option is being exercised, and the date
and time when the Additional Securities are to be delivered (each such date and
time being herein referred to as an “Option Closing Date”); provided, however,
that an Option Closing Date shall not be earlier than the Delivery Date set
forth on the Schedule 1 hereto nor earlier than the second business day after
the date on which the option shall have been exercised nor later than the fifth
business day after the date on which the option shall have been exercised unless
otherwise agreed by the Company. Payment of the purchase price for the
Additional Securities shall be made on the applicable Option Closing Date in the
same manner and at the same office as the payment for the Purchased Securities.
For purposes of clarity, the parties hereto agree that on any Option Closing
Date the Company shall be deemed to have jointly and severally reaffirmed, as of
such Option Closing Date, mutatis mutandis, each representation, warranty,
covenant and other agreement contained in the Sales Agreement.]
The Company shall deliver or cause to be delivered each of the certificates,
opinions and letters set forth in Sections 3(a)(xii), 3(a)(xiii) and 3(a)(xiv)
of the Sales Agreement that are required to be delivered on the date of this
Agreement, the Delivery Date set forth on the Schedule 1 hereto [and on any
Option Closing Date] and, without limitation to the foregoing, the obligations
of the Agent to purchase the Purchased Securities [and any Additional Securities
that the Agent has elected to purchase pursuant to this Terms Agreement] shall
be subject to the delivery of such documents, each of which shall be reasonably
satisfactory to the Agent in form and substance, and shall also be subject to
the satisfaction of the conditions set forth in Section 5 of the Sales Agreement
[and in the next succeeding paragraph].
[On or prior to the date of this Terms Agreement, the Company shall have
furnished to the Agent agreements (the “Lock-Up Agreements”), each in the form
set forth in Schedule 3 hereto, from the individuals listed on Schedule 2 hereto
and each such Lock-Up Agreement shall be in full force and effect on the
Delivery Date set forth in Schedule 2 hereto [and on any Option Closing Date]].
Each of the provisions of the Sales Agreement not specifically related to (a)
the solicitation by the Agents, as agents of the Company, of offers to purchase
Shares or (b) the Confirmations, Confirmation Shares and related transactions is
incorporated herein by reference in its entirety and shall be deemed to be part
of this Terms Agreement to the same extent as if such provisions had been set
forth in full herein, mutatis mutandis. Each of the representations and
warranties set forth in the Sales Agreement shall be deemed to have been made at
and as of the date of this Terms Agreement, the Applicable Time relating to the
offering contemplated by this Terms Agreement, the Delivery Date set forth on
the Schedule 1 hereto [and each Option Closing Date], except that each
representation, warranty and agreement in Section 1 of the Sales Agreement which
makes reference to the preliminary prospectus, the Disclosure Package or the
Prospectus shall be deemed to be a representation, warranty and agreement as of
the date of this Terms Agreement, the Applicable Time [and] [,] the Delivery
Date [and each Option Closing Date] in relation to the preliminary prospectus,
the Disclosure Package and the Prospectus, as applicable, as amended and
supplemented to such date.


Annex B-2







--------------------------------------------------------------------------------





Subject to the terms and conditions set forth herein and the terms and
conditions of the Sales Agreement which are incorporated herein by reference as
described above, the Company agrees to issue and sell to the Agent and the
latter agrees to purchase from the Company the number of shares of the Purchased
Securities at the time and place and at the purchase price set forth in the
Schedule 1 hereto [and, if the Agent shall exercise its option to purchase all
or any of the Additional Securities as described above, the Company agrees to
issue and sell to the Agent and the Agent agrees to purchase from the Company
such Additional Securities at the time and place specified pursuant to and at
the purchase price set forth in this Terms Agreement.]
[To be revised as needed—] During the period (the “Lock-up Period”) commencing
on the date of this Terms Agreement and ending on the lth day following the date
of this Terms Agreement, the Company will not, without the prior written consent
of the Agent (which consent may be withheld in the sole discretion of the
Agent), directly or indirectly, (1) issue, sell, offer, contract or grant any
option to sell, pledge, transfer or establish an open “put equivalent position”
or liquidate or decrease a “call equivalent position” within the meaning of
Rule 16a‑1 under the Exchange Act, or otherwise dispose of or transfer (or enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition of), or (2) announce the offering of, or file any
registration statement under the Securities Act (other than a registration
statement on Form S-8) in respect of, any shares of Common Stock, options or
warrants to acquire shares of Common Stock or securities exchangeable or
exercisable for or convertible into shares of Common Stock or publicly announce
an intention to do any of the foregoing, other than:
(a) 
the issuance and sale of Shares offered and sold through or to the Agents
pursuant to this Terms Agreements,

(b) 
issuance, grant or sale of Common Stock, options to purchase shares of Common
Stock or Common Stock issuable upon the exercise of options or other equity
awards pursuant to any employee or director stock option or benefits plan or
stock ownership plan or issuances permitted by FINRA,

(c)
the issuance or sale of Common Stock pursuant to any dividend reinvestment plan
that the Company may adopt from time to time,

(d)
the issuance of Common Stock upon the exercise of any currently outstanding
warrants, options or other rights in effect or outstanding and disclosed in the
Disclosure Package and the Prospectus,

(e)
the issuance or sale of Common Stock in connection with the Company’s Series A
Redeemable Preferred Stock, par value $0.01 per share, or any warrants issued in
connection with the issuance or sale of the Series A Redeemable Preferred Stock,
and

(f)
the issuance or sale of Common Stock in connection with the Company’s Series M
Redeemable Preferred Stock, par value $0.01 per share.

The Agent shall have the right, by giving written notice as specified in the
Sales Agreement, to terminate this Terms Agreement if at any time prior to the
payment for, and delivery to the Agent


Annex B-3







--------------------------------------------------------------------------------





of, the Securities on the Delivery Date specified on the Schedule 1 hereto [or,
if Additional Securities are to be purchased on an Option Closing Date, to
terminate the Agent’s obligation to purchase such Additional Securities on such
Option Closing Date if at any time prior to the payment for, and delivery to the
Agent of, such Additional Securities on such Option Closing Date] (i) there has
been, since the date of this Terms Agreement or since the respective dates as of
which information is given in the Prospectus or Disclosure Package, any Material
Adverse Change, (i) trading or quotation in any securities issued or guaranteed
by the Company shall have been suspended or limited by the Commission or by the
New York Stock Exchange; (ii) trading in securities generally on the New York
Stock Exchange shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on any of such stock exchange by
the Commission or FINRA; (iii) a general banking moratorium shall have been
declared by federal or New York authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States has occurred; or (iv) there shall have occurred any outbreak or
escalation of national or international hostilities or any crisis or calamity,
or any change in the United States or international financial markets, or any
substantial change or development involving a prospective substantial change in
United States’ or international political, financial or economic conditions, as
in the judgment of the Agent is material and adverse and makes it impracticable
or inadvisable to proceed with the offering, sale or delivery of the Shares in
the manner and on the terms described in the Prospectus and the Disclosure
Package or to enforce contracts for the sale of securities. Except as otherwise
provided in the Sales Agreement, any termination of this Agreement pursuant to
this paragraph shall be without liability on the part of (a) the Company to the
Agent or (b) the Agent to the Company.
If any condition specified in Section 5 of the Sales Agreement that is
applicable to the transactions contemplated by this Agreement or any condition
specified in this Agreement is not satisfied when and as required to be
satisfied, this Agreement may be terminated by the Agent by notice to the
Company at any time on or prior to the payment for, and delivery to the Agent
of, the Securities on the Delivery Date set forth on the Schedule 1 attached
hereto [or, with respect to any Additional Securities that the Agent has elected
to purchase, the Agent may, at any time prior to the payment for, and delivery
to the Agent of, such Additional Securities on to the applicable Option Closing
Date, terminate its obligation to purchase such Additional Securities], which
termination shall be without liability on the part of any party to any other
party, except as otherwise provided in the Sales Agreement or in this Agreement.
This Agreement and the Sales Agreement constitute the entire agreement of the
parties hereto with respect to the transactions contemplated hereby and
supersede all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the transactions contemplated
hereby.
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.
THIS TERMS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE RELATING TO OR
ARISING UNDER THIS TERMS AGREEMENT SHALL BE GOVERNED


Annex B-4







--------------------------------------------------------------------------------





BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[Signature Page Follows]


Annex B-5







--------------------------------------------------------------------------------







Very truly yours,
PREFERRED APARTMENT COMMUNITIES, INC.
By:        
Name:

Title:
Accepted as of the date hereof:
[•]


By:      
Authorized Representative




Annex B-6







--------------------------------------------------------------------------------






Schedule 1 to Terms Agreement




Number of Purchased Securities to be sold by the Company:
 
Number of Additional Securities which may be purchased by Agent:
 
Price per Purchased Security to be paid by Agent:
 
Delivery Date:
 
Time of Delivery:
Delivery Location:
 















US-DOCS\103792847.8

--------------------------------------------------------------------------------






[Schedule 2 to Terms Agreement]
[List of Individuals Delivering Lock-Up Agreements]










 
US-DOCS\103792847.8

--------------------------------------------------------------------------------






[Schedule 3 to Terms Agreement]
[Form of Lock-Up Agreement]












C-9

--------------------------------------------------------------------------------






Annex C
Form of Forward Confirmation


Date: [], 20[]
To:
Preferred Apartment Communities, Inc.

3284 Northside Parkway NW, Suite 150
Atlanta, GA 30327
Attention: [__________________]


From:
[DEALER NAME AND NOTICE INFORMATION]



Ladies and Gentlemen:
The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between [DEALER NAME] ([“[DEALER NAME]” or]
“Dealer”) and Preferred Apartment Communities, Inc. (the “Counterparty”) on the
Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA 2002 Master Agreement
specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1.    This Confirmation and the pricing supplement delivered hereunder evidence
a complete and binding agreement between Dealer and Counterparty as to the terms
of the Transaction to which this Confirmation relates. This Confirmation,
together with any other Confirmations for registered forward transactions
entered into between Dealer and Counterparty (each, an “Additional
Confirmation”), shall supplement, form a part of, and be subject to an agreement
in the form of the ISDA 2002 Master Agreement (the “Agreement”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
(i) with the elections set forth in this Confirmation and (ii) with the election
that the “Cross Default” provisions of Section 5(a)(vi) of the Agreement will
apply to Dealer as if (a) the phrase “, or becoming capable at such time of
being declared,” were deleted from Section 5(a)(vi)(1) of the Agreement, (b) the
“Threshold Amount” with respect to Dealer were three percent of the
[shareholders’] [members’] equity of [Dealer Parent] (“Dealer Parent”), (c) the
following language were added to the end of Section 5(a)(vi): “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the




C-1

--------------------------------------------------------------------------------





payment is made within two Local Business Days of such party’s receipt of
written notice of its failure to pay.”; and (d) the term “Specified
Indebtedness” had meaning specified in Section 14 of the Agreement, except that
such term shall not include obligations in respect of deposits received in the
ordinary course of a party’s banking business). In the event of any
inconsistency between provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that, other than the Transaction
to which this Confirmation relates and the Transactions to which the Additional
Confirmations, if any, relate (each, an “Additional Transaction”), no
Transaction shall be governed by the Agreement. For purposes of the Equity
Definitions, this Transaction is a Share Forward Transaction.
2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms:
Trade Date:
[], 20[]

Effective Date:
The first day occurring on or after the Trade Date on which Shares are sold
through [AGENT NAME], acting as forward seller for Dealer in such capacity, the
“Agent”), as forward purchaser, pursuant to the Sales Agreement dated [  ], 2018
between Counterparty, Dealer, the Agent and the other parties thereto (the
“Sales Agreement”) have settled.

Seller:
Counterparty

Buyer:
Dealer

Shares:
The common stock of Counterparty, par value $0.01 per share (Ticker Symbol:
“APTS”)

Number of Shares:
The aggregate number of Shares sold through the Agent acting as forward seller
for Dealer pursuant to the Sales Agreement during the period from and including
the Trade Date through and including the Hedge Completion Date; provided,
however, that on each Settlement Date, the Number of Shares shall be reduced by
the number of Settlement Shares settled on such date.

Hedge Completion Date:
The earliest of (i) the date specified in writing as the Hedge Completion Date
by Counterparty, (ii) any Settlement Date and (iii) [DATE]. Promptly after the
Hedge Completion Date, Dealer will furnish Counterparty with a pricing
supplement (the “Pricing





C-2

--------------------------------------------------------------------------------





Supplement”) substantially in the form of Annex A hereto specifying the Number
of Shares as of the Hedge Completion Date (the “Initial Number of Shares”), the
Initial Forward Price and the Final Date, all determined in accordance with the
terms hereof.
Initial Forward Price:
[]% of the volume weighted average price at which the Shares are sold through
the Agent acting as forward seller for Dealer pursuant to the Sales Agreement
during the period from and including the Trade Date through and including the
Hedge Completion Date, adjusted as the Calculation Agent determines appropriate
to (i) reflect on each day during such period the sum of 1 and the Daily Rate
for such day multiplied by the then-Initial Forward Price as of such day and
(ii) reduce the then-Initial Forward Price by the relevant Forward Price
Reduction Amount on each Forward Price Reduction Date occurring on or before the
Hedge Completion Date.

Forward Price:
(a)    On the Hedge Completion Date, the Initial Forward Price; and

(b)
on each calendar day thereafter, (i) the Forward Price as of the immediately
preceding calendar day multiplied by (ii) the sum of 1 and the Daily Rate for
such day; provided that, on each Forward Price Reduction Date, the Forward Price
in effect on such date shall be the Forward Price otherwise in effect on such
date, minus the Forward Price Reduction Amount for such Forward Price Reduction
Date.

Daily Rate:
For any day, a rate (which may be positive or negative) equal to (i) (a)
USD-Federal Funds Rate for such day minus (b) the Spread divided by (ii) 360.

USD-Federal Funds Rate:
For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on Bloomberg Screen “OBFR01<Index><GO>”, or
any successor page; provided that, if no rate appears for a particular day on
such page, the rate for the





C-3

--------------------------------------------------------------------------------





immediately preceding day for which a rate does so appear shall be used for such
day.
Spread:
[]%.

Prepayment:
Not Applicable

Variable Obligation:
Not Applicable

Forward Price Reduction Dates:
As set forth on Schedule I

Forward Price Reduction Amounts:
For each Forward Price Reduction Date, the Forward Price Reduction Amount set
forth opposite such date on Schedule I.

Exchange:
The New York Stock Exchange

Related Exchange(s):
All Exchanges

Clearance System:
The Depository Trust Company

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by replacing the
first sentence in its entirety with the following: “‘Market Disruption Event’
means in respect of a Share or an Index, the occurrence or existence of (i) a
Trading Disruption, (ii) an Exchange Disruption, (iii) an Early Closure or (iv)
a Regulatory Disruption, in each case that the Calculation Agent determines, in
its commercially reasonable judgment, is material”.

Early Closure:
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:
Any event that Dealer, based on the advice of counsel, determines makes it
reasonably necessary or appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures that generally
apply to transactions of a nature and kind similar to the Transaction and have
been adopted in good faith by Dealer for Dealer to refrain from or decrease any
market activity in connection with the Transaction.

Settlement:




C-4

--------------------------------------------------------------------------------





Settlement Currency:
USD (all amounts shall be converted to the Settlement Currency in good faith and
in a commercially reasonable manner by the Calculation Agent)

Settlement Date:
Any Scheduled Trading Day following the Effective Date and up to and including
the Final Date that is either:

(a)
designated by Counterparty as a “Settlement Date” by a written notice (a
“Settlement Notice”) that satisfies the Settlement Notice Requirements, if
applicable, and is delivered to Dealer no less than (i) two Scheduled Trading
Days prior to such Settlement Date, which may be the Final Date, if Physical
Settlement applies, and (ii) [  ] Scheduled Trading Days prior to such
Settlement Date, which may be the Final Date, if Cash Settlement or Net Share
Settlement applies; provided that, if Dealer shall fully unwind its hedge with
respect to the portion of the Number of Shares to be settled during an Unwind
Period by a date that is more than three Scheduled Trading Days prior to a
Settlement Date specified above, Dealer may, by written notice to Counterparty,
no fewer than two Scheduled Trading Days prior thereto, specify any Scheduled
Trading Day prior to such original Settlement Date as the Settlement Date; or

(b)
designated by Dealer as a Settlement Date pursuant to the “Termination
Settlement” provisions of Paragraph 7(g) below;

provided that the Final Date will be a Settlement Date if on such date the
Number of Shares for which a Settlement Date has not already been designated is
greater than zero, and provided further that, following the occurrence of at
least five consecutive Disrupted Days during an Unwind Period and while such
Disrupted Days are continuing, Dealer may designate any subsequent Scheduled
Trading Day as the Settlement Date with respect to the portion of the Settlement
Shares, if any, for which Dealer has




C-5

--------------------------------------------------------------------------------





determined an Unwind Purchase Price during such Unwind Period, it being
understood that the Unwind Period with respect to the remainder of such
Settlement Shares shall recommence on the next succeeding Exchange Business Day
that is not a Disrupted Day in whole.
Final Date:
[DATE] (or if such day is not a Scheduled Trading Day, the next following
Scheduled Trading Day).

Settlement Shares:
(a)    With respect to any Settlement Date other than the Final Date, the number
of Shares designated as such by Counterparty in the relevant Settlement Notice
or designated by Dealer pursuant to the “Termination Settlement” provisions of
Paragraph 7(g) below, as applicable; provided that the Settlement Shares so
designated shall, in the case of a designation by Counterparty, (i) not exceed
the Number of Shares at that time and (ii) be at least equal to the lesser of
[  ] and the Number of Shares at that time, in each case with the Number of
Shares determined taking into account pending Settlement Shares; and

(b)
with respect to the Settlement Date on the Final Date, a number of Shares equal
to the Number of Shares at that time;

in each case with the Number of Shares determined taking into account pending
Settlement Shares.
Settlement Method Election:
Physical Settlement, Cash Settlement, or Net Share Settlement, at the election
of Counterparty as set forth in a Settlement Notice that satisfies the
Settlement Notice Requirements; provided that Physical Settlement shall apply
(i) if no Settlement Method is validly selected, (ii) with respect to any
Settlement Shares in respect of which Dealer is unable, in good faith and in its
commercially reasonable discretion, to unwind its hedge by the end of the Unwind
Period (taking into account any Additional Transactions with overlapping “Unwind
Periods” (as defined in the applicable Additional Confirmation)) (A) in a manner
that, in the reasonable discretion of Dealer, based on advice of counsel, is
consistent with the requirements





C-6

--------------------------------------------------------------------------------





for qualifying for the safe harbor provided by Rule 10b-18 (“Rule 10b-18”) under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or (B) in
its commercially reasonable judgment, due to the occurrence of five or more
Disrupted Days or to the lack of sufficient liquidity in the Shares on any
Exchange Business Day during the Unwind Period, (iii) to any Termination
Settlement Date (as defined under “Termination Settlement” in Paragraph 7(g)
below) and (iv) if the Final Date is a Settlement Date other than as the result
of a valid Settlement Notice, in respect of such Settlement Date; provided
further that, if Physical Settlement applies under clause (ii) immediately
above, Dealer shall provide written notice to Counterparty at least two
Scheduled Trading Days prior to the applicable Settlement Date.
Settlement Notice Requirements:
Notwithstanding any other provision hereof, a Settlement Notice delivered by
Counterparty that specifies Cash Settlement or Net Share Settlement will not be
effective to establish a Settlement Date or require Cash Settlement or Net Share
Settlement unless Counterparty delivers to Dealer with such Settlement Notice a
representation, dated as of the date of such Settlement Notice and signed by
Counterparty, containing the provisions set forth in clause (i) under the
heading “Additional Representations and Agreements of Counterparty” in Paragraph
7(e) below.

Physical Settlement:
If Physical Settlement is applicable, then Counterparty shall deliver to Dealer
through the Clearance System a number of Shares equal to the Settlement Shares
for such Settlement Date, and Dealer shall pay to Counterparty, by wire transfer
of immediately available funds to an account designated by Counterparty, an
amount equal to the Physical Settlement Amount for such Settlement Date, on a
delivery versus payment basis. If, on any Settlement Date, the Shares to be
delivered by Counterparty to Dealer hereunder are not so delivered (the
“Deferred Shares”), and a Forward Price Reduction Date occurs during the period
from, and including, such Settlement Date to, but excluding, the date such
Shares are actually delivered to Dealer, then the





C-7

--------------------------------------------------------------------------------





portion of the Physical Settlement Amount payable by Dealer to Counterparty in
respect of the Deferred Shares shall be reduced by an amount equal to the
Forward Price Reduction Amount for such Forward Price Reduction Date, multiplied
by the number of Deferred Shares.
Physical Settlement Amount:
For any Settlement Date for which Physical Settlement is applicable, an amount
in cash equal to the product of (a) the Forward Price in effect on the relevant
Settlement Date multiplied by (b) the Settlement Shares for such Settlement
Date.

Cash Settlement:
On any Settlement Date in respect of which Cash Settlement applies, if the Cash
Settlement Amount is a positive number, Dealer will pay the Cash Settlement
Amount to Counterparty. If the Cash Settlement Amount is a negative number,
Counterparty will pay the absolute value of the Cash Settlement Amount to
Dealer. Such amounts shall be paid on such Settlement Date by wire transfer of
immediately available funds.

Cash Settlement Amount:
An amount determined by the Calculation Agent equal to:

(a)
(i)(A) the weighted average (weighted on the same basis as clause (B)) of the
Forward Prices on each day during the applicable Unwind Period (calculated
assuming no reduction to the Forward Price for any Forward Price Reduction Date
that occurs during such Unwind Period, which is accounted for in clause (b)
below), minus USD 0.02, minus (B) the weighted average price (the “Unwind
Purchase Price”) at which Dealer purchases Shares during the Unwind Period to
unwind its hedge with respect to the portion of the Number of Shares to be
settled during the Unwind Period (including, for the avoidance of doubt,
purchases on any Disrupted Day in part), taking into account Shares anticipated
to be delivered or received if Net Share Settlement applies, and the
restrictions of Rule 10b-18 under the Exchange Act agreed to





C-8

--------------------------------------------------------------------------------





hereunder, multiplied by (ii) the Settlement Shares for the relevant Settlement
Date; minus
(b)
the product of (i) the Forward Price Reduction Amount for any Forward Price
Reduction Date that occurs during such Unwind Period, and (ii) the number of
Settlement Shares for such Settlement Date with respect to which Dealer has not
unwound its hedge, including the settlement of such unwinds, as of such Forward
Price Reduction Date.

Net Share Settlement:
On any Settlement Date in respect of which Net Share Settlement applies, if the
Cash Settlement Amount is a (i) positive number, Dealer shall deliver a number
of Shares to Counterparty equal to the Net Share Settlement Shares, or (ii)
negative number, Counterparty shall deliver a number of Shares to Dealer equal
to the Net Share Settlement Shares; provided that, if Dealer determines in its
reasonable judgment that it would be required to deliver Net Share Settlement
Shares to Counterparty, Dealer may elect to deliver a portion of such Net Share
Settlement Shares on one or more dates prior to the applicable Settlement Date.

Net Share Settlement Shares:
With respect to a Settlement Date, the absolute value of the Cash Settlement
Amount divided by the Unwind Purchase Price, with the number of Shares rounded
up in the event such calculation results in a fractional number.

Unwind Period:
The period from and including the first Exchange Business Day following the date
Counterparty validly elects Cash Settlement or Net Share Settlement in respect
of a Settlement Date through the third Scheduled Trading Day preceding such
Settlement Date, subject to “Termination Settlement” as described in Paragraph
7(g) below.

Failure to Deliver:
Applicable if Dealer is required to deliver Shares hereunder; otherwise, Not
Applicable.

Share Cap:
Notwithstanding any other provision of this Confirmation, in no event will
Counterparty be required to deliver to Dealer on any Settlement Date,





C-9

--------------------------------------------------------------------------------





whether pursuant to Physical Settlement, Net Share Settlement or any Private
Placement Settlement, a number of Shares in excess of (i) the Initial Share Cap,
as set forth on Schedule I hereto, subject to adjustment from time to time in
accordance with the provisions of this Confirmation or the Equity Definitions
minus (ii) the aggregate number of Shares delivered by Counterparty to Dealer
hereunder prior to such Settlement Date.
Adjustments:
Method of Adjustment:
Calculation Agent Adjustment. Section 11.2(e) of the Equity Definitions is
hereby amended by deleting clauses (iii) and (v) thereof. For the avoidance of
doubt, the declaration or payment of a cash dividend will not constitute a
Potential Adjustment Event.

Additional Adjustment:
If, in Dealer’s commercially reasonable judgment, the actual cost to Dealer (or
an affiliate of Dealer), over any one week period, of borrowing a number of
Shares equal to the Number of Shares to hedge in a commercially reasonable
manner its exposure to this Transaction exceeds a weighted average rate equal to
[] basis points per annum, the Calculation Agent shall reduce the Forward Price
in order to compensate Dealer for the amount by which such cost exceeded a
weighted average rate equal to [] basis points per annum during such period. The
Calculation Agent shall notify Counterparty prior to making any such adjustment
to the Forward Price.

Extraordinary Events:
Extraordinary Events:
In lieu of the applicable provisions contained in Article 12 of the Equity
Definitions, the consequences of any Extraordinary Event (including, for the
avoidance of doubt, any Merger Event, Tender Offer, Nationalization, Insolvency,
Delisting, or Change In Law) shall be as specified below under the headings
“Acceleration Events” and “Termination Settlement” in Paragraphs 7(f) and 7(g),
respectively. Notwithstanding anything to the contrary herein or in the Equity
Definitions, no Additional Disruption Event will be applicable except to the
extent expressly referenced in Paragraph 7(f)(iv) below. The definition





C-10

--------------------------------------------------------------------------------





of “Tender Offer” in Section 12.1(d) of the Equity Definitions is hereby amended
by replacing “10%” with “15%.”
Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable

Transfer:
Notwithstanding anything to the contrary herein or in the Agreement, Dealer may
assign, transfer and set over all rights, title and interest, powers, privileges
and remedies of Dealer under this Transaction, in whole or in part, to (A) a
wholly-owned subsidiary of Dealer Parent, whose obligations hereunder are fully
and unconditionally guaranteed by Dealer or Dealer Parent, or (B) any other
wholly-owned direct or indirect subsidiary of Dealer Parent with a long-term
issuer rating equal to or better than the credit rating of Dealer at the time of
transfer without the consent of Counterparty; provided that, at all times,
Dealer or any transferee or assignee or other recipient of rights, title and
interest, powers, privileges and remedies shall be eligible to provide a U.S.
Internal Revenue Service Form W-9 or W-8ECI with respect to any payments or
deliveries under the Agreement.

3. Calculation Agent:
Dealer whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner; provided that, following the
occurrence and during the continuance of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, if the Calculation Agent fails to timely make any
calculation, adjustment or determination required to be made by the Calculation
Agent hereunder or to perform any obligation of the Calculation Agent hereunder
and such failure continues for five (5) Exchange Business Days following notice
to the Calculation Agent by Counterparty of such failure, Counterparty shall
have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on





C-11

--------------------------------------------------------------------------------





the date such Event of Default occurred and ending on the Early Termination Date
with respect to such Event of Default, as the Calculation Agent. Following any
determination or calculation by the Calculation Agent hereunder, upon a request
by Counterparty, the Calculation Agent shall promptly (but in any event within
five (5) Scheduled Trading Days) provide to Counterparty by e-mail to the e-mail
address provided by Counterparty in such request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation (including any
assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary or confidential models or other proprietary or confidential
information used by it for such determination or calculation.
4.    Account Details:
(a)
Account for delivery of Shares

to Dealer:    To be furnished
(b)
Account for delivery of Shares

to Counterparty:    To be furnished
(c) Account for payments to
Counterparty:
To be advised under separate cover or telephone confirmed prior to each
Settlement Date

(d) Account for payments to Dealer:
To be advised under separate cover or telephone confirmed prior to each
Settlement Date

5.    Offices:
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party
The Office of Dealer for the Transaction is: New York
6.    Notices: For purposes of this Confirmation:
(a)
Address for notices or communications to Counterparty:





C-12

--------------------------------------------------------------------------------





Preferred Apartment Communities, Inc.
3284 Northside Parkway NW, Suite 150
Atlanta, GA 30327
Attention: [______________]


(b)
Address for notices or communications to Dealer:

[INSERT DEALER NAME AND NOTICE INFORMATION]
7.    Other Provisions:
(a)    Conditions to Effectiveness. This Transaction shall be effective if and
only if Shares are sold by the Agent acting as forward seller for Dealer on or
after the Trade Date and on or before the Hedge Completion Date pursuant to the
Sales Agreement. If the Sales Agreement is terminated prior to any such sale of
Shares thereunder, the parties shall have no further obligations in connection
with this Transaction, other than in respect of breaches of representations or
covenants on or prior to such date.
(b)    Sales Agreement Representations, Warranties and Covenants. On the Trade
Date and on each date on which Dealer or its affiliates makes a sale pursuant to
a prospectus in connection with a hedge of this Transaction, Counterparty
repeats and reaffirms as of such date all of the representations and warranties
contained in the Sales Agreement. Counterparty hereby agrees to comply with its
covenants contained in the Sales Agreement as if such covenants were made in
favor of Dealer.
(c)    Interpretive Letter. Counterparty agrees and acknowledges that this
Transaction is being entered into in accordance with the October 9, 2003
interpretive letter from the staff of the Securities and Exchange Commission to
Goldman, Sachs & Co. (the “Interpretive Letter”) and agrees to take all actions,
and to omit to take any actions, reasonably requested by Dealer for this
Transaction to comply with the Interpretive Letter. Without limiting the
foregoing, Counterparty agrees that neither it nor any “affiliated purchaser”
(as defined in Regulation M (“Regulation M”) promulgated under the Exchange Act)
will, directly or indirectly, bid for, purchase or attempt to induce any person
to bid for or purchase, the Shares or securities that are convertible into, or
exchangeable or exercisable for, Shares during any “restricted period” as such
term is defined in Regulation M. In addition, Counterparty represents that it is
eligible to conduct a primary offering of Shares on Form S-3, the offering
contemplated by the Sales Agreement complies with Rule 415 under the Securities
Act of 1933, as amended (the “Securities Act”), and the Shares are “actively
traded” as defined in Rule 101(c)(1) of Regulation M.
(d)    Agreements and Acknowledgments Regarding Shares.
(i)    Counterparty agrees and acknowledges that, in respect of any Shares
delivered to Dealer hereunder, such Shares shall be newly issued (unless
mutually agreed otherwise by the parties) and, upon such delivery, duly and
validly authorized, issued and outstanding, fully paid and nonassessable, free
of any lien, charge, claim




C-13

--------------------------------------------------------------------------------





or other encumbrance and not subject to any preemptive or similar rights and
shall, upon such issuance, be accepted for listing or quotation on the Exchange.
(ii)    Counterparty agrees and acknowledges that Dealer (or an affiliate of
Dealer) will hedge its exposure to this Transaction by selling Shares borrowed
from third party securities lenders or other Shares pursuant to a registration
statement, and that, pursuant to the terms of the Interpretive Letter, the
Shares (up to the Initial Number of Shares) delivered, pledged or loaned by
Counterparty to Dealer (or an affiliate of Dealer) in connection with this
Transaction may be used by Dealer (or an affiliate of Dealer) to return to
securities lenders without further registration or other restrictions under the
Securities Act, in the hands of those securities lenders, irrespective of
whether such securities loan is effected by Dealer or an affiliate of Dealer.
Accordingly, subject to Paragraph 7(h) below, Counterparty agrees that the
Shares that it delivers, pledges or loans to Dealer (or an affiliate of Dealer)
on or prior to the final Settlement Date will not bear a restrictive legend and
that such Shares will be deposited in, and the delivery thereof shall be
effected through the facilities of, the Clearance System.
(iii)    Counterparty agrees and acknowledges that it has reserved and will keep
available at all times, free from preemptive or similar rights and free from any
lien, charge, claim or other encumbrance, authorized but unissued Shares at
least equal to the Share Cap, solely for the purpose of settlement under this
Transaction.
(iv)    Unless the provisions set forth below under “Private Placement
Procedures” are applicable, Dealer agrees to use any Shares delivered by
Counterparty hereunder on any Settlement Date to return to securities lenders to
close out open securities loans created by Dealer or an affiliate of Dealer in
the course of Dealer’s or such affiliate’s hedging activities related to
Dealer’s exposure under this Transaction.
(v)    In connection with bids and purchases of Shares in connection with any
Cash Settlement or Net Share Settlement of this Transaction, Dealer shall use
its good faith efforts to conduct its activities, or cause its affiliates to
conduct their activities, in a manner consistent with the requirements of the
safe harbor provided by Rule 10b-18 under the Exchange Act, as if such
provisions were applicable to such purchases and any analogous purchases under
any Additional Transaction, taking into account any applicable Securities and
Exchange Commission no action letters, as appropriate.
(e)    Additional Representations and Agreements of Counterparty. Counterparty
represents, warrants and agrees as follows:
(i)    Counterparty represents to Dealer on the Trade Date and on any date that
Counterparty notifies Dealer that Cash Settlement or Net Share Settlement
applies to this Transaction, that (A) Counterparty is not aware of any material
nonpublic information regarding Counterparty or the Shares, (B) each of its
filings




C-14

--------------------------------------------------------------------------------





under the Securities Act, the Exchange Act or other applicable securities laws
that are required to be filed have been filed and that, as of the date of this
representation, when considered as a whole (with the more recent such filings
deemed to amend inconsistent statements contained in any earlier such filings),
there is no misstatement of material fact contained therein or omission of a
material fact required to be stated therein or necessary to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading, and (C) Counterparty is not entering into this Confirmation nor
making any election hereunder to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for Shares) or to
raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act. In addition to any other requirement set forth herein,
Counterparty agrees not to designate, or to appropriately rescind or modify a
prior designation of, any Settlement Date if it is notified by Dealer that, in
the reasonable determination of Dealer, based on advice of counsel, such
settlement or Dealer’s related market activity in respect of such date would
result in a violation of any applicable federal or state law or regulation,
including the U.S. federal securities laws.
(ii)    It is the intent of Dealer and Counterparty that following any election
of Cash Settlement or Net Share Settlement by Counterparty, the purchase of
Shares by Dealer during any Unwind Period comply with the requirements of Rule
10b5-l(c)(l)(i)(B) of the Exchange Act and that this Confirmation shall be
interpreted to comply with the requirements of Rule 10b5‑l(c). Counterparty
acknowledges that (i) during any Unwind Period Counterparty shall not have, and
shall not attempt to exercise, any influence over how, when or whether to effect
purchases of Shares by Dealer (or its agent or affiliate) in connection with
this Confirmation and (ii) Counterparty is entering into the Agreement and this
Confirmation in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b‑5 promulgated under the Exchange Act.
(iii)    Counterparty shall, at least one day prior to the first day of any
Unwind Period, notify Dealer of the total number of Shares purchased in Rule
10b-18 purchases of blocks pursuant to the once-a-week block exception contained
in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Unwind
Period and during the calendar week in which the first day of the Unwind Period
occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each being
used as defined in Rule 10b-18).
(iv)    During any Unwind Period, Counterparty shall (i) notify Dealer prior to
the opening of trading in the Shares on any day on which Counterparty makes, or
reasonably expects in advance of the opening to be made, any public announcement
(as defined in Rule 165(f) under the Securities Act) of any merger, acquisition,
or similar transaction involving a recapitalization relating to Counterparty
(other than




C-15

--------------------------------------------------------------------------------





any such transaction in which the consideration consists solely of cash and
there is no valuation period), (ii) promptly notify Dealer following any such
announcement that such announcement has been made, and (iii) promptly deliver to
Dealer following the making of any such announcement information indicating (A)
Counterparty’s average daily Rule 10b-18 purchases (as defined in Rule 10b-18)
during the three full calendar months preceding the date of the announcement of
such transaction and (B) Counterparty’s block purchases (as defined in Rule
10b‑18) effected pursuant to paragraph (b)(4) of Rule 10b-18 during the three
full calendar months preceding the date of the announcement of such transaction.
In addition, Counterparty shall promptly notify Dealer of the earlier to occur
of the completion of such transaction and the completion of the vote by target
shareholders.
(v)    Neither Counterparty nor any of its affiliated purchasers (within the
meaning of Rule 10b-18 under the Exchange Act) shall take or refrain from taking
any action (including, without limitation, any direct purchases by Counterparty
or any of its affiliates, or any purchases by a party to a derivative
transaction with Counterparty or any of its affiliates), either under this
Confirmation, under an agreement with another party or otherwise, that
Counterparty reasonably believes to cause any purchases of Shares by Dealer or
any of its affiliates in connection with any Cash Settlement or Net Share
Settlement of this Transaction not to meet the requirements of the safe harbor
provided by Rule 10b-18 determined as if all such foregoing purchases were made
by Counterparty.
(vi)    Counterparty will not engage in any “distribution” (as defined in
Regulation M), other than a distribution meeting, in each case, the requirements
of an exception set forth in each of Rules 101(b) and 102(b) of Regulation M
that would cause a “restricted period” (as defined in Regulation M) to occur
during any Unwind Period.
(vii)    Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
(viii)    Counterparty is not insolvent, nor will Counterparty be rendered
insolvent as a result of this Transaction or its performance of the terms
hereof.
(ix)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of this Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and
ASC 815‑40, Derivatives and Hedging - Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.




C-16

--------------------------------------------------------------------------------





(x)    Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.
(xi)    To Counterparty’s actual knowledge, no federal, state or local
(including non-U.S. jurisdictions) law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares, other than Sections 13 and 16 under
the Exchange Act or Article 4 of the Articles of Restatement of Counterparty, as
amended and supplemented; provided that Counterparty makes no representation or
warranty regarding any such requirement that is applicable generally to the
ownership of equity securities by Dealer or its affiliates solely as a result of
their being a financial institution or broker-dealer.
(xii)    No filing with, or approval, authorization, consent, license,
registration, qualification, order or decree of, any court or governmental
authority or agency, domestic or foreign, is necessary or required for the
execution, delivery and performance by Counterparty of this Confirmation and the
consummation of this Transaction (including, without limitation, the issuance
and delivery of Shares on any Settlement Date) except (i) such as have been
obtained under the Securities Act and (ii) as may be required to be obtained
under state securities laws.
(xiii)    Counterparty (i) has such knowledge and experience in financial and
business affairs as to be capable of evaluating the merits and risks of entering
into this Transaction; (ii) has consulted with its own legal, financial,
accounting and tax advisors in connection with this Transaction; and (iii) is
entering into this Transaction for a bona fide business purpose.
(xiv)    Counterparty will, by the next succeeding Scheduled Trading Day notify
Dealer upon obtaining knowledge of the occurrence of any event that would
constitute an Event of Default, a Potential Event of Default or a Potential
Adjustment Event.
(xv)    Ownership positions of Counterparty’s common stock held by Dealer or any
of its affiliates solely in its capacity as a nominee or fiduciary (where Dealer
and such affiliates have no economic interest in such positions) do not
constitute “ownership” by Dealer, and Dealer shall not be deemed or treated as
the beneficial or constructive “owner” of such positions, in each case, for
purposes of Article 4 of the Articles of Restatement of Counterparty, as amended
and supplemented.
(xvi)    Counterparty (i) is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies involving a security or securities; (ii) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated




C-17

--------------------------------------------------------------------------------





persons, unless it has otherwise notified the broker-dealer in writing; and
(iii) has total assets of at least $50 million as of the date hereof.
(f)    Acceleration Events. Each of the following events shall constitute an
“Acceleration Event”:
(i)    Stock Borrow Event. In the commercially reasonable judgment of Dealer (A)
Dealer (or an affiliate of Dealer) is not able to hedge in a commercially
reasonable manner its exposure under this Transaction because insufficient
Shares are made available for borrowing by securities lenders or (B) Dealer (or
an affiliate of Dealer) would incur a cost to borrow (or to maintain a borrow
of) Shares to hedge in a commercially reasonable manner its exposure under this
Transaction that is greater than a rate equal to [  ] basis points per annum
(each, a “Stock Borrow Event”);
(ii)    Dividends and Other Distributions. On any day occurring after the Trade
Date, Counterparty declares a distribution, issue or dividend to existing
holders of the Shares of (A) any cash dividend (other than an Extraordinary
Dividend) to the extent all cash dividends having an ex-dividend date during the
period from, and including, any Forward Price Reduction Date (with the Trade
Date being a Forward Price Reduction Date for purposes of this paragraph (ii)
only) to, but excluding, the next subsequent Forward Price Reduction Date
exceeds, on a per Share basis, the Forward Price Reduction Amount set forth
opposite the first date of any such period on Schedule I, (B) any Extraordinary
Dividend, (C) any share capital or other securities of another issuer acquired
or owned (directly or indirectly) by Counterparty as a result of a spin-off or
other similar transaction or (D) any other type of securities (other than
Shares), rights or warrants or other assets, in any case for payment (cash or
other consideration) at less than the prevailing market price, as determined in
a commercially reasonable manner by Dealer; “Extraordinary Dividend” means any
dividend or distribution (that is not an ordinary cash dividend) declared by the
Issuer with respect to the Shares that, in the commercially reasonable
determination of Dealer, is (1) a dividend or distribution declared on the
Shares at a time at which the Issuer has not previously declared or paid
dividends or distributions on such Shares for the prior four quarterly periods,
(2) a payment or distribution by the Issuer to holders of Shares that the Issuer
announces will be an “extraordinary” or “special” dividend or distribution, (3)
a payment by the Issuer to holders of Shares out of the Issuer’s capital and
surplus or (4) any other “special” dividend or distribution on the Shares that
is, by its terms or declared intent, outside the normal course of operations or
normal dividend policies or practices of the Issuer;
(iii)    ISDA Termination. Either Dealer or Counterparty has the right to
designate an Early Termination Date pursuant to Section 6 of the Agreement, in
which case, except as otherwise specified herein and except as a result of an
Event of Default under Section 5(a)(i) of the Agreement, the provisions of
Section 7(g) below shall apply in lieu of the consequences specified in Section
6 of the Agreement;




C-18

--------------------------------------------------------------------------------





(iv)    Other ISDA Events. An Announcement Date occurs in respect of any Merger
Event, Tender Offer, Nationalization, Insolvency, Delisting or the occurrence of
any Hedging Disruption or Change in Law; provided that, in case of a Delisting,
in addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it will also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); provided further that (i)
the definition of “Change in Law” provided in Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (A) replacing the phrase “the interpretation”
in the third line thereof with the phrase “or announcement or statement of the
formal or informal interpretation” and (B) immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by Dealer on the Trade Date” and (ii) any determination as to
whether (A) the adoption of or any change in any applicable law or regulation
(including, without limitation, any tax law) or (B) the promulgation of or any
change in or announcement or statement of the formal or informal interpretation
by any court, tribunal or regulatory authority with competent jurisdiction of
any applicable law or regulation (including any action taken by a taxing
authority), in each case, constitutes a “Change in Law” shall be made without
regard to Section 739 of the Wall Street Transparency and Accountability Act of
2010 (the “WSTAA”) or any similar provision in any legislation enacted on or
after the Trade Date; or
(v)    Ownership Event. In the good faith judgment of Dealer, on any day, the
Share Amount for such day exceeds the Post-Effective Limit for such day (if any
applies) (each, an “Ownership Event”). For purposes of this clause (v), the
“Share Amount” as of any day is the number of Shares that Dealer and any person
whose ownership position would be aggregated with that of Dealer (Dealer or any
such person, a “Dealer Person”) under any law, rule, regulation or regulatory
order or Counterparty constituent document that for any reason is, or after the
Trade Date becomes, applicable to ownership of Shares (“Applicable Provisions”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership of under the Applicable
Provisions, as determined by Dealer in its reasonable discretion. The
“Post-Effective Limit” means (x) the minimum number of Shares that would give
rise to reporting or registration obligations (except for any filing
requirements on Form 13F, Schedule 13D or Schedule 13G under the Exchange Act,
in each case, as in effect on the Trade Date) or other requirements (including
obtaining prior approval from any person or entity) of a Dealer Person, or would
result in an adverse effect on a Dealer Person, under the Applicable Provisions,
as determined by Dealer in its reasonable discretion, minus (y) 1.0% of the
number of Shares outstanding.
(g)    Termination Settlement. Upon the occurrence of any Acceleration Event,
Dealer shall have the right to designate, upon at least one Scheduled Trading
Day’s notice, any Scheduled Trading Day following such occurrence to be a
Settlement Date hereunder




C-19

--------------------------------------------------------------------------------





(a “Termination Settlement Date”) to which Physical Settlement shall apply, and
to select the number of Settlement Shares relating to such Termination
Settlement Date; provided that (i) in the case of an Acceleration Event arising
out of an Ownership Event, the number of Settlement Shares so designated by
Dealer shall not exceed the number of Shares necessary to reduce the Share
Amount to reasonably below the Post-Effective Limit and (ii) in the case of an
Acceleration Event arising out of a Stock Borrow Event, the number of Settlement
Shares so designated by Dealer shall not exceed the number of Shares as to which
such Stock Borrow Event exists. If, upon designation of a Termination Settlement
Date by Dealer pursuant to the preceding sentence, Counterparty fails to deliver
the Settlement Shares relating to such Termination Settlement Date when due or
otherwise fails to perform obligations within its control in respect of this
Transaction, it shall be an Event of Default with respect to Counterparty and
Section 6 of the Agreement shall apply. If an Acceleration Event occurs during
an Unwind Period relating to a number of Settlement Shares to which Cash
Settlement or Net Share Settlement applies, then on the Termination Settlement
Date relating to such Acceleration Event, notwithstanding any election to the
contrary by Counterparty, Cash Settlement or Net Share Settlement shall apply to
the portion of the Settlement Shares relating to such Unwind Period as to which
Dealer has unwound its hedge and Physical Settlement shall apply in respect of
(x) the remainder (if any) of such Settlement Shares and (y) the Settlement
Shares designated by Dealer in respect of such Termination Settlement Date. If
an Acceleration Event occurs after Counterparty has designated a Settlement Date
to which Physical Settlement applies but before the relevant Settlement Shares
have been delivered to Dealer, then Dealer shall have the right to cancel such
Settlement Date and designate a Termination Settlement Date in respect of such
Shares pursuant to the first sentence hereof. Notwithstanding the foregoing, in
the case of a Nationalization or Merger Event, if at the time of the related
Relevant Settlement Date the Shares have changed into cash or any other property
or the right to receive cash or any other property, the Calculation Agent shall
adjust the nature of the Shares as it determines appropriate to account for such
change such that the nature of the Shares is consistent with what shareholders
receive in such event.
(h)    Private Placement Procedures. If Counterparty is unable to comply with
the provisions of sub-paragraph (ii) of “Agreements and Acknowledgments
Regarding Shares” above because of a change in law or a change in the policy of
the Securities and Exchange Commission or its staff, or Dealer otherwise
determines that in its reasonable opinion any Shares to be delivered to Dealer
by Counterparty may not be freely returned by Dealer or its affiliates to
securities lenders as described under such sub-paragraph (ii) or otherwise
constitute “restricted securities” as defined in Rule 144 under the Securities
Act, then delivery of any such Shares (the “Restricted Shares”) shall be
effected as provided below, unless waived by Dealer.
(i)    If Counterparty delivers the Restricted Shares pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in accordance with private placement procedures
customary for private placements of equity securities of substantially similar
size with respect to such Restricted Shares reasonably acceptable to Dealer;
provided




C-20

--------------------------------------------------------------------------------





that Counterparty may not elect a Private Placement Settlement if, on the date
of its election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Counterparty to Dealer (or any affiliate designated by
Dealer) of the Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer), and if Counterparty fails to deliver
the Restricted Shares when due or otherwise fails to perform obligations within
its control in respect of a Private Placement Settlement, it shall be an Event
of Default with respect to Counterparty and Section 6 of the Agreement shall
apply. The Private Placement Settlement of such Restricted Shares shall include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation as is customary for private placement
agreements of equity securities of a substantially similar size, all reasonably
acceptable to Dealer. In the case of a Private Placement Settlement, Dealer
shall, in its good faith discretion, adjust the amount of Restricted Shares to
be delivered to Dealer hereunder in a commercially reasonable manner to reflect
the fact that such Restricted Shares may not be freely returned to securities
lenders by Dealer and may only be saleable by Dealer at a discount to reflect
the lack of liquidity in Restricted Shares. Notwithstanding the Agreement or
this Confirmation, the date of delivery of such Restricted Shares shall be the
Clearance System Business Day following notice by Dealer to Counterparty of the
number of Restricted Shares to be delivered pursuant to this clause (i). For the
avoidance of doubt, delivery of Restricted Shares shall be due as set forth in
the previous sentence and not be due on the date that would otherwise be
applicable.
(ii)    If Counterparty delivers any Restricted Shares in respect of this
Transaction, Counterparty agrees that (A) such Shares may be transferred by and
among Dealer and its affiliates and (B) after the minimum “holding period”
within the meaning of Rule 144(d) under the Securities Act has elapsed,
Counterparty shall promptly remove, or cause the transfer agent for the Shares
to remove, any legends referring to any transfer restrictions from such Shares
upon delivery by Dealer (or such affiliate of Dealer) to Counterparty or such
transfer agent of any seller’s and broker’s representation letters customarily
delivered by Dealer or its affiliates in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, each without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer (or such affiliate of
Dealer).
(i)    Indemnity. Counterparty agrees to indemnify Dealer and its affiliates and
their respective directors, officers, employees, agents and controlling persons
(Dealer and each such affiliate or person being an “Indemnified Party”) from and
against any and all losses, claims, damages and liabilities, joint and several,
incurred by or asserted against such




C-21

--------------------------------------------------------------------------------





Indemnified Party arising out of, in connection with, or relating to, any
material breach of any covenant or representation made by Counterparty in this
Confirmation or the Agreement and will reimburse any Indemnified Party for all
reasonable expenses (including reasonable legal fees and expenses) as they are
incurred in connection with the investigation of, preparation for, or defense of
any pending or threatened claim or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto, except to the extent
determined in a final and nonappealable judgment by a court of competent
jurisdiction to have resulted from Dealer’s negligence, fraud, bad faith and/or
willful misconduct or from a breach of any representation or covenant of Dealer
contained in this Confirmation or the Agreement. The foregoing provisions shall
survive any termination or completion of the Transaction.
(j)    Waiver of Trial by Jury. COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVE
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
(k)    Governing Law/Jurisdiction. This Confirmation and any claim, controversy
or dispute arising under or related to this Confirmation shall be governed by
the laws of the State of New York without reference to the conflict of laws
provisions thereof. The parties hereto irrevocably submit to the exclusive
jurisdiction of the courts of the State of New York and the United States Court
for the Southern District of New York in connection with all matters relating
hereto and waive any objection to the laying of venue in, and any claim of
inconvenient forum with respect to, these courts.
(l)    Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty only to the extent
of any such performance.
(m)    Insolvency Filing. Notwithstanding anything to the contrary herein, in
the Agreement or in the Equity Definitions, upon any Insolvency Filing or other
proceeding under the Bankruptcy Code in respect of the Issuer, this Transaction
shall automatically terminate on the date thereof without further liability of
either party to this Confirmation to the other party (except for any liability
in respect of any breach of representation or covenant by a party under this
Confirmation prior to the date of such Insolvency Filing or other proceeding),
it being understood that this Transaction is a contract for the issuance of
Shares by the Issuer.




C-22

--------------------------------------------------------------------------------





(n)    Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, each of Dealer and Counterparty and each of their
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) relating to such tax treatment and tax structure.
(o)    Right to Extend. Dealer may postpone any Settlement Date or any other
date of valuation or delivery, with respect to some or all of the relevant
Settlement Shares, if Dealer determines, based on advice of counsel, that such
extension is reasonably necessary or appropriate to enable Dealer to effect
purchases of Shares in connection with its hedging activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal and regulatory
requirements.
(p)    Counterparty Share Repurchases. Counterparty agrees not to repurchase,
directly or indirectly, any Shares if, immediately following such purchase, the
Outstanding Share Percentage would be equal to or greater than 4.5%. The
“Outstanding Share Percentage” as of any day is the fraction (1) the numerator
of which is the aggregate of the Number of Shares for this Transaction and the
“Number of Shares” (as defined in the applicable Additional Confirmation) under
any outstanding Additional Transactions and (2) the denominator of which is the
number of Shares outstanding on such day.
(q)    Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer shall not have the right to acquire Shares hereunder and Dealer
shall not be entitled to take delivery of any Shares hereunder (in each case,
whether in connection with the purchase of Shares on any Settlement Date or any
Termination Settlement Date, any Private Placement Settlement or otherwise) to
the extent (but only to the extent) that, after such receipt of any Shares
hereunder, (i) the Share Amount would exceed the Post‑Effective Limit, (ii)
Dealer and each person subject to aggregation of Shares with Dealer under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder
(the “Dealer Group”) would directly or indirectly beneficially own (as such term
is defined for purposes of Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder) in excess of 4.9% of the then outstanding Shares
(the “Threshold Number of Shares”), (iii) Dealer would hold 5% or more of the
number of Shares of Counterparty’s outstanding common stock or 5% or more of
Counterparty’s outstanding voting power (the “Exchange Limit”) or (iv) such
acquisition would result in a violation of any restriction on ownership or
transfer set forth in Article IV of the Articles of Restatement of Counterparty
(the “Counterparty Stock Ownership Restrictions”). Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that, after such delivery, (i) the Share Amount would exceed the
Post-Effective Limit, (ii) the Dealer Group would directly or indirectly so
beneficially own in excess of the Threshold Number of Shares, (iii) Dealer would
directly or indirectly hold in excess of the Exchange Limit or (iv) such
delivery would result in a violation of the Counterparty Stock Ownership
Restrictions. If any delivery owed to Dealer hereunder is not made, in whole or
in part, as a result of this provision, Counterparty’s obligation to make such
delivery shall not be extinguished and Counterparty shall make




C-23

--------------------------------------------------------------------------------





such delivery as promptly as practicable after, but in no event later than one
Scheduled Trading Day after, Dealer gives notice to Counterparty that, after
such delivery, (i) the Share Amount would not exceed the Post-Effective Limit,
(ii) the Dealer Group would not directly or indirectly so beneficially own in
excess of the Threshold Number of Shares, (iii) Dealer would not directly or
indirectly hold in excess of the Exchange Limit and (iv) such delivery would not
result in a violation of the Counterparty Stock Ownership Restriction.
In addition, notwithstanding anything herein to the contrary, if any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of the
immediately preceding paragraph, Dealer shall be permitted to make any payment
due in respect of such Shares to Counterparty in two or more tranches that
correspond in amount to the number of Shares delivered by Counterparty to Dealer
pursuant to the immediately preceding paragraph.
Dealer represents and warrants that, as of the Trade Date, if Dealer received
the maximum number of Shares hereunder assuming both (i) Physical Settlement
applies and (ii) no restrictions on the delivery of Shares hereunder were
applicable, then the Counterparty Stock Ownership Restrictions would not apply
so as to limit the number of Shares that Dealer could receive hereunder.
(r)    Commodity Exchange Act. Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in Section
1a(18) of the U.S. Commodity Exchange Act, as amended (the “CEA”), the Agreement
and this Transaction are subject to individual negotiation by the parties and
have not been executed or traded on a “trading facility” as defined in Section
1a(51) of the CEA.
(s)    Bankruptcy Status. Subject to Paragraph 7(m) above, Dealer acknowledges
and agrees that this Confirmation is not intended to convey to Dealer rights
with respect to the transactions contemplated hereby that are senior to the
claims of Counterparty’s common stockholders in any U.S. bankruptcy proceedings
of Counterparty; provided, however, that nothing herein shall be deemed to limit
Dealer’s right to pursue remedies in the event of a breach by Counterparty of
its obligations and agreements with respect to this Confirmation and the
Agreement; and provided, further, that nothing herein shall limit or shall be
deemed to limit Dealer’s rights in respect of any transaction other than this
Transaction.
(t)    No Collateral or Setoff. Notwithstanding Section 6(f) or any other
provision of the Agreement or any other agreement between the parties to the
contrary, the obligations of Counterparty hereunder are not secured by any
collateral. Obligations in respect of this Transaction shall not be set off
against any other obligations of the parties, whether arising under the
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be set off against obligations in respect of this Transaction,
whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise, and each
party hereby waives any such right of setoff, except that set-off solely with
respect to amounts payable under this Transaction and any and all Additional
Transactions governed by the Agreement shall be permissible.




C-24

--------------------------------------------------------------------------------





(u)    Tax Matters.
(i)    For the purpose of Section 3(f) of the Agreement:
(1)
Dealer makes the following representations:

a.
(i) it is a bank organized under the laws of Canada, (ii) it is a corporation
for U.S. federal income tax purposes and (iii) each payment received or to be
received in connection with this Confirmation will be effectively connected with
its conduct of a trade or business in the United States.

(2)
Counterparty makes the following representations:

a.
It is a “U.S. person” (as that term is used in section 1.1441‑4(a)(3)(ii) of
United States Treasury Regulations) for U.S. federal income tax purposes.

b.
It is a real estate investment trust for U.S. federal income tax purposes and is
organized under the laws of the State of Maryland, and is an exempt recipient
under Treasury Regulation Section 1.6049-4(c)(1)(ii)(J).

(ii)    Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any FATCA
Withholding Tax. For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“FATCA Withholding Tax” means any U.S. federal withholding tax imposed or
collected pursuant to Sections 1471 through 1474 of the Code, any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
(iii)    HIRE Act. To the extent that either party to the Agreement with respect
to this Transaction is not an adhering party to the ISDA 2015 Section 871(m)
Protocol published by the International Swaps and Derivatives Association, Inc.
on November 2, 2015 and available at www.isda.org, as may be amended,
supplemented, replaced or superseded from time to time (the “871(m) Protocol”),
the parties agree that the provisions and amendments contained in the Attachment
to the 871(m) Protocol are incorporated into and apply to the Agreement with
respect to this Transaction as if set forth in full herein. The parties further
agree that, solely




C-25

--------------------------------------------------------------------------------





for purposes of applying such provisions and amendments to the Agreement with
respect to this Transaction, references to “each Covered Master Agreement” in
the 871(m) Protocol will be deemed to be references to the Agreement with
respect to this Transaction, and references to the “Implementation Date” in the
871(m) Protocol will be deemed to be references to the Trade Date of this
Transaction. For greater certainty, if there is any inconsistency between this
provision and the provisions contained in any other agreement between the
parties with respect to this Transaction, this provision shall prevail unless
such other agreement expressly overrides the provisions of the Attachment to the
871(m) Protocol.
(iv)    Tax documentation. For the purposes of Sections 4(a)(i) and 4(a)(ii) of
the Agreement, Counterparty shall provide to Dealer a valid and duly executed
U.S. Internal Revenue Service Form W-9, or any successor thereto, with the
“corporation” box checked on line 3 thereof (i) on or before the date of
execution of this Confirmation; (ii) promptly upon reasonable demand by Dealer;
and (iii) promptly upon learning that any such tax form previously provided by
Counterparty has become inaccurate or incorrect. Additionally, Counterparty
shall, promptly upon reasonable request by Dealer, provide, to the extent it is
permitted by law,, such other tax forms and documents, accurately completed and
in a manner reasonably satisfactory to Dealer, that may be required or
reasonably requested in order to allow Dealer to make a payment under this
Confirmation, including any Credit Support Document, without any deduction or
withholding for or on account of any tax or with such deduction or withholding
at a reduced rate.
For the purposes of Sections 4(a)(i) and 4(a)(ii) of the Agreement, Dealer shall
provide to Counterparty a valid and duly executed U.S. Internal Revenue Service
Form W-8ECI, or any successor thereto, with the “corporation” box checked on
line 4 thereof, (i) on or before the date of execution of this Confirmation;
(ii) promptly upon reasonable demand by Counterparty; and (iii) promptly upon
learning that any such tax form previously provided by Dealer has become
inaccurate or incorrect. Additionally, Dealer shall, promptly upon reasonable
request by Counterparty, provide, to the extent it is permitted by law, such
other tax forms and documents, accurately completed and in a manner reasonably
satisfactory to Counterparty, that may be required or reasonably requested in
order to allow Counterparty to make a payment under this Confirmation, including
any Credit Support Document, without any deduction or withholding for or on
account of any tax or with such deduction or withholding at a reduced rate.


(v)    Wall Street Transparency and Accountability Act of 2010. The parties
hereby agree that none of (i) Section 739 of the WSTAA, (ii) any similar legal
certainty provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement




C-26

--------------------------------------------------------------------------------





this Confirmation or the Agreement, as applicable, arising from a termination
event, force majeure, illegality, increased cost, regulatory change or similar
event under this Confirmation, the Equity Definitions or the Agreement
(including, but not limited to, any right arising from any Acceleration Event).
(w)    Other Forwards / Dealers. Dealer acknowledges that Counterparty has
entered or may enter in the future into one or more substantially identical
forward transactions for the Shares (each, an “Other Forward” and collectively,
the “Other Forwards”) with [OTHER DEALER] and/or [OTHER DEALER], and/or
affiliates thereof (each, an “Other Dealer” and collectively, the “Other
Dealers”). Dealer and Counterparty agree that if Counterparty designates a
“Settlement Date” with respect to one or more Other Forwards for which “Cash
Settlement” or “Net Share Settlement” is applicable, and the resulting “Unwind
Period” for such Other Forwards coincides for any period of time with an Unwind
Period for this Transaction (the “Overlap Unwind Period”), Counterparty shall
notify Dealer at least one Scheduled Trading Day prior to the commencement of
such Overlap Unwind Period of the first Scheduled Trading Day and length of such
Overlap Unwind Period, and Dealer shall be permitted to purchase Shares to
unwind its hedge in respect of this Transaction only on alternating Scheduled
Trading Days during such Overlap Unwind Period, commencing on the first, second,
third or later Scheduled Trading Day of such Overlap Unwind Period, as notified
to Dealer by Counterparty at least one Business Day prior to such Overlap Unwind
Period (which alternating Scheduled Trading Days, for the avoidance of doubt,
may be every other Scheduled Trading Day if there is only one Other Dealer,
every third Scheduled Trading Day if there are two Other Dealers, etc.).
(x)    Delivery of Cash. For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of this Transaction, except in circumstances where the
required cash settlement thereof is permitted for classification of the contract
as equity by ASC 815-40 (formerly EITF 00-19) as in effect on the Trade Date
(including, without limitation, where Counterparty so elects to deliver cash or
fails timely to elect to deliver Shares in respect of such settlement). For the
avoidance of doubt, the preceding sentence shall not be construed as limiting
(i) Paragraph 7(i) hereunder or (ii) any damages that may be payable by
Counterparty as a result of breach of this Confirmation.
(y)    U.S. Stay Regulations. To the extent that the QFC Stay Rules are
applicable hereto, then the parties agree that (i) to the extent that prior to
the date hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Confirmation, and for such purposes this Confirmation shall
be deemed a Protocol Covered Agreement and each party shall be deemed to have
the same status as “Regulated Entity” and/or “Adhering Party” as applicable to
it under the Protocol; (ii) to the extent that prior to the date hereof the
parties have executed a separate agreement the effect of which is to amend the
qualified financial contracts between them to conform with the requirements of
the QFC Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral
Agreement are incorporated into and form a part of this Confirmation and each
party shall be deemed to have the status of “Covered




C-27

--------------------------------------------------------------------------------





Entity” or “Counterparty Entity” (or other similar term) as applicable to it
under the Bilateral Agreement; or (iii) if clause (i) and clause (ii) do not
apply, the terms of Section 1 and Section 2 and the related defined terms
(together, the “Bilateral Terms”) of the form of bilateral template entitled
“Full-Length Omnibus (for use between U.S. G-SIBs and Corporate Groups)”
published by ISDA on November 2, 2018 (currently available on the 2018 ISDA U.S.
Resolution Stay Protocol page at www.isda.org and, a copy of which is available
upon request), the effect of which is to amend the qualified financial contracts
between the parties thereto to conform with the requirements of the QFC Stay
Rules, are hereby incorporated into and form a part of this Confirmation, and
for such purposes this Confirmation shall be deemed a “Covered Agreement,”
Dealer shall be deemed a “Covered Entity” and Counterparty shall be deemed a
“Counterparty Entity.” In the event that, after the date of this Confirmation,
both parties hereto become adhering parties to the Protocol, the terms of the
Protocol will replace the terms of this paragraph. In the event of any
inconsistencies between this Confirmation and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “this Confirmation” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to Dealer replaced by references to the covered affiliate
support provider.
“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81-8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.




C-28

--------------------------------------------------------------------------------





Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to [•] at [DEALER NAME] (email [•]).
Yours sincerely,


[DEALER NAME]
By:            
Name:
Title:






C-29

--------------------------------------------------------------------------------





Confirmed as of the date first above written:


PREFERRED APARTMENT COMMUNITIES, INC.
By:     
Name: [•]
Title: [•]












C-30

--------------------------------------------------------------------------------







SCHEDULE I
Forward Price
Reduction Date
Forward Price
Reduction
Amount
Trade Date
USD []
[]
USD []
[]
USD []
[]
USD []
[]
USD []
[]
USD []
[]
USD []





Initial Share Cap:    1.75 times the Initial Number of Shares.
























C-31

--------------------------------------------------------------------------------





ANNEX A
PRICING SUPPLEMENT
[DEALER NAME AND ADDRESS]


Preferred Apartment Communities, Inc.
3284 Northside Parkway NW, Suite 150
Atlanta, GA 30327
Attention: [__________________]
Ladies and Gentlemen:
This Pricing Supplement is the Pricing Supplement contemplated by the Registered
Forward Transaction dated as of [ ], 201[ ] (the “Confirmation”) between
Preferred Apartment Communities, Inc., (“Counterparty”) and [DEALER NAME]
(“Dealer”).
For all purposes under the Confirmation,
(a)    the Hedge Completion Date is [ ];
(b)    the Number of Shares shall be [ ], subject to further adjustment in
accordance with the terms of the Confirmation;
(c)    the Initial Forward Price shall be USD [ ]; and
(d)    the Final Date shall be [ ].
Very truly yours,
[DEALER NAME]
By:        
Name:
Title:






C-32

--------------------------------------------------------------------------------





Confirmed as of the date first above written:


PREFERRED APARTMENT COMMUNITIES, INC.
By:        
Name:
Title:
















C-33